Exhibit 10.1

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CREDIT RE OPERATING COMPANY, LLC

a Delaware limited liability company

Dated as of January 31, 2018

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE COMPANY AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINED TERMS

     2  

Section 1.1

 

Definitions

     2  

Section 1.2

 

Interpretation and Usage

     24  

ARTICLE 2 ORGANIZATIONAL MATTERS

     25  

Section 2.1

 

Formation

     25  

Section 2.2

 

Name

     25  

Section 2.3

 

Principal Office and Resident Agent

     25  

Section 2.4

 

Power of Attorney

     25  

Section 2.5

 

Term

     27  

ARTICLE 3 PURPOSE

     27  

Section 3.1

 

Purpose and Business

     27  

Section 3.2

 

Powers

     27  

Section 3.3

 

Limited Authority and Liability of Members

     28  

Section 3.4

 

Representations and Warranties by the Members

     28  

ARTICLE 4 CAPITAL CONTRIBUTIONS

     31  

Section 4.1

 

Capital Contributions of the Members

     31  

Section 4.2

 

Issuances of Additional Membership Interests

     31  

Section 4.3

 

Loans to the Company

     33  

Section 4.4

 

Stock Incentive Plans

     34  

Section 4.5

 

LTIP Units

     37  

Section 4.6

 

Conversion of LTIP Units

     41  

Section 4.7

 

Dividend Reinvestment Plan, Stock Incentive Plan or Other Plan

     43  

Section 4.8

 

No Interest; No Return

     44  

Section 4.9

 

Conversion or Redemption of Preferred Shares; Redemption of REIT Shares

     44  

Section 4.10

 

Other Contribution Provisions

     44  

Section 4.11

 

Excluded Properties

     44  

ARTICLE 5 DISTRIBUTIONS

     45  

Section 5.1

 

Requirement and Characterization of Distributions

     45  

Section 5.2

 

Distributions in Kind

     45  

Section 5.3

 

Amounts Withheld

     46  

Section 5.4

 

Distributions upon Liquidation

     46  

Section 5.5

 

Distributions to Reflect Additional Membership Units

     46  

Section 5.6

 

Restricted Distributions

     46  

Section 5.7

 

Restriction on Distributions with Respect to LTIP Units

     46  

 

ii



--------------------------------------------------------------------------------

ARTICLE 6 ALLOCATIONS

     47  

Section 6.1

 

Timing and Amount of Allocations of Net Income and Net Loss

     47  

Section 6.2

 

General Allocations

     47  

Section 6.3

 

Additional Allocation Provisions

     47  

Section 6.4

 

Tax Allocations

     52  

ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS

     52  

Section 7.1

 

Management

     52  

Section 7.2

 

Certificate of Formation

     54  

Section 7.3

 

Restrictions on the Managing Member’s Authority

     54  

Section 7.4

 

Reimbursement of the Managing Member and CLNS Credit

     58  

Section 7.5

 

Outside Activities of the Managing Member

     58  

Section 7.6

 

Transactions with Affiliates

     59  

Section 7.7

 

Indemnification

     60  

Section 7.8

 

Liability of the Managing Member

     63  

Section 7.9

 

Title to Company Assets

     65  

Section 7.10

 

Reliance by Third Parties

     65  

ARTICLE 8 RIGHTS AND OBLIGATIONS OF MEMBERS

     65  

Section 8.1

 

Limitation of Liability

     65  

Section 8.2

 

Management of Business

     66  

Section 8.3

 

Outside Activities of Non-Managing Members

     66  

Section 8.4

 

Return of Capital

     66  

Section 8.5

 

Rights of Non-Managing Members Relating to the Company

     67  

Section 8.6

 

No Rights as Objecting Member

     67  

Section 8.7

 

No Right to Certificate Evidencing Units; Article 8 Securities

     68  

ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS

     68  

Section 9.1

 

Records and Accounting

     68  

Section 9.2

 

Fiscal Year

     68  

Section 9.3

 

Reports

     68  

ARTICLE 10 TAX MATTERS

     69  

Section 10.1

 

Preparation of Tax Returns

     69  

Section 10.2

 

Tax Elections

     69  

Section 10.3

 

Tax Matters Member

     70  

Section 10.4

 

Withholding

     72  

Section 10.5

 

Organizational Expenses

     73  

ARTICLE 11 MEMBER TRANSFERS AND WITHDRAWALS

     73  

Section 11.1

 

Transfer

     73  

Section 11.2

 

Transfer of the Managing Member’s Membership Interest

     73  

Section 11.3

 

Non-Managing Members’ Rights to Transfer

     74  

Section 11.4

 

Substituted Members

     76  

Section 11.5

 

Assignees

     76  

Section 11.6

 

General Provisions

     77  

Section 11.7

 

Restrictions on Termination Transactions

     78  

 

iii



--------------------------------------------------------------------------------

ARTICLE 12 ADMISSION OF MEMBERS

     80  

Section 12.1

 

Admission of Successor Managing Member

     80  

Section 12.2

 

Admission of Additional Members

     80  

Section 12.3

 

Amendment of Agreement and Certificate of Formation

     81  

Section 12.4

 

Limit on Number of Members

     81  

Section 12.5

 

Admission

     81  

ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION

     81  

Section 13.1

 

Dissolution

     81  

Section 13.2

 

Winding Up

     82  

Section 13.3

 

Deemed Contribution and Distribution

     83  

Section 13.4

 

Rights of Holders

     84  

Section 13.5

 

Notice of Dissolution

     84  

Section 13.6

 

Cancellation of Certificate of Formation

     84  

Section 13.7

 

Reasonable Time for Winding-Up

     84  

ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF MEMBERS; AMENDMENTS; MEETINGS

     84  

Section 14.1

 

Actions and Consents of Members

     84  

Section 14.2

 

Amendments

     85  

Section 14.3

 

Procedures for Meetings and Actions of the Members

     85  

ARTICLE 15 GENERAL PROVISIONS

     86  

Section 15.1

 

Redemption Rights of Qualifying Parties

     86  

Section 15.2

 

Addresses and Notice

     95  

Section 15.3

 

Titles and Captions

     96  

Section 15.4

 

Further Action

     96  

Section 15.5

 

Binding Effect

     96  

Section 15.6

 

Waiver

     96  

Section 15.7

 

Counterparts

     96  

Section 15.8

 

Applicable Law; Consent to Jurisdiction; Jury Trial

     97  

Section 15.9

 

Entire Agreement

     97  

Section 15.10

 

Invalidity of Provisions

     97  

Section 15.11

 

Limitation to Preserve REIT Status

     97  

Section 15.12

 

No Partition

     99  

Section 15.13

 

No Third-Party Rights Created Hereby

     99  

Section 15.14

 

No Rights as Stockholders

     99  

 

Exhibit A

 

EXAMPLES REGARDING ADJUSTMENT FACTOR

     A-1  

Exhibit B

 

NOTICE OF REDEMPTION

     B-1  

Exhibit C

 

MEMBER NOTICE OF LTIP CONVERSION ELECTION

     C-1  

Exhibit D

 

COMPANY NOTICE OF LTIP CONVERSION ELECTION

     D-1  

Schedule I

 

MEMBERS AND CAPITAL ACCOUNTS

     Sch. I-1   Schedule II   SCHEDULE OF GROSS ASSET VALUES    Sch. II-1  

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

CREDIT RE OPERATING COMPANY, LLC

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF CREDIT RE
OPERATING COMPANY, LLC, a Delaware limited liability company (the “Company”),
dated as of January 31, 2018, is entered into by and among (i) Colony NorthStar
Credit Real Estate, Inc., a Maryland corporation (“CLNS Credit”), (ii) NRF RED
REIT Corp., a Maryland corporation (“RED REIT”), and (iii) each other Person who
at any time after the date hereof becomes a Member of the Company in accordance
with the terms of this Agreement and the Act.

RECITALS

WHEREAS, the Company was formed as a limited liability company under the
Delaware Limited Liability Company Act, Title 6, Sections 18-101 et seq. (the
“Act”), by the filing of a Certificate of Formation with the Secretary of State
of the State of Delaware on August 23, 2017 (the “Original Certificate”);

WHEREAS, on August 23, 2017, CLNS Credit entered into a limited liability
company agreement of the Company (the “Original Agreement”);

WHEREAS, on January 31, 2018, pursuant to the terms of that certain Master
Combination Agreement, dated as of August 25, 2017, as amended and restated on
November 20, 2017, and as further amended from time to time (the “Combination
Agreement”), by and among Colony Capital Operating Company, LLC, a Delaware
limited liability company (“Constellation OP”), RED REIT, NorthStar Real Estate
Income Trust, Inc., a Maryland corporation (“Nova I”), NorthStar Real Estate
Income Trust Operating Partnership, LP, a Delaware limited partnership (“Nova I
OP”), NorthStar Real Estate Income II, Inc., a Maryland corporation (“Nova II”),
NorthStar Real Estate Income Operating Partnership II, LP, a Delaware limited
partnership (“Nova II OP”), CLNS Credit and the Company, Constellation OP
contributed the Constellation OP Contributed Entities (as defined in the
Combination Agreement) to CLNS Credit (the “Constellation OP Contribution”) in
exchange for 44,399,444 Class A REIT Shares;

WHEREAS, following the Constellation OP Contribution and pursuant to the terms
of the Combination Agreement, RED REIT contributed the RED REIT Contributed
Entities (as defined in the Combination Agreement) to the Company (the “RED REIT
Contribution” and together with the Constellation OP Contribution, the “CLNS
Contribution”) in exchange for 3,075,623 Membership Common Units;

WHEREAS, following the CLNS Contribution and pursuant to the terms of the
Combination Agreement, Nova I was merged with and into CLNS Credit (the “Nova I
Merger”), with CLNS Credit surviving;



--------------------------------------------------------------------------------

WHEREAS, following the CLNS Contribution and pursuant to the terms of the
Combination Agreement, Nova II was merged with and into CLNS Credit (the “Nova
II Merger” and together with the Nova I Merger, the “REIT Mergers”), with CLNS
Credit surviving;

WHEREAS, following the REIT Mergers and pursuant to the terms of the Combination
Agreement, CLNS Credit contributed to the Company (i) the Constellation OP
Contributed Entities, (ii) the equity interests of Nova I OP and (iii) the
equity interests of Nova II OP, in exchange for an aggregate number of
Membership Common Units equal to the sum of (A) 44,399,444, (B) the number of
Class A REIT Shares issued pursuant to the Nova I Merger and (C) the number of
Class A REIT Shares issued pursuant to the Nova II Merger, respectively (the
“CLNS Credit Contribution”); and

WHEREAS, in connection with the consummation of the CLNS Contribution, the REIT
Mergers and the CLNS Credit Contribution, each of CLNS Credit and RED REIT
desire to amend and restate the Original Agreement to read in its entirety as
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINED TERMS

Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement:

“Act” has the meaning set forth in the Recitals.

“Actions” has the meaning set forth in Section 7.7.A hereof.

“Additional Funds” means any additional funds that the Managing Member may, at
any time and from time to time, determine that the Company requires for the
acquisition of additional properties, for the redemption of Membership Units or
for such other purposes as the Managing Member may determine.

“Additional Member” means a Person who is admitted to the Company as a Member
pursuant to the Act and Section 12.2 hereof, who is shown as such on the books
and records of the Company, and who has not ceased to be a Member pursuant to
the Act and this Agreement.

“Adjusted Available Cash” means, as of any date of determination, the sum of
Available Cash and REIT Available Cash.

 

2



--------------------------------------------------------------------------------

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

  (i) decrease such deficit by any amounts that such Member is obligated to
restore pursuant to this Agreement or by operation of law upon liquidation of
such Member’s Membership Interest or that such Member is deemed to be obligated
to restore pursuant to the penultimate sentence of each of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and

 

  (ii) increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

“Adjustment Events” has the meaning set forth in Section 4.5.A(i) hereof.

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

  (i) CLNS Credit (a) declares or pays a dividend on its outstanding REIT Shares
wholly or partly in REIT Shares or makes a distribution to all holders of its
outstanding REIT Shares wholly or partly in REIT Shares, (b) splits or
subdivides its outstanding REIT Shares or (c) effects a reverse stock split or
otherwise combines its outstanding REIT Shares into a smaller number of REIT
Shares, the Adjustment Factor shall be adjusted by multiplying the Adjustment
Factor then in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

 

  (ii)

CLNS Credit distributes any rights, options or warrants to all holders of its
REIT Shares to subscribe for or to purchase or to otherwise acquire REIT Shares,
or other securities or rights convertible into, exchangeable for or exercisable
for REIT Shares (other than REIT Shares issuable pursuant to a Qualified DRIP),
at a price per share less than the Value of a REIT Share on the record date for
such distribution (each, a “Distributed Right”), then, as of the distribution
date of such Distributed Rights or, if later, the time such Distributed Rights
become exercisable, the Adjustment Factor shall be adjusted by multiplying the
Adjustment Factor then in effect by a fraction (a) the numerator of which shall
be the number of REIT Shares issued and outstanding on the record date plus the
maximum number of REIT Shares purchasable under such Distributed Rights and
(b) the denominator of which shall be the number of REIT Shares issued and
outstanding on the record date plus a fraction (1) the numerator of which is the
maximum number of REIT Shares purchasable under such Distributed Rights,

 

3



--------------------------------------------------------------------------------

  multiplied by the minimum purchase price per REIT Share under such Distributed
Rights and (2) the denominator of which is the Value of a REIT Share as of the
record date; provided, however, that, if any such Distributed Rights expire or
become no longer exercisable, then the Adjustment Factor shall be adjusted,
effective retroactive to the date of distribution (or, if later, the time the
Distributed Rights become exercisable) of the Distributed Rights, to reflect a
reduced maximum number of REIT Shares or any change in the minimum purchase
price for the purposes of the above fraction; and

 

  (iii) CLNS Credit shall, by dividend or otherwise, distribute to all holders
of its REIT Shares evidences of its indebtedness or its assets (including
securities, but excluding cash or any dividend or distribution referred to in
subsection (i) or (ii) above, or any Membership Units), which evidences of
indebtedness or assets relate to assets not received by CLNS Credit pursuant to
a pro rata distribution by the Company, then the Adjustment Factor shall be
adjusted to equal the amount determined by multiplying the Adjustment Factor
then in effect by a fraction (a) the numerator of which shall be such Value of a
REIT Share as of the trading day immediately preceding the ex-date for such
dividend or distribution and (b) the denominator of which shall be the Value of
a REIT Share as of the trading day immediately preceding the ex-date for such
dividend or distribution, less the then fair market value (as determined by the
Managing Member, whose determination shall be conclusive) of the portion of the
evidences of indebtedness or assets so distributed applicable to one REIT Share.

Any adjustment to the Adjustment Factor shall become effective on the first date
on which REIT Shares trade at a price that reflects such event (the “ex-date”).
Notwithstanding the foregoing, if any of the events in clause (i), (ii) or
(iii) above occur, no adjustments will be made to the Adjustment Factor for any
class or series of Membership Interests to the extent that the Company
concurrently makes or effects a correlative distribution or payment to all of
the Members holding Membership Interests of such class or series, or effects a
correlative split, subdivision, reverse split or combination in respect of the
Membership Interests of such class or series. If CLNS Credit effects a dividend
that allows holders of REIT Shares to elect to receive cash or additional REIT
Shares, the Company may effect a correlative distribution by distributing to all
Members holding Membership Interests of such class or series a combination of
cash and additional Membership Interests in the same ratio as the ratio of cash
and REIT Shares paid by CLNS Credit, without offering Members an opportunity to
elect to receive cash or additional Membership Interests. Any adjustments to the
Adjustment Factor shall become effective immediately after such event,
retroactive to the record date, if any, for such event. For illustrative
purposes, examples of adjustments to the Adjustment Factor are set forth on
Exhibit A attached hereto.

“Adjustment Year” has the meaning set forth in Section 6225(d)(2) of the Code or
comparable provisions of state, local or non-U.S. law.

“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common

 

4



--------------------------------------------------------------------------------

control with, the specified Person, where “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of a Person, whether through the ownership of voting
securities, by contract, as trustee or executor or otherwise. For the avoidance
of doubt, (i) Constellation OP and its Subsidiaries, on the one hand, and CLNS
Credit and its Subsidiaries, on the other hand, shall not be deemed Affiliates
of the other for purposes of this Agreement and (ii) no fund, investment
vehicle, or investment product managed by CLNS Credit or its Subsidiaries shall
be deemed an Affiliate of CLNS Credit. The terms “controlling” and “controlled”
have meanings correlative to the foregoing.

“Affiliated REIT” means CLNS Credit and any Affiliate of CLNS Credit or the
Company that has elected to be taxed as a REIT under the Code and is a Member.

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of Credit RE Operating Company, LLC, as now or hereafter amended, restated,
modified, supplemented or replaced.

“Applicable Percentage” has the meaning set forth in Section 15.1.B hereof.

“Assignee” means a Person to whom a Membership Interest has been Transferred but
who has not become a Substituted Member, and who has the rights set forth in
Section 11.5 hereof.

“Available Cash” means, with respect to any period for which such calculation is
being made,

 

  (i) the sum, without duplication, of:

 

  (1) the Company’s Net Income or Net Loss (as the case may be) for such period,

 

  (2) Depreciation and all other noncash charges to the extent deducted in
determining Net Income or Net Loss for such period,

 

  (3) the amount of any reduction in reserves of the Company established by the
Managing Member (including reductions resulting because the Managing Member
determines such amounts are no longer necessary),

 

  (4) the excess, if any, of the net cash proceeds from the sale, exchange,
disposition, financing or refinancing of Company property for such period over
the gain (or loss, as the case may be) recognized from such sale, exchange,
disposition, financing or refinancing during such period, and

 

  (5) all other cash received (including amounts previously accrued as Net
Income and amounts of deferred income) or any net amounts borrowed by the
Company for such period that was not included in determining Net Income or Net
Loss for such period;

 

5



--------------------------------------------------------------------------------

  (ii) less the sum, without duplication, of:

 

  (1) all principal Debt payments made during such period by the Company,

 

  (2) capital expenditures made by the Company during such period,

 

  (3) investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clause (ii)(1) or clause
(ii)(2) above,

 

  (4) the excess, if any, of gain (or loss, as the case may be) recognized from
the sale, exchange, disposition, financing or refinancing of Company property
for such period over the net cash proceeds from such sale, exchange,
disposition, financing or refinancing during such period,

 

  (5) all other expenditures and payments not deducted in determining Net Income
or Net Loss for such period (including amounts paid in respect of expenses
previously accrued),

 

  (6) any amount included in determining Net Income or Net Loss for such period
that was not received by the Company during such period,

 

  (7) the amount of any increase in reserves (including working capital
reserves) established by the Managing Member during such period, and

 

  (8) any amount distributed or paid in redemption of any Member’s Membership
Interest or Membership Units, including any Cash Amount paid.

Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Company or (b) any Capital Contributions,
whenever received or any payments, expenditures or investments made with such
Capital Contributions.

“Beneficially Own” has the meaning given to such term in the Charter.

“Board of Directors” means the Board of Directors of CLNS Credit.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

6



--------------------------------------------------------------------------------

“Capital Account” means, with respect to any Member, the Capital Account
maintained by the Managing Member for such Member on the Company’s books and
records in accordance with the following provisions:

 

  (a) To each Member’s Capital Account, there shall be added such Member’s
Capital Contributions, such Member’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 hereof, and the amount of any Company liabilities assumed by such
Member or that are secured by any property distributed to such Member.

 

  (b) From each Member’s Capital Account, there shall be subtracted the amount
of cash and the Gross Asset Value of any property distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Net Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Section 6.3 hereof, and the amount of any liabilities of
such Member assumed by the Company or that are secured by any property
contributed by such Member to the Company (except to the extent already
reflected in the amount of such Member’s Capital Contribution).

 

  (c) In the event any interest in the Company is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Member’s
Capital Account of the transferor to the extent that it relates to the
Transferred interest.

 

  (d) In determining the amount of any liability for purposes of subsections
(a) and (b) hereof, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.

 

  (e) The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations promulgated under Code
Section 704, and shall be interpreted and applied in a manner consistent with
such Regulations. The Managing Member may modify the manner in which the Capital
Accounts are maintained in order to comply with such Regulations; provided that
the Managing Member determines that such modification is not reasonably likely
to have a material effect on the amounts distributable to any Member without
such Person’s consent. The Managing Member also may (i) make any adjustments to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and
(ii) make any appropriate modifications in the event that unanticipated events
might otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b) or Section 1.704-2; provided, however, that the Managing
Member determines that such changes are not reasonably likely to materially
reduce amounts otherwise distributable to the Member as current cash
distributions or as distributions on termination of the Company.

“Capital Account Limitation” has the meaning set forth in Section 4.6.B hereof.

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Member
contributes to the Company or is deemed to contribute pursuant to Article 4
hereof.

 

7



--------------------------------------------------------------------------------

“Capital Share” means a share of any class or series of stock of CLNS Credit now
or hereafter authorized, other than a REIT Share.

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
Class A REIT Share and (ii) the REIT Shares Amount determined as of the
applicable Valuation Date.

“Certificate” means the Original Certificate, as may be amended from time to
time in accordance with the terms hereof and the Act.

“Charter” means the charter of CLNS Credit, within the meaning of
Section 1-101(e) of the Maryland General Corporation Law.

“Class A REIT Share” means a share of class A common stock of CLNS Credit, par
value $0.01 per share. Where relevant in this Agreement, “Class A REIT Shares”
includes shares of class A common stock of CLNS Credit, par value $0.01 per
share, issued upon conversion of Preferred Shares or Class B-3 REIT Shares.

“Class B-3 REIT Share” means a share of class B-3 common stock of CLNS Credit,
par value $0.01 per share.

“CLNS” means Colony NorthStar, Inc., a Maryland corporation.

“CLNS Contribution” has the meaning set forth in the Recitals.

“Code” means the Internal Revenue Code of 1986.

“Combination Agreement” has the meaning set forth in the Recitals.

“Company” means Credit RE Operating Company, LLC, the limited liability company
formed and continued under the Act and pursuant to this Agreement, and any
successor thereto.

“Company Employee” means an employee of the Company or an employee of a
Subsidiary of the Company, if any.

“Company Equivalent Units” means, with respect to any class or series of Capital
Shares, Preferred Shares, New Securities or other interests in CLNS Credit
(other than REIT Shares), Membership Units with preferences, conversion and
other rights (other than voting rights), restrictions, limitations as to
dividends and other distributions, qualifications and terms and conditions of
redemption that are substantially the same as (or correspond to) the
preferences, conversion and other rights, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption of such
Capital Shares, Preferred Shares, New Securities or other interests as
appropriate to reflect the relative rights and preferences of such Capital
Shares, Preferred Shares, New Securities or other interests as to the REIT
Shares and the other classes and series of Capital Shares, Preferred Shares, New
Securities or other interests as such Company Equivalent Units would have as to
Membership Common Units and the other classes and series of Membership Units
corresponding to the other classes of Capital Shares, Preferred

 

8



--------------------------------------------------------------------------------

Shares, New Securities or other interests but not as to matters such as voting
for members of the Board of Directors that are not applicable to the Company.
For the avoidance of doubt, the voting rights, redemption rights, conversion
rights and rights to Transfer Company Equivalent Units need not be similar to
the rights of the corresponding class or series of Capital Shares, Preferred
Shares, New Securities or other interests; provided, however, with respect to
redemption rights and conversion rights, the terms of Company Equivalent Units
must be such so that the Company complies with Section 4.9 of this Agreement.

“Company Junior Unit” means a fractional share of the Membership Interests of a
particular class or series that the Managing Member has authorized pursuant to
Section 4.2 hereof that has distribution rights, or rights upon liquidation,
winding up and dissolution, that are inferior or junior to the Membership Common
Units.

“Company Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Member Minimum Gain, as well as any net
increase or decrease in Member Minimum Gain, for a Fiscal Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(d).

“Company Preferred Unit” means a fractional share of the Membership Interests of
a particular class or series that the Managing Member has authorized pursuant to
Section 4.1 or Section 4.2 hereof that has distribution rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Membership Common Units.

“Company Record Date” means the record date established by the Managing Member
for the purpose of determining the Members entitled to notice of or to vote at
any meeting of Members or to consent to any matter, or to receive any
distribution or the allotment of any other rights, or in order to make a
determination of Members for any other proper purpose, which, in the case of a
record date fixed for the determination of Members entitled to receive any
distribution, shall (unless otherwise determined by the Managing Member)
generally be the same as the record date established by CLNS Credit for a
distribution to its stockholders of some or all of its portion of such
distribution.

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Member given in accordance with Article 14 hereof.

“Consent of the Members” means the Consent of a Majority in Interest of the
Members, which Consent shall be obtained before the taking of any action for
which it is required by this Agreement and, except as otherwise provided in this
Agreement, may be given or withheld by Members in their discretion.

“Consent of the Non-Managing Members” means the Consent of a Majority in
Interest of the Non-Managing Members, which Consent shall be obtained before the
taking of any action for which it is required by this Agreement and, except as
otherwise provided in this Agreement, may be given or withheld by Members in
their discretion.

“Constellation OP” has the meaning set forth in the Recitals.

 

9



--------------------------------------------------------------------------------

“Constituent Person” has the meaning set forth in Section 4.6.F.

“Constructively Own” has the meaning given to such term in the Charter.

“Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Company (or deemed contributed by the Company to a “new” partnership
pursuant to Code Section 708).

“Controlled Entity” means, as to any Person, (a) any corporation more than fifty
percent (50%) of the outstanding voting stock of which is owned by such Person
or such Person’s Family Members or Affiliates, (b) any trust, whether or not
revocable, of which such Person or such Person’s Family Members or Affiliates
are the sole beneficiaries, (c) any partnership of which such Person or an
Affiliate of such Person is the managing partner and in which such Person or
such Person’s Family Members or Affiliates hold partnership interests
representing at least twenty-five percent (25%) of such partnership’s capital
and profits and (d) any limited liability company of which such Person or an
Affiliate of such Person is the manager or managing member and in which such
Person or such Person’s Family Members or Affiliates hold membership interests
representing at least twenty-five percent (25%) of such limited liability
company’s capital and profits. For the avoidance of doubt, no fund, investment
vehicle, or investment product managed by CLNS Credit or its Subsidiaries shall
be deemed to be a Controlled Entity of CLNS Credit.

“Conversion Date” has the meaning set forth in Section 4.6.B.

“Conversion Notice” has the meaning set forth in Section 4.6.B.

“Conversion Right” has the meaning set forth in Section 4.6.A.

“Cut-Off Date” means, at the election of the Managing Member, the later of
(i) the fifth (5th) Business Day after the Managing Member’s receipt of a Notice
of Redemption and (ii) the next regularly scheduled meeting of the Board of
Directors after the Managing Member’s receipt of a Notice of Redemption.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

“Declination” has the meaning set forth in Section 15.1.A hereof.

 

10



--------------------------------------------------------------------------------

“Depreciation” means, for each Fiscal Year or other applicable period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Managing
Member.

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

“Economic Capital Account Balances” has the meaning set forth in Section 6.3.E
hereof.

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or CLNS Credit.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Excess Units” means Tendered Units, the issuance of REIT Shares in exchange for
which would result in a violation of the Ownership Limit.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Excluded Property” means any asset now or hereafter held directly by CLNS
Credit or any direct or indirect wholly owned Subsidiary of CLNS Credit (other
than the equity of any direct or indirect wholly owned Subsidiary of CLNS Credit
and interests in the Company), in each case, to the extent such asset has not
theretofore been contributed to the Company.

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters and inter vivos or testamentary trusts of which only such Person and his
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters are beneficiaries.

“Fiscal Year” means the fiscal year of the Company, which shall be the calendar
year.

“Forced Redemption” has the meaning set forth in Section 4.6.C hereof.

“Forced Redemption Notice” has the meaning set forth in Section 4.6.C hereof.

“Funding Debt” means any Debt incurred by or on behalf of the Managing Member or
CLNS Credit for the purpose of providing funds to the Company.

 

11



--------------------------------------------------------------------------------

“CLNS Credit” has the meaning set forth in the Preamble.

“CLNS Credit Contribution” has the meaning set forth in the Recitals.

“CLNS Credit Equivalent Shares” means, with respect to any class or series of
Membership Units, REIT Shares or Capital Shares issued by CLNS Credit with
preferences, conversion and other rights (other than voting rights),
restrictions, limitations as to dividends and other distributions,
qualifications and terms and conditions of redemption that are substantially the
same as (or correspond to) the preferences, conversion and other rights,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption of such Membership Units as appropriate to reflect the
relative rights and preferences of such Membership Units as to the other classes
and series of Membership Units, but not as to matters such as voting for members
of the Board of Directors that are not applicable to the Company.

“CLNS Credit Member Loan” has the meaning set forth in Section 4.3.B.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

  (i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be (1) in the case of any asset listed on Schedule II, the gross
asset value of such asset as listed on Schedule II and (ii) in all other cases,
the gross fair market value of such asset as determined by the Managing Member
using such reasonable method of valuation as it may adopt.

 

  (ii) The Gross Asset Values of all Company assets immediately prior to the
occurrence of any event described below shall be adjusted to equal their
respective gross fair market values, as determined by the Managing Member using
such reasonable method of valuation as it may adopt, as of the following times:

 

  (1) the acquisition of an additional interest in the Company (other than in
connection with the execution of this Agreement but including acquisitions
pursuant to Section 4.2 hereof or contributions or deemed contributions by the
Managing Member pursuant to Section 4.2 hereof) by a new or existing Member in
exchange for more than a de minimis Capital Contribution, if the Managing Member
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Members in the Company;

 

  (2) the distribution by the Company to a Member of more than a de minimis
amount of Company property as consideration for an interest in the Company if
the Managing Member reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Members in the
Company;

 

12



--------------------------------------------------------------------------------

  (3) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

 

  (4) upon the admission of a successor managing member pursuant to Section 12.1
hereof; and

 

  (5) at such other times as the Managing Member shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

 

  (iii) The Gross Asset Value of any Company asset distributed to a Member shall
be the gross fair market value of such asset on the date of distribution as
determined by the Managing Member using such reasonable method of valuation as
it may adopt.

 

  (iv) The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (iv) to the
extent that the Managing Member reasonably determines that an adjustment
pursuant to subsection (ii) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (iv).

 

  (v) If the Gross Asset Value of a Company asset has been determined or
adjusted pursuant to subsection (i), subsection (ii) or subsection (iv) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.

“Holder” means either (a) a Member or (b) an Assignee that owns a Membership
Unit.

“Imputed Tax Underpayment” has the meaning set forth in Section 10.3.C hereof.

“Incapacity” or “Incapacitated” means, (i) as to any Member who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Member incompetent to manage his or her person or
his or her estate; (ii) as to any Member that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Member that is a partnership, the dissolution and commencement of winding up
of the partnership; (iv) as to any Member that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Company; (v) as to any
trustee of a trust that is a Member, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Member, the bankruptcy of such
Member. For purposes of this definition, bankruptcy of a Member shall be deemed
to have occurred when (a) the Member commences a voluntary proceeding seeking
liquidation, reorganization or other relief of or against such Member under any
bankruptcy, insolvency or other similar law now or

 

13



--------------------------------------------------------------------------------

hereafter in effect, (b) the Member is adjudged as bankrupt or insolvent, or a
final and nonappealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against the Member,
(c) the Member executes and delivers a general assignment for the benefit of the
Member’s creditors, (d) the Member files an answer or other pleading admitting
or failing to contest the material allegations of a petition filed against the
Member in any proceeding of the nature described in clause (b) above, (e) the
Member seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Member or for all or any substantial part of the
Member’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Member’s consent
or acquiescence of a trustee, receiver or liquidator has not been vacated or
stayed within ninety (90) days of such appointment, or (h) an appointment
referred to in clause (g) above is not vacated within ninety (90) days after the
expiration of any such stay.

“Indemnitee” means (i) any Person made, or threatened to be made, a party to a
proceeding by reason of its status as (A) the Managing Member, CLNS Credit or
the Manager or (B) a manager, member, officer, director or employee of the
Managing Member, CLNS Credit or the Manager or an employee of the Company and
(ii) such other Persons (including Affiliates, employees or agents of the
Managing Member, CLNS Credit, the Manager or the Company) as the Managing Member
may designate from time to time (whether before or after the event giving rise
to potential liability).

“IRS” means the United States Internal Revenue Service.

“IRS Adjustment” has the meaning set forth in Section 10.3.C hereof.

“Lead Tendering Party” has the meaning set forth in Section 15.1.J(3)(b) hereof.

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

“Liquidating Gains” has the meaning set forth in Section 6.3.E hereof.

“Liquidating Losses” has the meaning set forth in Section 6.3.E hereof.

“LTIP Award” means each or any, as the context requires, an award of LTIP Units
issued under any Equity Plan.

“LTIP Unit” means a Membership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges and restrictions,
qualifications, and limitations set forth in Section 4.5 hereof (except as may
be varied by the designations applicable to any particular class or series of
LTIP Units) and elsewhere in this Agreement (including any exhibit hereto
creating any new class or series of LTIP Units) or in the Equity Plan or the
award, vesting, or other agreement pursuant to which an LTIP Unit is granted to
the holder thereof. The allocation of LTIP Units among the Members shall be set
forth in the books and records of the Company, as may be amended from time to
time.

 

14



--------------------------------------------------------------------------------

“LTIP Unitholder” means a Member that holds LTIP Units.

“LV Safe Harbor” has the meaning set forth in Section 10.2.B hereof.

“LV Safe Harbor Election” has the meaning set forth in Section 10.2.B hereof.

“LV Safe Harbor Interests” has the meaning set forth in Section 10.2.B hereof.

“Majority in Interest of the Members” means Members (including the Managing
Member, CLNS Credit and any Controlled Entity of either of them) entitled to
vote on or consent to any matter holding more than fifty percent (50%) of all
outstanding Membership Units held by all Members (including the Managing Member,
CLNS Credit and any Controlled Entity of either of them) entitled to vote on or
consent to such matter.

“Majority in Interest of the Non-Managing Members” means Members (excluding the
Managing Member, CLNS Credit and any Controlled Entity of either of them)
entitled to vote on or consent to any matter holding more than fifty percent
(50%) of all outstanding Membership Units held by all Members (excluding the
Managing Member, CLNS Credit and any Controlled Entity of either of them)
entitled to vote on or consent to such matter.

“Management Agreement” means the agreement among the Managing Member, the
Company, the Manager, and the other parties, if any, named therein pursuant to
which the Manager will manage the assets and day-to-day operations of the
Company and the Managing Member and their respective Subsidiaries.

“Manager” means the Person, if any, appointed, employed or contracted with by
the Company and the Managing Member pursuant to the Management Agreement to
manage the assets and day-to-day operations of the Company and the Managing
Member and their respective Subsidiaries.

“Managing Member” means CLNS Credit, or any of its successors or permitted
assigns, or any subsequent successor or permitted assign, in its capacity as the
managing member of the Company.

“Member(s)” means (i) CLNS Credit, (ii) RED REIT and (iii) each other Person
that is, from time to time, admitted to the Company as a member in accordance
with the terms of this Agreement and the Act, and any Substituted Member or
Additional Member, each shown as such in the books and records of the Company,
in each case, that has not ceased to be a member of the Company pursuant to the
Act and this Agreement, in such Person’s capacity as a member of the Company.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Member Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

15



--------------------------------------------------------------------------------

“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(1).

“Membership Common Unit” means a fractional share of the Membership Interests of
all Members issued pursuant to Sections 4.1 and 4.2 hereof, but does not include
any Company Junior Unit, Company Preferred Unit or any other Membership Unit
specified in a Membership Unit Designation as being other than a Membership
Common Unit.

“Membership Common Unit Economic Balance” has the meaning set forth in
Section 6.3.E hereof.

“Membership Interest” means an ownership interest in the Company held by either
a Non-Managing Member or the Managing Member and includes any and all benefits
to which the holder of such a Membership Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement. There may be one or more classes or
series of Membership Interests; however, notwithstanding that the Managing
Member, CLNS Credit and any other Member may have different rights and
privileges as specified in this Agreement (including differences in rights and
privileges with respect to their Membership Interests), the Membership Interest
held by the Managing Member, CLNS Credit or any other Member and designated as
being of a particular class or series shall not be deemed to be a separate class
or series of Membership Interest from a Membership Interest having the same
designation as to class and series that is held by any other Member solely
because such Membership Interest is held by the Managing Member, CLNS Credit or
any other Member having different rights and privileges as specified under this
Agreement. A Membership Interest may be expressed as a number of Membership
Common Units, Company Preferred Units, Company Junior Units or other Membership
Units.

“Membership Unit” means a Membership Common Unit, a Company Preferred Unit, a
Company Junior Unit or any other fractional share of the Membership Interests
that the Managing Member has authorized pursuant to Section 4.1 or Section 4.2
hereof.

“Membership Unit Designation” has the meaning set forth in Section 4.2.A hereof.

“Membership Unit Distribution” has the meaning set forth in Section 4.5.A(i)
hereof.

“Net Income” or “Net Loss” means, for each Fiscal Year of the Company, an amount
equal to the Company’s taxable income or loss for such year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be

 

16



--------------------------------------------------------------------------------

stated separately pursuant to Code Section 703(a)(1) shall be included in
taxable income or loss), with the following adjustments:

 

  (i) any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of “Net Income” or “Net Loss” shall be added to (or subtracted
from, as the case may be) such taxable income (or loss);

 

  (ii) any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

 

  (iii) in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subsection (ii) or subsection (iii) of the definition of “Gross
Asset Value,” the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Net Income
or Net Loss;

 

  (iv) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

  (v) in lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such Fiscal
Year;

 

  (vi) to the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into account in
determining Capital Accounts, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) and shall be taken into account
for purposes of computing Net Income or Net Loss; and

 

  (vii) notwithstanding any other provision of this definition of “Net Income”
or “Net Loss,” any item that is specially allocated pursuant to Section 6.3
hereof shall not be taken into account in computing Net Income or Net Loss. The
amounts of the items of Company income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”

“Net Proceeds” has the meaning set forth in Section 15.1.J(2) hereof.

 

17



--------------------------------------------------------------------------------

“New Partnership Audit Procedures” means Subchapter C of Chapter 63 of the Code,
as modified by Section 1101 of the Bipartisan Budget Act of 2015, Pub. L.
No. 114-74, any amended or successor version, Treasury Regulations promulgated
thereunder, official interpretations thereof, related notices, or other related
administrative guidance.

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities that entitle the holder thereof to subscribe for or
purchase, convert such securities into or exchange such securities for, REIT
Shares, Capital Shares or Preferred Shares, excluding Preferred Shares and
grants under the Stock Incentive Plans, or (ii) any Debt issued by CLNS Credit
that provides any of the rights described in clause (i).

“Non-Electing Shares” has the meaning set forth in Section 15.1.H hereof.

“Non-Managing Member(s)” means any Member other than the Managing Member.

“Non-Managing Member Ancillary Agreement” means, with respect to any
Non-Managing Member, any other agreement entered into by such Non-Managing
Member or any of its Affiliates or transferee thereof with CLNS Credit, the
Company or a Subsidiary of the Company relating to such Non-Managing Member’s
Membership Units or any REIT Shares or Capital Shares which such Non-Managing
Member holds or has the rights to obtain.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit B attached to this Agreement.

“Nova I” has the meaning set forth in the Recitals.

“Nova I Merger” has the meaning set forth in the Recitals.

“Nova II” has the meaning set forth in the Recitals.

“Nova II Merger” has the meaning set forth in the Recitals.

“Offered Shares” has the meaning set forth in Section 15.1.J(1)(a) hereof.

“Offering Units” has the meaning set forth in Section 15.1.J(1)(a) hereof.

“Optionee” means a Person to whom a stock option is granted under any Stock
Incentive Plan.

“Original Agreement” has the meaning set forth in the Recitals.

 

18



--------------------------------------------------------------------------------

“Original Certificate” has the meaning set forth in the Recitals.

“Ownership Limit” means the applicable restriction or restrictions on ownership
of stock of CLNS Credit imposed under the Charter.

“Partnership Representative” has the meaning set forth in Section 10.3.A hereof.

“Percentage Interest” means, with respect to each Member, as to any class or
series of Membership Interests, the fraction, expressed as a percentage, the
numerator of which is the aggregate number of Membership Units of such class or
series held by such Member and the denominator of which is the total number of
Membership Units of such class or series held by all Members. If not otherwise
specified, “Percentage Interest” shall be deemed to refer to Membership Common
Units.

“Permitted Lender Transferee” has the meaning set forth in the definition of
Permitted Transferee.

“Permitted Transfer” means a Transfer by a Non-Managing Member of all or part of
its Membership Interest (i) to any Family Member, Controlled Entity or
controlled Affiliate of such Member, or to any trust, partnership, corporation
or limited liability company established and held for the direct or indirect
benefit of a Family Member; provided that any such Transfer constitutes a bona
fide gift or otherwise shall not involve a disposition for value other than
equity interests in any such trust, partnership, corporation or limited
liability company; (ii) as required by applicable law or order; (iii) to a
nominee or custodian of a person or entity to whom a disposition or Transfer
would be permitted under this Agreement; (iv) that such Non-Managing Member
would be expressly authorized to make as a “Permitted Transfer” pursuant to a
Non-Managing Member Ancillary Agreement, disregarding any expiration or
termination thereof; or (v) in the case of any Permitted Transferee that is a
past or present officer or employee of the Company, CLNS Credit, CLNS or their
respective Subsidiaries or may have been permitted pursuant to the applicable
Non-Managing Member Ancillary Agreement to which such Membership Interests were
subject at the time of the issuance of such Membership Interests or to which
such Permitted Transferee was party (taking into account subsequent amendments
thereto), disregarding any expiration or termination of such Non-Managing Member
Ancillary Agreement.

“Permitted Transferee” means (i) any lender or lenders secured by a Pledge, or
agents acting on their behalf, to whom any Membership Interest is transferred
pursuant to the exercise of remedies under a Pledge and any special purpose
entities owned and used by such lenders or agents for the purpose of holding any
such Membership Interest (each a “Permitted Lender Transferee”), (ii) any
Person, including any Third-Party Pledge Transferee designated by any lender or
lenders secured by a Pledge, or agents acting on their behalf, to whom a
Membership Interest is transferred pursuant to the exercise of remedies under a
Pledge, whether before or after one or more Permitted Lender Transferees take
title to such Membership Interest and (iii) any other Person to whom any
Membership Interest is transferred pursuant to a Permitted Transfer.

 

19



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

“Pledge” means a pledge by a Non-Managing Member of all or any portion of its
Membership Interest to one or more banks or lending institutions, or agents
acting on their behalf, which are not Affiliates of such Non-Managing Member, as
collateral or security for a bona fide loan or other extension of credit.

“Preferred Share” means a share of stock of CLNS Credit now or hereafter
authorized, designated or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the REIT
Shares.

“Pricing Agreements” has the meaning set forth in Section 15.1.J(3)(b) hereof.

“Properties” means any assets and property of the Company and “Property” means
any one such asset or property.

“Publicly Traded” means having common equity securities listed or admitted to
trading on any U.S. national securities exchange.

“Qualified DRIP” means a dividend reinvestment plan of CLNS Credit that permits
participants to acquire REIT Shares using the proceeds of dividends paid by CLNS
Credit.

“Qualified Transferee” means an “accredited investor,” as defined in Rule 501
promulgated under the Securities Act.

“Qualifying Party” means (a) a Member, (b) an Additional Member, (c) an Assignee
who is the transferee of a Member’s Membership Interest in a Permitted Transfer,
or (d) a Person, including a lending institution as the pledgee of a Pledge, who
is the transferee of a Member’s Membership Interest in a Permitted Transfer;
provided, however, that a Qualifying Party shall not include the Managing Member
or CLNS Credit.

“RED REIT” has the meaning set forth in the Preamble.

“RED REIT Contribution” has the meaning set forth in the Recitals.

“Redemption” has the meaning set forth in Section 15.1.A hereof.

“Register” has the meaning set forth in Section 4.2.E hereof.

“Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

“Regulatory Allocations” has the meaning set forth in Section 6.3.B(viii)
hereof.

 

20



--------------------------------------------------------------------------------

“REIT” means a real estate investment trust within the meaning of Code
Sections 856 through 860.

“REIT Available Cash” means, as of any date of determination, all amounts held
by CLNS Credit (and not the Company and its Subsidiaries) which would be
available for distribution to the holders of REIT Shares (calculated in a manner
substantially similar to the manner in which the Company calculates Available
Cash, but excluding any distributions from the Company to be made, or which have
been made, to CLNS Credit hereunder and without regard to any restriction on
distribution imposed on CLNS Credit by any third party).

“REIT Member” means any Member which is (a) CLNS Credit or any Affiliate of CLNS
Credit to the extent such Person has in place an election to qualify as a REIT
and (b) a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) or disregarded entity (determined for federal income tax
purposes) of any such Person, referred to in clause (a).

“REIT Mergers” has the meaning set forth in the Recitals.

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

“REIT Requirements” means the requirements for qualifying as a REIT under the
Code and Regulations.

“REIT Share” means Class A REIT Shares and Class B-3 REIT Shares.

“REIT Shares Amount” means a number of Class A REIT Shares equal to the product
of (a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that CLNS Credit issues to all holders of Class A
REIT Shares as of a specified record date rights, options, warrants or
convertible or exchangeable securities entitling CLNS Credit’s stockholders to
subscribe for or purchase Class A REIT Shares, or any other securities or
property (collectively, the “Rights”), with the record date for such Rights
issuance falling within the period starting on the date of the Notice of
Redemption and ending on the day immediately preceding the Specified Redemption
Date, which Rights will not be distributed before the relevant Specified
Redemption Date, then the REIT Shares Amount shall also include such Rights that
a holder of that number of Class A REIT Shares would be entitled to receive,
expressed, where relevant hereunder, as a number of Class A REIT Shares
determined by the Managing Member.

“Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of CLNS Credit’s stock would be attributed by or from such
first Person under Code Section 544 (as modified by Code Section 856(h)(1)(B)).

“Reviewed Year” means a Company taxable year to which an item being adjusted by
the IRS relates, as defined in Section 6225(d)(1) of the Code or comparable
provisions of state, local or non-U.S. law.

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

 

21



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the SEC promulgated thereunder.

“Single Funding Notice” has the meaning set forth in Section 15.1.J(1)(b)
hereof.

“Specified Membership Units” means with respect to each Excluded Property, the
amount of Membership Common Units, Company Junior Units and/or Company Preferred
Units (as the case may be) that would have been issued to CLNS Credit, pursuant
to Section 4.2 hereof, if CLNS Credit had contributed such Excluded Property on
the date that such asset was acquired by CLNS Credit or a wholly owned
Subsidiary of CLNS Credit, in exchange for Membership Units equal in value to
the fair market value of such Excluded Property as of such date.

“Specified Redemption Date” means the soonest practicable date after the receipt
by the Managing Member of a Notice of Redemption, but in any event not later
than the fifth (5th) Business Day after the Cut-Off Date; provided that, if the
Managing Member and CLNS Credit elect a Stock Offering Funding pursuant to
Section 15.1.J, such Specified Redemption Date shall be deferred until the next
Business Day following the date of the closing of the Stock Offering Funding
(but in any event not more than one hundred fifty (150) days after the Cut-Off
Date in the aggregate).

“Stock Incentive Plans” means any stock option plan or stock incentive plan now
or hereafter adopted by the Company or CLNS Credit.

“Stock Offering Funding” has the meaning set forth in Section 15.1.J(1)(a)
hereof

“Stock Offering Funding Amount” has the meaning set forth in Section 15.1.J(2)
hereof.

“Subsidiary” means, with respect to a specified Person, any other Person in
which more than 50% of the securities or other ownership interests having the
power to (a) elect a majority of the other Person’s board of directors or other
governing body or (b) otherwise direct the business and policies of the other
Person, are owned or controlled, directly or indirectly, by (x) the specified
Person, (y) the specified Person and one or more Subsidiaries of the specified
Person, or (z) one or more Subsidiaries of the specified Person. For the
avoidance of doubt, no fund, investment vehicle, or investment product managed
by CLNS Credit or its Subsidiaries shall be deemed to be a Subsidiary of CLNS
Credit.

“Substituted Member” means a Person who is admitted as a Member to the Company
pursuant to Section 11.4 hereof.

“Successor Shares Amount” has the meaning set forth in Section 11.7.C hereof.

“Surviving Company” has the meaning set forth in Section 11.7.C hereof.

“Target Balance” has the meaning set forth in Section 6.3.E hereof.

 

22



--------------------------------------------------------------------------------

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

“Tax Matters Member” has the meaning set forth in Section 10.3.A hereof.

“Tendered Units” has the meaning set forth in Section 15.1.A hereof.

“Tendering Party” has the meaning set forth in Section 15.1.A hereof.

“Termination Transaction” means any Transfer of all or any portion of CLNS
Credit’s Membership Interest or, if the Managing Member is not CLNS Credit, CLNS
Credit’s interest in the Managing Member in connection with, or the other
occurrence of, (a) a merger, consolidation or other combination involving CLNS
Credit or the Managing Member, on the one hand, and any other Person, on the
other (other than in connection with a change in CLNS Credit’s state of
incorporation or organizational form), (b) a sale, lease, exchange or other
transfer of all or substantially all of the assets of CLNS Credit not in the
ordinary course of its business, whether in a single transaction or a series of
related transactions other than to a successor Managing Member in accordance
with Section 11.2.A, (c) a reclassification, recapitalization or similar change
of the outstanding REIT Shares (other than a change in par value, or from par
value to no par value, or as a result of a stock split, stock dividend or
similar subdivision), (d) the adoption of any plan of liquidation or dissolution
of CLNS Credit or the Managing Member, or (e) a Transfer of all or any portion
of CLNS Credit’s Membership Interest or, if the Managing Member is not CLNS
Credit, its interest in the Managing Member, other than a Transfer effected in
accordance with Section 11.2.A(i).

“Third-Party Pledge Transferee” means a Qualified Transferee, other than a
Permitted Lender Transferee, that acquires a Membership Interest pursuant to the
exercise of remedies by Permitted Lender Transferees under a Pledge and that
agrees to be bound by the terms and conditions of this Agreement.

“Transaction” has the meaning set forth in Section 4.6.F hereof.

“Transaction Consideration” has the meaning set forth in Section 11.7.B hereof.

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary or
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 hereof, unless otherwise indicated therein, “Transfer” does
not include (a) any Redemption of Membership Common Units by the Company, or
acquisition of Tendered Units by CLNS Credit, pursuant to Section 15.1 hereof,
or (b) any redemption of Membership Units pursuant to any Membership Unit
Designation. The terms “Transferred” and “Transferring” have correlative
meanings.

“Unvested LTIP Units” has the meaning set forth in Section 4.5.C(i) hereof.

 

23



--------------------------------------------------------------------------------

“Valuation Date” means the date of receipt by the Managing Member of a Notice of
Redemption pursuant to Section 15.1 herein or such other date as specified
herein, or, if such date is not a Business Day, the immediately preceding
Business Day.

“Value” means, on any date with respect to a REIT Share, the average of the
daily Market Prices for the ten (10) consecutive trading days immediately
preceding the Valuation Date (except that the Market Price for the trading day
immediately preceding the date of exercise of a stock option under any Stock
Incentive Plans shall be substituted for such average of daily market prices for
purposes of Section 4.4 hereof). The term “Market Price” on any date means, with
respect to either Class A REIT Shares or Class B-3 REIT Shares, the last sale
price for a Class A REIT Share, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
for a Class A REIT Shares, in either case, as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if Class A REIT Shares
are not listed or admitted to trading on the New York Stock Exchange, as
reported on the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which
Class A REIT Shares are listed or admitted to trading or, if Class A REIT Shares
are not listed or admitted to trading on any national securities exchange, the
last quoted price, or, if not so quoted, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the principal
automated quotation system that may then be in use or, if Class A REIT Shares
are not quoted by any such system, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in Class A
REIT Shares selected by the Managing Member or, in the event that no trading
price is available for Class A REIT Shares, the fair market value of Class A
REIT Shares, as determined in good faith by the Managing Member. In the event
that the REIT Shares Amount includes Rights (as defined in the definition of
“REIT Shares Amount”) that a holder of REIT Shares would be entitled to receive,
then the Value of such Rights shall be determined by the Managing Member acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

“Vested LTIP Units” has the meaning set forth in Section 4.5.C(i) hereof.

“Vesting Agreement” means each or any, as the context implies, Equity Plan or
agreement contemplated under an Equity Plan entered into by an LTIP Unitholder
upon acceptance of an award of LTIP Units under an Equity Plan.

“Withdrawing Member” has the meaning set forth in Section 15.1.J(3)(c) hereof.

Section 1.2    Interpretation and Usage. In this Agreement, unless there is a
clear contrary intention: (A) when a reference is made to an article, a section,
an exhibit or a schedule, that reference is to an article, a section, an exhibit
or a schedule of or to this Agreement; (B) the singular includes the plural and
vice versa; (C) reference to any agreement, document or instrument means that
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (D) reference to any statute,
code, rule, or regulation means that statute, code, rule or regulation as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and

 

24



--------------------------------------------------------------------------------

regulations promulgated thereunder, and reference to any section or other
provision of any statute, code, rule or regulation means that section or
provision from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of that
section or provision; (E) “hereunder,” “hereof,” “hereto,” and words of similar
import will be deemed references to this Agreement as a whole and not to any
particular article, section or other provision of this Agreement;
(F) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; (G) references
to agreements, documents or instruments will be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto; and (H) the terms “writing,”
“written” and words of similar import will be deemed to include communications
and documents in e-mail, fax or any other similar electronic or documentary
form.

ARTICLE 2

ORGANIZATIONAL MATTERS

Section 2.1    Formation. The Company is a limited liability company previously
formed, and continued pursuant to the provisions of the Act and upon the terms
and subject to the conditions set forth in this Agreement. Except as expressly
provided herein to the contrary, the rights and obligations of the Members and
the administration and termination of the Company shall be governed by the Act.
The Membership Interest of each Member shall be personal property for all
purposes.

Section 2.2    Name. The name of the Company is “Credit RE Operating Company,
LLC”. The Company’s business may be conducted under any other name or names
deemed advisable by the Managing Member, including the name of the Managing
Member or any Affiliate thereof. The words “Limited Liability Company,”
“L.L.C.,” “LLC” or similar words or letters shall be included in the Company’s
name where necessary for the purposes of complying with the laws of any
jurisdiction that so requires. The Managing Member may change the name of the
Company at any time and from time to time.

Section 2.3    Principal Office and Resident Agent. The address of the principal
office of the Company in the State of Delaware is located at 2711 Centerville
Road, Suite 400, Wilmington, County of New Castle, Delaware 19808, and the name
and address of the resident agent of the Company in the State of Delaware are
the Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
County of New Castle, Delaware 19808, or such other principal office and
resident agent as the Managing Member may from time to time designate. The
Company may maintain offices at such other place or places within or outside the
State of Delaware as the Managing Member may approve.

Section 2.4    Power of Attorney.

A.    Each Member and Assignee hereby irrevocably constitutes and appoints the
Managing Member, any Liquidator, and authorized officers and attorneys-in-fact
of each, and

 

25



--------------------------------------------------------------------------------

each of those acting singly, in each case with full power of substitution, as
its true and lawful agent and attorney-in-fact, with full power and authority in
its name, place and stead to:

 

  (1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including this Agreement and the Certificate and all amendments, supplements or
restatements thereof) that the Managing Member or any Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Company as a limited liability company (or a company in
which the members have limited liability to the extent provided by applicable
law) in the State of Delaware and in all other jurisdictions in which the
Company may conduct business or own property; (b) all instruments that the
Managing Member or any Liquidator deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (c) all conveyances and other instruments or documents that the
Managing Member or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including a certificate of cancellation; (d) all conveyances and
other instruments or documents that the Managing Member or any Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Company pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Member pursuant to the terms of this Agreement or the Capital Contribution
of any Member; and (f) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges relating
to Membership Interests; and

 

  (2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments the Managing Member or any
Liquidator determines in its sole and absolute discretion are appropriate,
necessary or desirable to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action that is made or given by the
Members hereunder or is consistent with the terms of this Agreement or to
effectuate the terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the Managing Member
or any Liquidator to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.

B.    The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Members and Assignees will be relying upon the power of the Managing Member
or any Liquidator to act as

 

26



--------------------------------------------------------------------------------

contemplated by this Agreement in any filing or other action by it on behalf of
the Company, and it shall survive and not be affected by the subsequent
Incapacity of any Member or Assignee and the Transfer of all or any portion of
such Person’s Membership Units or Membership Interest (as the case may be) and
shall extend to such Person’s heirs, successors, assigns and personal
representatives. Each such Member and Assignee hereby agrees to be bound by any
representation made by the Managing Member or any Liquidator, acting in good
faith pursuant to such power of attorney; and each such Member and Assignee
hereby waives any and all defenses that may be available to contest, negate or
disaffirm the action of the Managing Member or any Liquidator, taken in good
faith under such power of attorney. Each Member and Assignee shall execute and
deliver to the Managing Member or any Liquidator, within fifteen (15) days after
receipt of the Managing Member’s or any Liquidator’s request therefor, such
further designation, powers of attorney and other instruments as the Managing
Member or any Liquidator (as the case may be) deems necessary to effectuate this
Agreement and the purposes of the Company. Notwithstanding anything else set
forth in this Section 2.4.B, no Member shall incur any personal liability for
any action of the Managing Member or any Liquidator taken under such power of
attorney.

Section 2.5    Term. The term of the Company commenced on August 23, 2017, the
date that the Original Certificate was filed with the office of the Secretary of
State of the State of Delaware in accordance with the Act, and shall continue
indefinitely unless the Company is dissolved sooner pursuant to the provisions
of Article 13 hereof or as otherwise provided by law.

ARTICLE 3

PURPOSE

Section 3.1    Purpose and Business. The purpose and nature of the Company is to
conduct any business, enterprise or activity permitted by or under the Act;
provided, however, that such business and arrangements and interests shall be
limited to and conducted in such a manner as to permit the Managing Member, in
its sole and absolute discretion, at all times to be classified as a REIT unless
CLNS Credit, in its sole and absolute discretion, has chosen to cease to qualify
as a REIT or has chosen not to attempt to qualify as a REIT for any reason or
for reasons whether or not related to the business conducted by the Company.
Without limiting CLNS Credit’s right in its sole and absolute discretion to
cease qualifying as a REIT, the Members acknowledge that the status of CLNS
Credit as a REIT inures to the benefit of all Members and not solely to CLNS
Credit or its Affiliates. In connection with the foregoing, the Company shall
have full power and authority to enter into, perform and carry out contracts of
any kind, to borrow and lend money and to issue and guarantee evidence of
indebtedness, whether or not secured by mortgage, deed of trust, pledge or other
lien and, directly or indirectly, to acquire additional Properties necessary,
useful or desirable in connection with its business.

Section 3.2    Powers. The Company shall have the power to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described herein and for the protection and benefit of the Company; provided,
however, that the Company shall not take, and shall refrain from taking, any
action that, in the judgment of the Managing Member, in its sole and absolute
discretion, (i) could adversely affect the ability of CLNS Credit to continue to
qualify as a REIT,

 

27



--------------------------------------------------------------------------------

(ii) could cause the Company not to be treated as a partnership or disregarded
entity for federal income tax purposes, (iii) could subject CLNS Credit to any
additional taxes under Code Section 857 or Code Section 4981 or any other
related or successor provision of the Code or (iv) could violate any law or
regulation of any governmental body or agency having jurisdiction over CLNS
Credit, its securities or the Company.

Section 3.3    Limited Authority and Liability of Members. The Company is a
limited liability company formed pursuant to the Act, and this Agreement shall
not be deemed to create a company, venture or partnership between or among the
Members or any other Persons with respect to any activities whatsoever other
than the activities specified in Section 3.1 hereof. Except as otherwise
provided in this Agreement, no Member shall have any authority to act for, bind,
commit or assume any obligation or responsibility on behalf of the Company, its
properties or any other Member. No Member, in its capacity as a Member under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Member, nor shall the Company be responsible or liable for
any indebtedness or obligation of any Member, incurred either before or after
the execution and delivery of this Agreement by such Member, except as to those
responsibilities, liabilities, indebtedness or obligations incurred pursuant to
and as limited by the terms of this Agreement and the Act.

Section 3.4    Representations and Warranties by the Members.

A.    Each Member that is an individual (including each Additional Member or
Substituted Member as a condition to becoming an Additional Member or a
Substituted Member) represents and warrants to, and covenants with, the Company,
the Managing Member and each other Member that (i) the consummation of the
transactions contemplated by this Agreement to be performed by such Member will
not result in a breach or violation of, or a default under, any material
agreement by which such Member or any of such Member’s property is bound, or any
statute, regulation, order or other law to which such Member is subject,
(ii) except as disclosed in writing to the Managing Member, such Member is
neither a “foreign person,” within the meaning of Code Section 1445(f) nor a
“foreign partner,” within the meaning of Code Section 1446(e), (iii) to such
Member’s knowledge, such Member does not, and for so long as it is a Member will
not, Beneficially Own or Constructively Own, directly or indirectly, (a) nine
percent (9%) or more of the total combined voting power of all classes of stock
entitled to vote, or nine percent (9%) or more of the total number of shares of
all classes of stock, of any corporation that is a direct or indirect tenant of
any of (I) CLNS Credit, determined for purposes of Code Section 856(d)(2)(B),
(II) the Company, determined for purposes of Code Section 7704(d)(3), (III) any
Affiliated REIT or (IV) any partnership, corporation, or other entity of which
CLNS Credit or any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)), with respect to CLNS Credit, or the Company is a member,
determined for purposes of Code Section 856(d)(2)(B) and Code
Section 7704(d)(3), or (b) an interest of nine percent (9%) or more in the
assets or net profits of any direct or indirect tenant of any of (I) CLNS
Credit, determined for purposes of Code Section 856(d)(2)(B), (II) the Company,
determined for purposes of Code Section 7704(d)(3), (III) any Affiliated REIT or
(IV) any partnership, corporation, or other entity of which CLNS Credit or any
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)), with
respect to CLNS Credit, or the

 

28



--------------------------------------------------------------------------------

Company is a member, determined for purposes of Code Section 856(d)(2)(B) and
Code Section 7704(d)(3); provided, however, that each Member may exceed any of
the nine percent (9%) limits set forth in this clause (iii) if such Member
obtains the written consent of the Managing Member prior to exceeding any such
limits; provided, further, that in no event shall any Member Beneficially Own or
Constructively Own, directly or indirectly, more than nine point eight percent
(9.8%) of the stock described in clause (iii)(a) above or more than nine point
eight percent (9.8%) of the assets or net profits described in clause (iii)(b)
above, and (iv) this Agreement is binding upon, and enforceable against, such
Member in accordance with its terms.

B.    Each Member that is not an individual (including each Additional Member or
Substituted Member as a condition to becoming an Additional Member or a
Substituted Member) represents and warrants to, and covenants with, the Company,
the Managing Member and each other Member that (i) all transactions contemplated
by this Agreement to be performed by it have been duly authorized by all
necessary action, including that of its managing member(s), general partner(s),
committee(s), trustee(s), beneficiaries, directors and/or stockholder(s) (as the
case may be) as required, (ii) the consummation of such transactions shall not
result in a breach or violation of, or a default under, its partnership or
operating agreement, trust agreement, charter or bylaws (as the case may be),
any material agreement by which such Member or any of such Member’s properties
or any of its partners, members, beneficiaries, trustees or stockholders (as the
case may be) is or are bound, or any statute, regulation, order or other law to
which such Member or any of its partners, members, trustees, beneficiaries or
stockholders (as the case may be) is or are subject, (iii) except as disclosed
in writing to the Managing Member, such Member is neither a “foreign person,”
within the meaning of Code Section 1445(f), nor a “foreign partner,” within the
meaning of Code Section 1446(e), (iv) such Member does not, and for so long as
it is a Member will not, Beneficially Own or Constructively Own, directly or
indirectly, (a) nine percent (9%) or more of the total combined voting power of
all classes of stock entitled to vote, or nine percent (9%) or more of the total
number of shares of all classes of stock, of any corporation that is a direct or
indirect tenant of any of (I) CLNS Credit, determined for purposes of Code
Section 856(d)(2)(B), (II) the Company, determined for purposes of Code
Section 7704(d)(3), (III) any Affiliated REIT or (IV) any partnership,
corporation, or other entity of which CLNS Credit or any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)), with respect to CLNS
Credit, or the Company is a member, determined for purposes of Code
Section 856(d)(2)(B) and Code Section 7704(d)(3), or (b) an interest of nine
percent (9%) or more in the assets or net profits of any direct or indirect
tenant of any of (I) CLNS Credit, determined for purposes of Code
Section 856(d)(2)(B), (II) the Company, determined for purposes of Code
Section 7704(d)(3), (III) any Affiliated REIT or (IV) any partnership,
corporation, or other entity of which CLNS Credit or any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)), with respect to CLNS
Credit, or the Company is a member, determined for purposes of Code
Section 856(d)(2)(B) and Code Section 7704(d)(3); provided, however, that each
Member may exceed any of the nine percent limits (9%) set forth in this clause
(iv) if such Member obtains the written consent of the Managing Member prior to
exceeding any such limits; provided, further, that in no event shall any Member
Beneficially Own or Constructively Own, directly or indirectly, more than nine
point eight percent (9.8%) of the stock described in clause (iv)(a) above or
more than nine point eight percent (9.8%) of the assets or net profits described
in clause (iv)(b) above, and (v) this Agreement is binding upon, and enforceable
against, such Member in accordance with its terms.

 

29



--------------------------------------------------------------------------------

C.    Each Member (including each Substituted Member, as a condition to becoming
a Substituted Member) represents and warrants that it is an “accredited
investor,” as defined in Rule 501 promulgated under the Securities Act, and
represents, warrants and agrees that it has acquired and continues to hold its
interest in the Company for its own account for investment purposes only and not
for the purpose of, or with a view toward, the resale or distribution of all or
any part thereof, and not with a view toward selling or otherwise distributing
such interest or any part thereof at any particular time or under any
predetermined circumstances. Each Member further represents and warrants that it
is a sophisticated investor, able and accustomed to handling sophisticated
financial matters for itself, particularly real estate investments, and that it
has a sufficiently high net worth that it does not anticipate a need for the
funds that it has invested in the Company in what it understands to be a highly
speculative and illiquid investment. Notwithstanding the foregoing, the
representations and warranties contained in the first sentence of this
Section 3.4.C shall not apply to any Permitted Lender Transferee, it being
understood that a Permitted Lender Transferee may be subject to a legal
obligation to sell, distribute or otherwise dispose of any Membership Interest
acquired pursuant to the exercise of remedies under a Pledge; provided, however,
that such Permitted Lender Transferee must be a Qualified Transferee.

D.    The representations and warranties contained in Sections 3.4.A, 3.4.B and
3.4.C hereof shall survive the execution and delivery of this Agreement by each
Member (and, in the case of an Additional Member or a Substituted Member, the
admission of such Additional Member or Substituted Member as a Member in the
Company) and the dissolution, liquidation and termination of the Company.

E.    Each Member (including each Substituted Member as a condition to becoming
a Substituted Member) hereby acknowledges that no representations as to
potential profit, cash flows, funds from operations or yield, if any, in respect
of the Company or the Managing Member have been made by any Member or any
employee or representative or Affiliate of any Member, and that projections and
any other information, including financial and descriptive information and
documentation, that may have been in any manner submitted to such Member shall
not constitute any representation or warranty of any kind or nature, express or
implied.

F.    Notwithstanding the foregoing, the Managing Member may permit the
modification of any of the representations and warranties contained in
Sections 3.4.A, 3.4.B and 3.4.C above as applicable to any Member (including any
Additional Member or Substituted Member or any transferee of either); provided
that such representations and warranties, as modified, shall be set forth in
either (i) a Membership Unit Designation applicable to the Membership Units held
by such Member or (ii) a separate writing addressed to the Company and the
Managing Member.

 

30



--------------------------------------------------------------------------------

ARTICLE 4

CAPITAL CONTRIBUTIONS

Section 4.1    Capital Contributions of the Members. Each Member has previously
made Capital Contributions to the Company. Immediately upon execution of this
Agreement, all existing limited liability company interests of the Company
issued and outstanding as of immediately prior to the execution of this
Agreement automatically shall be converted into Membership Common Units as set
forth in the Register. Except as provided by law or in Section 4.2, 4.3, 10.3.C
or 10.4 hereof, the Members shall have no obligation or, except with the prior
written consent of the Managing Member, right to make any Capital Contributions
or loans to the Company.

Section 4.2    Issuances of Additional Membership Interests. Subject to the
rights of any Holder of any Membership Interest set forth in a Membership Unit
Designation:

A.    General. Subject to the provisions of this Agreement (including
Section 4.2.B hereof), the Managing Member is hereby authorized to cause the
Company to issue additional Membership Interests, in the form of Membership
Units, for any Company purpose (including if the Managing Member determines that
the Company requires Additional Funds), at any time or from time to time, to the
Members (including the Managing Member and CLNS Credit) or to other Persons, and
to admit such Persons as Additional Members, for such consideration and on such
terms and conditions as shall be established by the Managing Member, all without
the approval of any Member or any other Person. Without limiting the foregoing,
the Managing Member is expressly authorized to cause the Company to issue
Membership Units (i) upon the conversion, redemption or exchange of any Debt,
Membership Units or other securities issued by the Company, (ii) for less than
fair market value, (iii) for no consideration, (iv) in connection with any
merger of any other Person into the Company, or (v) upon the contribution of
property or assets to the Company. Any additional Membership Interests may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences, conversion or other rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption (including rights that may be senior or otherwise
entitled to preference over existing Membership Interests) as shall be
determined by the Managing Member, in its sole and absolute discretion and
without the approval of any Non-Managing Member or any other Person, and set
forth in a written document thereafter attached to and made an exhibit to this
Agreement, which exhibit shall be an amendment to this Agreement and shall be
incorporated herein by this reference (each, a “Membership Unit Designation”)
without the approval of any Non-Managing Member or any other Person. Without
limiting the generality of the foregoing, the Managing Member shall have
authority to specify, in its sole and absolute discretion: (a) the allocations
of items of Company income, gain, loss, deduction and credit to each such class
or series of Membership Interests; (b) the right of each such class or series of
Membership Interests to share (on a pari passu, junior or preferred basis) in
Membership Unit Distributions; (c) the rights of each such class or series of
Membership Interests upon dissolution and liquidation of the Company; (d) the
voting rights, if any, of each such class or series of Membership Interests; and
(e) the conversion, redemption or exchange rights applicable to each such class
or series of Membership Interests. Except to the

 

31



--------------------------------------------------------------------------------

extent specifically set forth in any Membership Unit Designation, a Membership
Interest of any class or series other than a Membership Common Unit shall not
entitle the holder thereof to vote on, or consent to, any matter. Upon the
issuance of any additional Membership Interest, the Managing Member shall update
the Register and the books and records of the Company as appropriate to reflect
such issuance.

B.    Issuances to CLNS Credit. No additional Membership Units shall be issued
to CLNS Credit unless (i) the additional Membership Units are issued to all
Members holding Membership Common Units in proportion to their respective
Percentage Interests in the Membership Common Units, (ii) (a) the additional
Membership Units are (x) Membership Common Units issued in connection with an
issuance of REIT Shares, or (y) Company Equivalent Units (other than Membership
Common Units) issued in connection with an issuance of Capital Shares, Preferred
Shares, New Securities or other interests in CLNS Credit (other than REIT
Shares), and (b) CLNS Credit contributes to the Company the cash proceeds or
other consideration received in connection with the issuance of such REIT
Shares, Capital Shares, Preferred Shares, New Securities or other interests in
CLNS Credit, (iii) the additional Membership Units are issued upon the
conversion, redemption or exchange of Debt, Membership Units or other securities
issued by the Company, or (iv) the additional Membership Units are issued
pursuant to Section 4.2.D, Section 4.4, Section 4.7, Section 4.9 or Section
4.11; provided, however, that notwithstanding any provision to the contrary
contained in this Agreement but subject to the rights of any Holder of any
Membership Interest set forth in a Membership Unit Designation, the Company
shall not issue, and the Managing Member shall not authorize the issuance of,
(x) any Membership Interests to CLNS Credit that do not have CLNS Credit
Equivalent Shares that are concurrently issued by CLNS Credit for the equivalent
contribution to CLNS Credit of cash, property or assets, which are subsequently
contributed by CLNS Credit to the Company, or (y) any Membership Interests to
any Person other than CLNS Credit unless approved by the Board of Directors or a
duly authorized committee thereof.

C.    No Preemptive Rights. Except as expressly provided in this Agreement or in
any Membership Unit Designation, no Person, including any Member or Assignee,
shall have any preemptive, preferential, participation or similar right or
rights to subscribe for or acquire any Membership Interest.

D.    Issuance of Securities by CLNS Credit. CLNS Credit shall not issue any
additional REIT Shares, Preferred Shares or New Securities unless CLNS Credit
contributes, substantially concurrently with the receipt thereof, the cash
proceeds or other consideration received from the issuance of such additional
REIT Shares, Preferred Shares or New Securities (as the case may be), and from
the exercise of the rights contained in any such additional New Securities, to
the Company in exchange for (x) in the case of an issuance of REIT Shares,
Membership Common Units, or (y) in the case of an issuance of Preferred Shares
or New Securities, Company Equivalent Units; provided, however, that
notwithstanding the foregoing, CLNS Credit may issue REIT Shares, Preferred
Shares or New Securities (a) pursuant to Section 4.4, Section 15.1.B or
Section 15.1.J hereof, (b) pursuant to a dividend or distribution (including any
stock split) of REIT Shares, Preferred Shares or New Securities to all holders
of REIT Shares, Preferred Shares or New Securities (as the case may be),
(c) upon a conversion,

 

32



--------------------------------------------------------------------------------

redemption or exchange of Preferred Shares, (d) upon a conversion, redemption,
exchange or exercise of New Securities, (e) upon a conversion, redemption,
exchange of any Funding Debt into REIT Shares, Preferred Shares or New
Securities, or (f) in connection with an acquisition of Membership Units or a
property or other asset to be owned, directly or indirectly, by CLNS Credit. In
the event of any issuance of additional REIT Shares, Preferred Shares or New
Securities by CLNS Credit, and the contribution to the Company, by CLNS Credit,
of the cash proceeds or other consideration received from such issuance, the
Company shall pay CLNS Credit’s expenses associated with such issuance,
including any underwriting discounts or commissions. In the event that CLNS
Credit issues any additional REIT Shares, Capital Shares, Preferred Shares, New
Securities or other interests in CLNS Credit and contributes the cash proceeds
or other consideration received from the issuance thereof to the Company, the
Company is authorized to and shall issue a number of Membership Common Units or
Company Equivalent Units to CLNS Credit equal to the number of REIT Shares,
Capital Shares, Preferred Shares, New Securities or other interests so issued,
divided by the Adjustment Factor then in effect, in accordance with this
Section 4.3.D without any further act, approval or vote of any Member or any
other Persons; provided that CLNS Credit shall have the discretion to not divide
the Capital Shares, Preferred Shares, New Securities or other interests by the
Adjustment Factor for purposes of determining the number of Membership Common
Units or Company Equivalent Units to be issued to CLNS Credit if CLNS Credit
determines that to do so would not be appropriate.

E.    Register. The Managing Member shall cause to be maintained in the
principal business office of the Company, or such other place as may be
determined by the Managing Member, the books and records of the Company, which
shall include, among other things, a register containing the name, address and
number of Membership Units of each Member, and such other information as the
Managing Member may deem necessary or desirable (the “Register”). The Register
shall not be deemed part of this Agreement. The Managing Member shall from time
to time update the Register as necessary to accurately reflect the information
therein, including as a result of any sales, exchanges or other Transfers, or
any redemptions, issuances or similar events involving Membership Units. Any
reference in this Agreement to the Register shall be deemed a reference to the
Register as in effect from time to time. Subject to the terms of this Agreement,
the Managing Member may take any action authorized hereunder in respect of the
Register without any need to obtain the consent of any other Member. No action
of any Non-Managing Member shall be required to amend or update the Register.
Except as required by law, no Non-Managing Member shall be entitled to receive a
copy of the information set forth in the Register relating to any Member other
than itself. Schedule I hereto sets forth the respective Capital Accounts of the
Members as of the date hereof.

Section 4.3    Loans to the Company.

A.    Loans by Third Parties. The Managing Member, on behalf of the Company, may
obtain any Additional Funds, without the approval of any Member or any other
Person, by causing the Company to incur Debt to any Person (other than, except
as contemplated in Section 4.3.B, the Managing Member or CLNS Credit) upon such
terms as the Managing

 

33



--------------------------------------------------------------------------------

Member determines appropriate, including making such Debt convertible,
redeemable or exchangeable for Membership Units; provided, however, that the
Company shall not incur any such Debt if any Member would be personally liable
for the repayment of such Debt (unless such Member otherwise agrees).

B.    Loans by the Managing Member. The Managing Member, in its sole and
absolute discretion on behalf of the Company, may obtain any Additional Funds by
causing the Company to incur Debt to the Managing Member and/or CLNS Credit
(each, a “CLNS Credit Member Loan”) if (i) such Debt is, to the extent permitted
by law, on substantially the same terms and conditions (including interest rate,
repayment schedule, and conversion, redemption, repurchase and exchange rights)
as Funding Debt incurred by the Managing Member or CLNS Credit, as applicable,
the net proceeds of which are loaned to the Company to provide such Additional
Funds, or (ii) such Debt is on terms and conditions no less favorable to the
Company than would be available to the Company from a third party; provided,
however, that the Company shall not incur any such Debt if any Member would be
personally liable for the repayment of such Debt (unless such Member otherwise
agrees).

Section 4.4    Stock Incentive Plans.

A.    Options Granted to Persons other than Company Employees. If at any time or
from time to time, in connection with any Stock Incentive Plan, an option to
purchase REIT Shares granted to a Person other than a Company Employee is duly
exercised:

 

  (1) CLNS Credit shall, as soon as practicable after such exercise, make a
Capital Contribution to the Company in an amount equal to the exercise price
paid to CLNS Credit by such exercising party in connection with the exercise of
such stock option.

 

  (2) Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.4.A(1) hereof, CLNS Credit shall be deemed to have
contributed to the Company as a Capital Contribution an amount equal to the
Value of a REIT Share as of the date of exercise, multiplied by the number of
REIT Shares then being issued in connection with the exercise of such stock
option. In exchange for such Capital Contribution, the Company shall issue a
number of Membership Common Units to CLNS Credit equal to the quotient of
(a) the number of REIT Shares issued in connection with the exercise of such
stock option, divided by (b) the Adjustment Factor then in effect.

B.    Options Granted to Company Employees. If at any time or from time to time,
in connection with any Stock Incentive Plan, an option to purchase REIT Shares
granted to a Company Employee is duly exercised:

 

  (1)

CLNS Credit shall sell to the Company, and the Company shall purchase from CLNS
Credit, the number of REIT Shares as to

 

34



--------------------------------------------------------------------------------

  which such stock option is being exercised. The purchase price per REIT Share
for such sale of REIT Shares to the Company shall be the Value of a REIT Share
as of the date of exercise of such stock option.

 

  (2) The Company shall sell to the Optionee (or if the Optionee is an employee
of a Company Subsidiary, the Company shall sell to such Company Subsidiary,
which in turn shall sell to the Optionee), for a cash price per share equal to
the Value of a REIT Share at the time of the exercise, a number of REIT Shares
equal to (a) the exercise price paid to CLNS Credit by the exercising party in
connection with the exercise of such stock option, divided by (b) the Value of a
REIT Share at the time of such exercise.

 

  (3) The Company shall transfer to the Optionee (or if the Optionee is an
employee of a Company Subsidiary, the Company shall transfer to such Company
Subsidiary, which in turn shall transfer to the Optionee) at no additional cost,
as additional compensation, a number of REIT Shares equal to the number of REIT
Shares described in Section 4.4.B(1) hereof, less the number of REIT Shares
described in Section 4.4.B(2) hereof.

 

  (4) CLNS Credit shall, as soon as practicable after such exercise, make a
Capital Contribution to the Company of an amount equal to the proceeds received
(excluding any payment in respect of payroll taxes or other withholdings) by
CLNS Credit pursuant to Section 4.4.B(1) in connection with the exercise of such
stock option. In exchange for such Capital Contribution, the Company shall issue
a number of Membership Common Units to CLNS Credit equal to the quotient of
(a) the number of REIT Shares issued in connection with the exercise of such
stock option, divided by (b) the Adjustment Factor then in effect.

C.    Restricted Stock Granted to Company Employees. If at any time or from time
to time, in connection with any Equity Plan (other than a Stock Incentive Plan),
any REIT Shares are issued to a Company Employee (including any REIT Shares that
are subject to forfeiture in the event such Company Employee terminates his
employment by the Company or a Company Subsidiary) in consideration for services
performed for the Company or a Company Subsidiary:

 

  (1) CLNS Credit shall issue such number of REIT Shares as are to be issued to
the Company Employee in accordance with the Equity Plan;

 

  (2)

the following events will be deemed to have occurred: (a) CLNS Credit shall be
deemed to have sold such shares to the Company

 

35



--------------------------------------------------------------------------------

  (or if the Company Employee is an employee or other service provider of a
Company Subsidiary, to such Company Subsidiary) for a purchase price equal to
the Value of such shares, (b) the Company (or such Company Subsidiary) shall be
deemed to have delivered the shares to the Company Employee, (c) CLNS Credit
shall be deemed to have contributed the purchase price to the Company as a
Capital Contribution, and (d) if the Company Employee is an employee of a
Company Subsidiary, the Company shall be deemed to have contributed such amount
to the capital of the Company Subsidiary; and

 

  (3) the Company shall issue to CLNS Credit a number of Membership Common Units
equal to the number of newly issued REIT Shares, divided by the Adjustment
Factor then in effect, in consideration for the deemed Capital Contribution
pursuant to Section 4.4.C.(2)(c).

D.    Restricted Stock Granted to Persons other than Company Employees. If at
any time or from time to time, in connection with any Equity Plan (other than a
Stock Incentive Plan), any REIT Shares are issued to a Person other than a
Company Employee in consideration for services performed for CLNS Credit, the
Company or a Company Subsidiary:

 

  (1) CLNS Credit shall issue such number of REIT Shares as are to be issued to
such Person in accordance with the Equity Plan; and

 

  (2) CLNS Credit shall be deemed to have contributed the Value of such REIT
Shares to the Company as a Capital Contribution, and the Company shall issue to
CLNS Credit a number of newly issued Membership Common Units equal to the number
of newly issued REIT Shares, divided by the Adjustment Factor then in effect.

E.    Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the Managing Member or CLNS Credit from
adopting, modifying or terminating stock incentive plans for the benefit of
employees, directors or other business associates of the Managing Member, CLNS
Credit, the Company or any of their Affiliates. The Members acknowledge and
agree that, in the event that any such plan is adopted, modified or terminated
by the Managing Member or CLNS Credit, amendments to this Section 4.4 may become
necessary or advisable and that any approval or Consent to any such amendments
requested by the Managing Member or CLNS Credit shall be deemed granted.

F.    Issuance of Membership Common Units. The Company is expressly authorized
to issue Membership Common Units in the circumstances specified in this
Section 4.4 without any further act, approval or vote of any Member or any other
Persons.

 

36



--------------------------------------------------------------------------------

Section 4.5    LTIP Units.

A.    Issuance of LTIP Units. The Managing Member may from time to time issue
LTIP Units, in one or more classes or series established in accordance with
Section 4.2, to Persons who provide services to the Company, for such
consideration as the Managing Member may determine to be appropriate, and admit
such Persons as Members. Any provision herein relating to LTIP Units or LTIP
Unitholders may be varied by the provisions applicable to an individual class or
series of LTIP Units as set forth in the applicable Membership Unit Designation.
Except to the extent a Capital Contribution is made with respect to an LTIP
Unit, each LTIP Unit is intended to qualify as a “profits interest” in the
Company within the meaning of the Code, the Regulations, and any published
guidance by the IRS with respect thereto. Subject to the following provisions of
this Section 4.5 and the special provisions of Sections 4.6, 5.7 and 6.3.E, LTIP
Units shall be treated as Membership Common Units, with all of the rights,
privileges and obligations attendant thereto. For purposes of computing the
Members’ Percentage Interests, holders of LTIP Units shall be treated as holders
of Membership Common Units and LTIP Units shall be treated as Membership Common
Units. In particular, the Company shall maintain at all times a one-to-one
correspondence between LTIP Units and Membership Common Units for conversion,
distribution and other purposes, including complying with the following
procedures:

 

  (i)

If an Adjustment Event occurs, then except as set forth in the applicable
Membership Unit Designation, the Managing Member shall make a corresponding
adjustment to the LTIP Units to maintain the one-to-one correspondence between
Membership Common Units and LTIP Units as existed prior to such Adjustment
Event. “Adjustment Events” means any of the following events: (a) the Company
makes a distribution on all outstanding Membership Common Units in Membership
Units to the extent the LTIP Unitholder did not participate in the distribution;
(b) the Company subdivides the outstanding Membership Common Units into a
greater number of units or combines the outstanding Membership Common Units into
a smaller number of units; or (c) the Company issues any Membership Units in
exchange for its outstanding Membership Common Units by way of a
reclassification or recapitalization of its Membership Common Units. If more
than one Adjustment Event occurs, the adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously. For the
avoidance of doubt, the following shall not be Adjustment Events: (x) the
issuance of Membership Units in a financing, reorganization, acquisition or
other similar business transaction; (y) the issuance of Membership Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan; or (z) the issuance of any Membership Units to the Managing
Member in respect of a Capital Contribution to the Company of proceeds from the
sale of securities by the Managing Member. If the Company takes an action
affecting the Membership Common Units or LTIP Units other than actions
specifically described above as Adjustment Events and in the opinion of the
Managing Member such action would

 

37



--------------------------------------------------------------------------------

  require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the Managing Member shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by any
Equity Plan, in such manner and at such time as the Managing Member, in its sole
and absolute discretion, may determine to be appropriate under the
circumstances. If an adjustment is made to the LTIP Units as herein provided,
the Company shall promptly file in the books and records of the Company an
officer’s certificate setting forth such adjustment and a brief statement of the
facts requiring such adjustment, which certificate shall be conclusive evidence
of the correctness of such adjustment absent manifest error. Promptly after the
filing of such certificate, the Company shall mail a notice to each LTIP
Unitholder setting forth the adjustment to his or her LTIP Units and the
effective date of such adjustment.

 

  (ii) Unless otherwise provided in an LTIP Award or Vesting Agreement or by the
Managing Member with respect to any particular class or series of LTIP Units,
the LTIP Unitholders shall, when, as and if authorized and declared by the
Managing Member out of assets legally available for that purpose, be entitled to
receive distributions in an amount per LTIP Unit equal to the distributions per
Membership Common Unit (the “Membership Unit Distribution”), paid to holders of
Membership Common Units on such Company Record Date established by the Managing
Member with respect to such distribution; provided, however, that until the
Economic Capital Account Balance of the LTIP Units is equal to the Target
Balance, the LTIP Units shall be entitled to distributions attributable to the
sale or other disposition of an asset of the Company only to the extent of any
appreciation in value of such asset subsequent to the award date of such LTIP
Unit, as determined by the Company. Subject to the terms of any LTIP Award or
Vesting Agreement or as determined by the Managing Member with respect to any
particular class or series of LTIP Units, so long as any LTIP Units are
outstanding, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Membership Common Units, unless equal distributions have
been or contemporaneously are authorized, declared and paid on the LTIP Units in
accordance with the preceding sentence. Subject to the terms of any LTIP Award
or Vesting Agreement, or as determined by the Managing Member with respect to
any particular class or series of LTIP Units, an LTIP Unitholder shall be
entitled to transfer his or her Vested LTIP Units to the same extent, and
subject to the same restrictions as holders of Membership Common Units are
entitled to transfer their Membership Common Units pursuant to Article 11 of
this Agreement.

B.    Priority. Subject to the provisions of this Section 4.5 and the special
provisions of Section 6.3.E, the LTIP Units shall rank pari passu with the
Membership Common

 

38



--------------------------------------------------------------------------------

Units as to the payment of regular and special periodic or other distributions
and, subject to Sections 13.2.A(2) and 13.2.C, distribution of assets upon
liquidation, dissolution or winding up. As to the payment of distributions and
as to distribution of assets upon liquidation, dissolution or winding up, any
class or series of Membership Units or Membership Interests which by its terms
specifies that it shall rank junior to, on a parity with, or senior to the
Membership Common Units shall also rank junior to, or pari passu with, or senior
to, as the case may be, the LTIP Units.

C.    Special Provisions. LTIP Units shall be subject to the following special
provisions:

 

  (i) Vesting Agreements. LTIP Units may, in the sole and absolute discretion of
the Managing Member, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the Managing Member from time to
time in its sole and absolute discretion, subject to any restrictions on
amendment imposed by the relevant Vesting Agreement or by the Equity Plan, if
applicable. LTIP Units that have vested under the terms of a Vesting Agreement
are referred to as “Vested LTIP Units;” all other LTIP Units shall be treated as
“Unvested LTIP Units.”

 

  (ii) Forfeiture. Unless otherwise specified in the Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement as resulting in either
the right of the Company or the Managing Member to repurchase LTIP Units at a
specified purchase price or some other forfeiture of any LTIP Units, then if the
Company or the Managing Member exercises such right to repurchase or forfeiture
in accordance with the applicable Vesting Agreement, the relevant LTIP Units
shall immediately, and without any further action, be treated as cancelled and
no longer outstanding for any purpose. Unless otherwise specified in the Vesting
Agreement, no consideration or other payment shall be due with respect to any
LTIP Units that have been forfeited, other than any distributions declared with
respect to a Company Record Date prior to the effective date of the forfeiture.
In connection with any repurchase or forfeiture of LTIP Units, the balance of
the portion of the Capital Account of the LTIP Unitholder that is attributable
to all of its LTIP Units shall be reduced by the amount, if any, by which such
balance exceeds the Target Balance contemplated by Section 6.3.E, calculated
with respect to the LTIP Unitholder’s remaining LTIP Units, if any.

 

  (iii) Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.3.E.

 

  (iv) Redemption. The Redemption right provided to Members under Section 15.1
shall not apply with respect to LTIP Units unless and until they are converted
to Membership Common Units as provided in clause (v) below and Section 4.6.

 

39



--------------------------------------------------------------------------------

  (v) Conversion to Membership Common Units. Vested LTIP Units are eligible to
be converted into Membership Common Units under Section 4.6.

D.    Voting. Unless otherwise provided in an LTIP Award or Vesting Agreement or
by the Managing Member with respect to any particular class or series of LTIP
Units, LTIP Unitholders shall (a) have those voting rights required from time to
time by applicable law, if any, (b) have the same voting rights as a holder of
Membership Common Units with respect to their LTIP Units, with the LTIP Units
voting together as a single class with the Membership Common Units and having
one vote per LTIP Unit and (c) have the additional voting rights that are
expressly set forth below. Unless otherwise provided in an LTIP Award or Vesting
Agreement or by the Managing Member with respect to any particular class or
series of LTIP Units, so long as any LTIP Units remain outstanding, the Company
shall not, without the affirmative vote of the holders of at least a majority of
the LTIP Units outstanding at the time that would be adversely affected by the
proposed action, given in person or by proxy, either in writing or at a meeting
(voting separately as a class), amend, alter or repeal, whether by merger,
consolidation or otherwise, the provisions of this Agreement applicable to LTIP
Units as such so as to materially and adversely affect any right, privilege or
voting power of the LTIP Units or the LTIP Unitholders as such, unless such
amendment, alteration, or repeal affects equally, ratably and proportionately in
all material respects the rights, privileges and voting powers of the holders of
Membership Common Units; but subject, in any event, to the following provisions:

 

  (i) With respect to any Transaction, so long as the LTIP Units are treated in
accordance with Section 4.6.F hereof, the consummation of such Transaction shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and

 

  (ii) Any creation or issuance of any Membership Units or of any class or
series of Membership Interest, including additional Membership Common Units,
LTIP Units or Company Preferred Units, whether ranking senior to, junior to, or
on a parity with the LTIP Units with respect to distributions and the
distribution of assets upon liquidation, dissolution or winding up, shall not be
deemed to materially and adversely affect such rights, preferences, privileges
or voting powers of the LTIP Units or the LTIP Unitholders as such.

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Membership
Common Units.

 

40



--------------------------------------------------------------------------------

Section 4.6    Conversion of LTIP Units.

A.    Unless otherwise provided in an LTIP Award or Vesting Agreement or by the
Managing Member with respect to any particular class or series of LTIP Units, an
LTIP Unitholder shall have the right (the “Conversion Right”), at its option, at
any time to convert all or a portion of its Vested LTIP Units into Membership
Common Units; provided, however, that a holder may not exercise the Conversion
Right for less than one thousand (1,000) Vested LTIP Units or, if such holder
holds less than one thousand (1,000) Vested LTIP Units, all of the Vested LTIP
Units held by such holder. LTIP Unitholders shall not have the right to convert
Unvested LTIP Units into Membership Common Units until they become Vested LTIP
Units; provided, however, that when an LTIP Unitholder is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units, such LTIP Unitholder may give the Company a
Conversion Notice conditioned upon and effective as of the time of vesting and
such Conversion Notice, unless subsequently revoked by the LTIP Unitholder,
shall be accepted by the Company subject to such condition. In all cases, the
conversion of any LTIP Units into Membership Common Units shall be subject to
the conditions and procedures set forth in this Section 4.6.

B.    Notwithstanding the foregoing, in no event may a holder of Vested LTIP
Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such Member, to the extent attributable to its
ownership of Vested LTIP Units, divided by (y) the Membership Common Unit
Economic Balance, in each case as determined as of the effective date of
conversion (the “Capital Account Limitation”). In order to exercise his or her
Conversion Right, an LTIP Unitholder shall deliver a notice (a “Conversion
Notice”) in the form attached as Exhibit C to the Company (with a copy to the
Managing Member) not less than 10 nor more than 60 days prior to a date (the
“Conversion Date”) specified in such Conversion Notice; provided, however, that
if the Managing Member has not given to the LTIP Unitholders notice of a
proposed or upcoming Transaction (as defined below in Section 4.6.F) at least 30
days prior to the effective date of such Transaction, then LTIP Unitholders
shall have the right to deliver a Conversion Notice until the earlier of (x) the
10th day after such notice from the Managing Member of a Transaction or (y) the
third business day immediately preceding the effective date of such Transaction.
A Conversion Notice shall be provided in the manner provided in Section 15.2.
Each LTIP Unitholder covenants and agrees with the Company that all Vested LTIP
Units to be converted pursuant to this Section 4.6.B shall be free and clear of
all liens. Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Notice of Redemption pursuant to Section 15.1.A relating to
those Membership Common Units that will be issued to such holder upon conversion
of such LTIP Units into Membership Common Units in advance of the Conversion
Date; provided, however, that the redemption of such Membership Common Units by
the Company shall in no event take place until after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put an LTIP
Unitholder in a position where, if he or she so wishes, the Membership Common
Units into which his or her Vested LTIP Units will be converted can be redeemed
by the Company simultaneously with such conversion, with the further consequence
that, if the Managing Member elects to assume the Company’s redemption
obligation with respect to such Membership Common Units under Section 15.1.B by
delivering to such holder Class A REIT Shares rather than cash, then such holder
can have such Class A REIT Shares issued to him or her simultaneously with the
conversion of his or her Vested LTIP Units into Membership Common Units. The
Managing Member shall reasonably cooperate with an LTIP Unitholder to coordinate
the timing of the different events described in the foregoing sentence.

 

41



--------------------------------------------------------------------------------

C.    The Company, at any time at the election of the Managing Member in its
sole and absolute discretion, may cause any number of Vested LTIP Units held by
an LTIP Unitholder to be converted (a “Forced Redemption”) into an equal number
of Membership Common Units, giving effect to all adjustments (if any) made
pursuant to Section 4.5; provided, however, that the Company may not cause a
Forced Redemption of any LTIP Units that would not at the time be eligible for
conversion at the option of such LTIP Unitholder pursuant to Section 4.6.B. In
order to exercise its right of Forced Redemption, the Company shall deliver a
notice (a “Forced Redemption Notice”) in the form attached as Exhibit D to the
applicable LTIP Unitholder not less than ten (10) nor more than sixty (60) days
prior to the Conversion Date specified in such Forced Redemption Notice. A
Forced Redemption Notice shall be provided in the manner provided in
Section 15.2.

D.    A conversion of Vested LTIP Units for which the holder thereof has given a
Conversion Notice or the Company has given a Forced Redemption Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, as of which time
such LTIP Unitholder shall be credited on the books and records of the Company
with the issuance as of the opening of business on the next day of the number of
Membership Common Units issuable upon such conversion. After the conversion of
LTIP Units as aforesaid, the Company shall deliver to such LTIP Unitholder, upon
his or her written request, a certificate of the Managing Member certifying the
number of Membership Common Units and remaining LTIP Units, if any, held by such
person immediately after such conversion. The Assignee of any Member pursuant to
Article 11 hereof may exercise the rights of such Member pursuant to this
Section 4.6 and such Member shall be bound by the exercise of such rights by the
Assignee.

E.    For purposes of making future allocations under Section 6.3.E and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable LTIP Unitholder that is treated as attributable to his
or her LTIP Units shall be reduced, as of the date of conversion, by the product
of the number of LTIP Units converted and the Membership Common Unit Economic
Balance.

F.    If the Company or the Managing Member shall be a party to any transaction
(including a merger, consolidation, unit exchange, self-tender offer for all or
substantially all Membership Common Units or other business combination or
reorganization, or sale of all or substantially all of the Company’s assets, but
excluding any transaction which constitutes an Adjustment Event) in each case as
a result of which Membership Common Units shall be exchanged for or converted
into the right, or the holders of such Membership Common Units shall otherwise
be entitled, to receive cash, securities or other property or any combination
thereof (any of the foregoing being referred to herein as a “Transaction”), then
the Managing Member shall, immediately prior to the consummation of the
Transaction, exercise its right to cause a Forced Redemption with respect to the
maximum number of LTIP Units then eligible for conversion, taking into account
any allocations that occur in connection with the Transaction or that would
occur in connection with the Transaction if the assets of the Company were sold
at

 

42



--------------------------------------------------------------------------------

the Transaction price or, if applicable, at a value determined by the Managing
Member in good faith using the value attributed to the Membership Common Units
in the context of the Transaction (in which case the Conversion Date shall be
the effective date of the Transaction). In anticipation of such Forced
Redemption and the consummation of the Transaction, the Company shall use
commercially reasonable efforts to cause each LTIP Unitholder to be afforded the
right to receive in connection with such Transaction in consideration for the
Membership Common Units into which his or her LTIP Units will be converted the
same kind and amount of cash, securities and other property (or any combination
thereof) receivable upon the consummation of such Transaction by a holder of the
same number of Membership Common Units, assuming such holder of Membership
Common Units is not a Person with which the Company consolidated or into which
the Company merged or which merged into the Company or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an Affiliate
of a Constituent Person. In the event that holders of Membership Common Units
have the opportunity to elect the form or type of consideration to be received
upon consummation of the Transaction, prior to such Transaction the Managing
Member shall give prompt written notice to each LTIP Unitholder of such
election, and shall use commercially reasonable efforts to afford the LTIP
Unitholders the right to elect, by written notice to the Managing Member, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such holder into Membership Common Units in connection with such
Transaction. If an LTIP Unitholder fails to make such an election, such holder
(and any of its transferees) shall receive upon conversion of each LTIP Unit
held by him or her (or by any of his or her transferees) the same kind and
amount of consideration that a holder of a Membership Common Unit would receive
if such Membership Common Unit holder failed to make such an election. Subject
to the rights of the Company and the Managing Member under any Vesting Agreement
and any Equity Plan, the Company shall use commercially reasonable efforts to
cause the terms of any Transaction to be consistent with the provisions of this
Section 4.6.F and to enter into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of any LTIP Unitholders whose LTIP
Units will not be converted into Membership Common Units in connection with the
Transaction that will (i) contain provisions enabling the holders of LTIP Units
that remain outstanding after such Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Membership Common Units and (ii) preserve as far as reasonably possible under
the circumstances the distribution, special allocation, conversion, and other
rights set forth in this Agreement for the benefit of the LTIP Unitholders.

Section 4.7    Dividend Reinvestment Plan, Stock Incentive Plan or Other Plan.
Except as may otherwise be provided in this Article 4, all amounts retained or
deemed received by CLNS Credit in respect of any dividend reinvestment plan,
stock incentive or other stock or subscription plan or agreement, either
(a) shall be utilized by CLNS Credit to effect open market purchases of REIT
Shares, or (b) shall be contributed by CLNS Credit to the Company in exchange
for additional Membership Common Units and, upon such contribution, the Company
will issue to CLNS Credit a number of Membership Common Units equal to the
number of newly issued REIT Shares, divided by the Adjustment Factor then in
effect without any further act, approval or vote of any Member or any other
Person.

 

43



--------------------------------------------------------------------------------

Section 4.8    No Interest; No Return. No Member shall be entitled to interest
on its Capital Contribution or on such Member’s Capital Account. Except as
provided herein or by law, no Member shall have any right to demand or receive
the return of its Capital Contribution from the Company.

Section 4.9    Conversion or Redemption of Preferred Shares; Redemption of REIT
Shares.

A.    Conversion of Preferred Shares. If, at any time, any Preferred Shares are
converted into REIT Shares, in whole or in part, then an equal number of Company
Equivalent Units held by CLNS Credit that correspond to the class or series of
Preferred Shares so converted shall automatically be converted into a number of
Membership Common Units equal to the quotient of (i) the number of REIT Shares
issued upon such conversion, divided by (ii) the Adjustment Factor then in
effect.

B.    Redemption of Preferred Shares. If, at any time, any Preferred Shares are
redeemed, repurchased or otherwise acquired (whether by exercise of a put or
call, automatically or by means of another arrangement) by CLNS Credit for cash,
then, immediately prior to such redemption of Preferred Shares, the Company
shall redeem an equal number of Company Equivalent Units held by CLNS Credit
that correspond to the class or series of Preferred Shares so redeemed,
repurchased or acquired upon the same terms and for the same price per Company
Equivalent Unit, as such Preferred Shares are redeemed, repurchased or acquired.

C.    Redemption, Repurchase or Forfeiture of REIT Shares. If, at any time, any
REIT Shares are redeemed, repurchased or otherwise acquired (whether by exercise
of a put or call, upon forfeiture of any award granted under any Equity Plan,
automatically or by means of another arrangement, including pursuant to any
Non-Managing Member Ancillary Agreement) by CLNS Credit (other than repurchases
contemplated by Section 4.7), then, immediately prior to such redemption,
repurchase or acquisition of REIT Shares, the Company shall redeem a number of
Membership Common Units held directly or indirectly by CLNS Credit equal to the
quotient of (i) the number of REIT Shares so redeemed, repurchased or acquired,
divided by (ii) the Adjustment Factor then in effect, such redemption,
repurchase or acquisition to be upon the same terms and for the same price per
Membership Common Unit (after giving effect to application of the Adjustment
Factor) as such REIT Shares are redeemed, repurchased or acquired.

Section 4.10    Other Contribution Provisions. In the event that any Member is
admitted to the Company and is given a Capital Account in exchange for services
rendered to the Company, such transaction shall be treated by the Company and
the affected Member as if the Company had compensated such Member in cash and
such Member had contributed the cash to the capital of the Company. In addition,
with the consent of the Managing Member, one or more Members (including CLNS
Credit) may enter into contribution agreements with the Company which have the
effect of providing a guarantee of certain obligations of the Company.

Section 4.11    Excluded Properties. CLNS Credit shall contribute each Excluded
Property (or, if applicable, the net proceeds (after payment of all transfer
taxes and other transaction costs)

 

44



--------------------------------------------------------------------------------

received by CLNS Credit from the sale, transfer or other disposition of an
Excluded Property to a Person who is not a direct or indirect wholly owned
Subsidiary of CLNS Credit) to the Company upon the earlier of (i) such time as
it is commercially practicable to contribute such property to the Company
without adverse tax or other economic consequence to CLNS Credit, and (ii) any
sale, transfer or other disposition of an Excluded Property to a Person who is
not a direct or indirect wholly owned Subsidiary of CLNS Credit. Upon any such
contribution of an Excluded Property or the proceeds therefrom, CLNS Credit
shall receive in exchange for such contribution, notwithstanding the actual
value of such Excluded Property or the amount of such proceeds (as the case may
be), the Specified Membership Units applicable to such Excluded Property. The
Company is expressly authorized to issue the Specified Membership Units in the
numbers specified in this Section 4.11 without any further act, approval or vote
of any Member or any other Persons.

ARTICLE 5

DISTRIBUTIONS

Section 5.1    Requirement and Characterization of Distributions. Subject to the
terms of any Membership Unit Designation that provides for a class or series of
Company Preferred Units with a preference with respect to the payment of
distributions, the Managing Member shall cause the Company to distribute
quarterly all, or such portion as the Managing Member may determine, of the
Available Cash generated by the Company during such quarter to the Holders of
Membership Common Units in accordance with their respective Percentage Interests
of Membership Common Units on such Company Record Date. Except as otherwise
agreed by the Managing Member, distributions payable with respect to any
Membership Units that were not outstanding during the entire quarterly period in
respect of which any distribution is made (other than any Membership Units
issued to CLNS Credit in connection with the issuance of REIT Shares) shall be
prorated based on the portion of the period that such Membership Units were
outstanding. Notwithstanding the foregoing, the Managing Member, in its sole and
absolute discretion, may cause the Company to distribute Available Cash to the
Holders on a more or less frequent basis than quarterly. The Managing Member
shall make reasonable efforts to cause the Company to distribute sufficient
amounts to enable CLNS Credit, for so long as CLNS Credit has determined to
qualify as a REIT, to pay stockholder dividends that will (a) satisfy the REIT
Requirements, and (b) eliminate any U.S. federal income or excise tax liability
of CLNS Credit.

Notwithstanding the foregoing, if any Excluded Property (or the proceeds
therefrom) has not been contributed to the Company pursuant to Section 4.11, the
distributions provided for above shall be calculated, to the extent possible,
based on Adjusted Available Cash as if each Excluded Property had been
contributed to the Company in exchange for the applicable Specified Membership
Units pursuant to Section 4.11, and any distributions to be made with respect to
CLNS Credit’s Membership Units shall in the aggregate be reduced to the extent
of any REIT Available Cash derived from such Excluded Property.

Section 5.2    Distributions in Kind. No Holder may demand to receive property
other than cash as provided in this Agreement. The Managing Member may cause the
Company to make a distribution in kind of Company assets or Membership Interests
to the Holders, and such assets or Membership Interests shall be distributed in
such a fashion as to ensure that the fair market value is distributed and
allocated in accordance with Articles 5, 6 and 10 hereof.

 

45



--------------------------------------------------------------------------------

Section 5.3    Amounts Withheld. All amounts withheld pursuant to the Code or
any provisions of any state or local tax law or Section 10.3.C or Section 10.4
hereof with respect to any allocation, payment or distribution to any Holder
shall be treated as amounts paid or distributed to such Holder pursuant to
Section 5.1 hereof for all purposes under this Agreement.

Section 5.4    Distributions upon Liquidation. Notwithstanding the other
provisions of this Article 5, upon the occurrence of a Liquidating Event, the
assets of the Company shall be distributed to the Holders in accordance with
Section 13.2 hereof.

Section 5.5    Distributions to Reflect Additional Membership Units. In the
event that the Company issues additional Membership Units pursuant to the
provisions of Article 4 hereof, subject to the rights of any Holder of any
Membership Interest set forth in a Membership Unit Designation, the Managing
Member is hereby authorized to make such revisions to this Article 5 and to
Article 6 as it determines are necessary or desirable to reflect the issuance of
such additional Membership Units, including making preferential distributions to
certain classes of Membership Units.

Section 5.6    Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Company nor the Managing
Member, on behalf of the Company, shall make a distribution to any Holder if
such distribution would violate the Act or other applicable law.

Section 5.7    Restriction on Distributions with Respect to LTIP Units. It is
the intention of the Members that distributions in respect of LTIP Units be
limited to the extent necessary so that each of the LTIP Units constitutes a
“profits interest” for U.S. federal income tax purposes. In furtherance of the
foregoing, and notwithstanding anything to the contrary in this Agreement, the
Managing Member shall, if necessary, limit distributions to the holders of LTIP
Units so that such distributions do not exceed the available profits in respect
of such LTIP Units (taking into account the special allocations to LTIP Units
provided in Section 6.3.E). In the event that distributions in respect of LTIP
Units are reduced pursuant to the preceding sentence, an amount equal to such
excess distributions shall be treated as instead apportioned to the remaining
Members pro rata in accordance with their Membership Common Units for the
related Fiscal Year in accordance with the other provisions of this Agreement,
and the Managing Member shall make adjustments to future distributions to the
holders of LTIP Units as promptly as practicable so that the holders of LTIP
Units receive a distribution equal to the amount they would have received, in
each case as if this Section 5.7 had not been in effect; provided, however, that
any distributions pursuant to this sentence shall be further subject to the
provisions of this Section 5.7. For purposes of this Agreement, “profits
interest” means a right to receive distributions funded solely by profits of the
Company generated after the grant in connection with the performance of
services, satisfying the requirements as set forth in IRS Revenue Procedures
93-27 and 2001-43, or any future IRS guidance or other authority that
supplements or supersedes the foregoing IRS Revenue Procedures.

 

46



--------------------------------------------------------------------------------

ARTICLE 6

ALLOCATIONS

Section 6.1    Timing and Amount of Allocations of Net Income and Net Loss. Net
Income and Net Loss of the Company shall be determined and allocated with
respect to each Fiscal Year as of the end of each such year. Except as otherwise
provided in this Article 6, and subject to Section 11.6.C hereof, an allocation
to a Holder of a share of Net Income or Net Loss shall be treated as an
allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Income or Net Loss.

Section 6.2    General Allocations.

A.    In General. Subject to Section 11.6.C hereof, Net Income and Net Loss
shall be allocated to each of the Holders as follows:

 

  (i) Net Income will be allocated to Holders of Company Preferred Units and
Company Equivalent Units in accordance with and subject to the terms of the
Membership Unit Designation applicable to such Company Preferred Units and
Company Equivalent Units;

 

  (ii) remaining Net Income will be allocated to the Holders of Membership
Common Units (including, for the avoidance of doubt, the LTIP Units) in
accordance with their respective Percentage Interests at the end of each Fiscal
Year;

 

  (iii) subject to the terms of any Membership Unit Designation, Net Loss will
be allocated to the Holders of Membership Common Units (including, for the
avoidance of doubt, the LTIP Units) in accordance with their respective
Percentage Interests and to the holders of Company Preferred Units and Company
Equivalent Units in accordance with and subject to the terms of the Membership
Unit Designation applicable to such Company Equivalent Units at the end of each
Fiscal Year; and

 

  (iv) for purposes of this Section 6.2.A, the Percentage Interests of the
Holders of Membership Common Units shall be calculated based on a denominator
equal to the aggregate Membership Common Units (including, for the avoidance of
doubt, LTIP Units) outstanding as of the date of determination.

Section 6.3    Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article 6:

A.    Special Allocations Regarding Company Preferred Units. If any Company
Preferred Units are redeemed pursuant to Section 4.9.B hereof (treating a full
liquidation of the Managing Member’s Membership Interest or of CLNS Credit’s
Membership Interest for purposes of this Section 6.3.A as including a redemption
of any then outstanding Company

 

47



--------------------------------------------------------------------------------

Preferred Units pursuant to Section 4.9.B hereof), for the Fiscal Year that
includes such redemption (and, if necessary, for subsequent Fiscal Years)
(a) gross income and gain (in such relative proportions as the Managing Member
shall determine) shall be allocated to the holder(s) of such Company Preferred
Units to the extent that the Redemption amounts paid or payable with respect to
the Company Preferred Units so redeemed (or treated as redeemed) exceeds the
aggregate Capital Account balances (net of liabilities assumed or taken subject
to by the Company) per Company Preferred Unit allocable to the Company Preferred
Units so redeemed (or treated as redeemed) and (b) deductions and losses (in
such relative proportions as the Managing Member shall determine) shall be
allocated to the holder(s) of such Company Preferred Units to the extent that
the aggregate Capital Account balances (net of liabilities assumed or taken
subject to by the Company) per Company Preferred Unit allocable to the Company
Preferred Units so redeemed (or treated as redeemed) exceeds the Redemption
amount paid or payable with respect to the Company Preferred Units so redeemed
(or treated as redeemed).

B.    Regulatory Allocations.

 

  (i) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article 6, if there is a net decrease in Member Minimum
Gain during any Fiscal Year, each Holder shall be specially allocated items of
Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to such Holder’s share of the net decrease in Member Minimum
Gain, as determined under Regulations Section 1.704-2(g). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Holder pursuant thereto. The items to be
allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.B(i) is intended to qualify as
a “minimum gain chargeback” within the meaning of Regulations Section 1.704-2(f)
and shall be interpreted consistently therewith.

 

  (ii)

Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4) or in Section 6.3.B(i) hereof, if there is a net decrease
in Member Minimum Gain attributable to a Member Nonrecourse Debt during any
Fiscal Year, each Holder who has a share of the Member Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Holder’s respective share of the net decrease in Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Holder pursuant thereto. The items to be

 

48



--------------------------------------------------------------------------------

  so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.B(ii) is intended to qualify
as a “chargeback of partner nonrecourse debt minimum gain,” within the meaning
of Regulations Section 1.704-2(i), and shall be interpreted consistently
therewith.

 

  (iii) Nonrecourse Deductions and Member Nonrecourse Deductions. Any
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Holders in accordance with their respective Percentage Interests. Any Member
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Holder(s) who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable,
in accordance with Regulations Section 1.704-2(i).

 

  (iv) Qualified Income Offset. If any Holder unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be allocated, in accordance with Regulations Section 1.704-1(b)(2)(ii)(d),
to such Holder in an amount and manner sufficient to eliminate, to the extent
required by such Regulations, the Adjusted Capital Account Deficit of such
Holder as quickly as possible; provided that an allocation pursuant to this
Section 6.3.B(iv) shall be made if and only to the extent that such Holder would
have an Adjusted Capital Account Deficit after all other allocations provided in
this Article 6 have been tentatively made as if this Section 6.3.B(iv) were not
in the Agreement. It is intended that this Section 6.3.B(iv) qualify and be
construed as a “qualified income offset,” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d), and shall be interpreted consistently therewith.

 

  (v) Gross Income Allocation. If any Holder has a deficit Capital Account at
the end of any Fiscal Year that is in excess of the sum of (1) the amount (if
any) that such Holder is obligated to restore to the Company upon complete
liquidation of such Holder’s Membership Interest (including the Holder’s
interest in outstanding Company Preferred Units and other Membership Units), and
(2) the amount that such Holder is deemed to be obligated to restore pursuant to
the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), each such Holder shall be specially allocated items of Company
income and gain in the amount of such excess to eliminate such deficit as
quickly as possible; provided that an allocation pursuant to this Section
6.3.B(v) shall be made if and only to the extent that such Holder would have a
deficit Capital Account in excess of such sum after all other allocations
provided in this Article 6 have been tentatively made as if this
Section 6.3.B(v) and Section 6.3.B(iv) hereof were not in the Agreement.

 

49



--------------------------------------------------------------------------------

  (vi) Limitation on Allocation of Net Loss. To the extent that any allocation
of Net Loss would cause or increase an Adjusted Capital Account Deficit as to
any Holder, such allocation of Net Loss shall be reallocated (x) first, among
the other Holders of Membership Common Units in accordance with their respective
Percentage Interests, and (y) thereafter, among the Holders of other Membership
Units, as determined by the Managing Member, subject to the limitations of this
Section 6.3.B(vi).

 

  (vii) Section 754 Adjustment. To the extent that an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Holders of Membership Common Units in accordance with their respective
Percentage Interests in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies (or otherwise as described in
Regulations Section 1.704-1(b)(2)(iv)(m)(4)).

 

  (viii) Curative Allocations. The allocations set forth in Sections 6.3.B(i),
(ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Section 6.1 hereof, the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Holders of Membership Common Units so that, to the extent possible without
violating the requirements giving rise to the Regulatory Allocations, the net
amount of such allocations of other items and the Regulatory Allocations to each
Holder of a Membership Common Unit shall be equal to the net amount that would
have been allocated to each such Holder if the Regulatory Allocations had not
occurred.

C.    Special Allocations Upon Liquidation. Notwithstanding any provision in
this Article 6 to the contrary, if the Company disposes of all or substantially
all of its assets in a transaction that will lead to a liquidation of the
Company pursuant to Article 13 hereof, then any Net Income or Net Loss realized
in connection with such transaction and thereafter (and, if necessary,
constituent items of income, gain, loss and deduction) shall be specially
allocated for such Fiscal Year (and to the extent permitted by Code Section
761(c), for the immediately

 

50



--------------------------------------------------------------------------------

preceding Fiscal Year) among the Holders as required so as to cause liquidating
distributions pursuant to Section 13.2.A(2) hereof to be made in the same
amounts and proportions as would have resulted had such distributions instead
been made pursuant to Article 5 hereof.

D.    Allocation of Nonrecourse Liabilities. For purposes of determining a
Holder’s proportional share of the “excess nonrecourse liabilities” of the
Company within the meaning of Regulations Section 1.752-3(a)(3), each Holder’s
respective interest in Company profits shall be equal to such Holder’s
Percentage Interest with respect to Membership Common Units.

E.    Special Allocations Regarding LTIP Units. Notwithstanding the provisions
of Section 6.2 above, any Liquidating Gains remaining after the allocation of
any such Liquidating Gains to Holders of Company Preferred Units and Company
Equivalent Units pursuant to Section 6.2.A(i) shall first be allocated to the
LTIP Unitholders until the Economic Capital Account Balances of such Holders, to
the extent attributable to their ownership of LTIP Units, are equal to (i) the
Membership Common Unit Economic Balance, multiplied by (ii) the number of their
LTIP Units (the “Target Balance”) and thereafter shall be allocated in
accordance with Section 6.2.A(ii); provided, however, that, unless otherwise
specified by the Managing Member in the grant of specific LTIP Units, no such
Liquidating Gains will be allocated with respect to any particular LTIP Unit
unless and to the extent that such Liquidating Gains, when aggregated with other
Liquidating Gains realized since the issuance of such LTIP Unit, exceed
Liquidating Losses realized since the issuance of such LTIP Unit. Liquidating
Gains that cannot be allocated to LTIP Unitholders by reason of the proviso in
the immediately preceding sentence shall be allocated to the holders of
Membership Common Units. Liquidating Gains otherwise allocable to the LTIP
Unitholders pursuant to the second preceding sentence shall be allocated (i) on
a “first-in, first-out” basis with respect to LTIP Units issued on different
dates and (ii) on an equal basis with respect to LTIP Units issued on the same
date (i.e., Liquidating Gains shall be allocated first to the LTIP Units that
were issued on the earliest date, and then with respect to such LTIP Units,
equally among such LTIP Units). For this purpose, “Liquidating Gains” means net
capital gains realized in connection with the actual or hypothetical sale of all
or substantially all of the assets of the Company, including net capital gain
realized in connection with an adjustment to the Gross Asset Value of Company
assets under Code Section 704(b). “Liquidating Losses” means any net capital
loss realized in connection with any such event. The “Economic Capital Account
Balances” of the LTIP Unitholders will be equal to their Capital Account
balances to the extent attributable to their ownership of LTIP Units, plus the
amount of their allocable share of any Member Minimum Gain or Company Minimum
Gain attributable to such LTIP Units. Similarly, the “Membership Common Unit
Economic Balance” shall mean (i) the Capital Account balance of the Managing
Member, plus the amount of the Managing Member’s share of any Member Minimum
Gain or Company Minimum Gain, in either case to the extent attributable to the
Managing Member’s ownership of Membership Common Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under this Section 6.3.E (including any expenses of
the Company reimbursed to the Managing Member pursuant to Section 7.4.B),
divided by (ii) the number of the Managing Member’s Membership Common Units. The
parties agree that the intent of this Section 6.3.E is to make the Capital
Account

 

51



--------------------------------------------------------------------------------

balance associated with each LTIP Unit to be economically equivalent to the
Capital Account balance associated with the Managing Member’s Membership Common
Units (on a per-Membership Common Unit/LTIP Unit basis). The Managing Member
shall be permitted to interpret this Section 6.3.E or to amend this Agreement to
the extent necessary and consistent with this intention.

Section 6.4    Tax Allocations.

A.    In General. Except as otherwise provided in this Section 6.4, for income
tax purposes under the Code and the Regulations, each Company item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Sections 6.2 and 6.3 hereof.

B.    Section 704(c) Allocations. Notwithstanding Section 6.4.A hereof, Tax
Items with respect to Property that is contributed to the Company with a Gross
Asset Value that varies from its basis in the hands of the contributing Member
immediately preceding the date of contribution shall be allocated among the
Holders for income tax purposes pursuant to Regulations promulgated under Code
Section 704(c) so as to take into account such variation. The Company shall
account for such variation under any method approved under Code Section 704(c)
and the applicable Regulations as chosen by the Managing Member; provided,
however, that with respect to the assets contributed to the Company by RED REIT
in connection with the RED REIT Contribution pursuant to the Combination
Agreement, the Company shall use the “traditional method” (without any curative
allocations) provided for in the applicable Regulations under Code
Section 704(c). If the Gross Asset Value of any Company asset is adjusted
pursuant to subsection (b) of the definition of “Gross Asset Value,” subsequent
allocations of Tax Items with respect to such asset shall take account of the
variation, if any, between the adjusted basis of such asset and its Gross Asset
Value in the same manner as under Code Section 704(c) and the applicable
Regulations and using the method chosen by the Managing Member.

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1    Management.

A.    Except as otherwise expressly provided in this Agreement, including any
Membership Unit Designation, all management powers over the business and affairs
of the Company are and shall be exclusively vested in the Managing Member, and
no Member shall have any right to participate in or exercise control or
management power over the business and affairs of the Company. The Managing
Member may not be removed by the Members, with or without cause, except with the
consent of the Managing Member. In addition to the powers now or hereafter
granted a managing member of a limited liability company under applicable law or
that are granted to the Managing Member under any other provision of this
Agreement, the Managing Member, subject to the other provisions hereof,
including Section 7.3 and the terms of any Membership Unit Designation, shall
have full and exclusive power and authority, without

 

52



--------------------------------------------------------------------------------

the consent of any Member, to conduct or authorize the conduct of the business
of the Company, to exercise or direct the exercise of all powers of the Company
and the Managing Member under the Act and this Agreement and to effectuate the
purposes of the Company, including to cause the Company to enter into agreements
or engage in transactions with Affiliates of the Company, the Managing Member or
the Manager, issue additional Membership Interests, make distributions, sell,
pledge, lease, mortgage or otherwise dispose of its assets, form and conduct all
or any portion of its business and affairs through subsidiaries or joint
ventures of any form, incur or guarantee debt for any purpose and obtain and
maintain casualty, liability and other insurance on the Properties and liability
insurance for the Indemnitees hereunder.

B.    Except as provided in Section 7.3 hereof and subject to the rights of any
Holder of any Membership Interest set forth in a Membership Unit Designation,
the Managing Member is authorized to execute and deliver any affidavit,
agreement, certificate, consent, instrument, notice, power of attorney, waiver
or other writing or document in the name and on behalf of the Company and to
otherwise exercise any power of the Managing Member under this Agreement and the
Act without any further act, approval or vote of the Members or any other
Persons and, in the absence of any specific action on the part of the Managing
Member to the contrary, the taking of any action or the execution of any such
document or writing by a manager, member, director or officer of the Managing
Member, in the name and on behalf of the Managing Member, in its capacity as the
managing member of the Company, shall conclusively evidence (1) the approval
thereof by the Managing Member, in its capacity as the managing member of the
Company, (2) the Managing Member’s determination that such action, document or
writing is necessary or desirable to conduct the business and affairs of the
Company, exercise the powers of the Company under the Act and this Agreement or
effectuate the purposes of the Company, or any other determination by the
Managing Member required by this Agreement in connection with the taking of such
action or execution of such document or writing, and (3) the authority of such
manager, member, director or officer with respect thereto.

C.    The determination as to any of the following matters, made by or at the
direction of the Managing Member consistent with the Act and this Agreement,
shall be final and conclusive and shall be binding upon the Company and every
Member: the amount of assets at any time available for distribution or the
redemption of Membership Common Units or Company Preferred Units; the amount and
timing of any distribution; any determination to redeem Tendered Units; the
amount, purpose, time of creation, increase or decrease, alteration or
cancellation of any reserves or charges and the propriety thereof (whether or
not any obligation or liability for which such reserves or charges shall have
been created shall have been paid or discharged); the fair value, or any sale,
bid or asked price to be applied in determining the fair value, of any asset
owned or held by the Company; any matter relating to the acquisition, holding
and disposition of any assets by the Company; or any other matter relating to
the business and affairs of the Company or required or permitted by applicable
law, this Agreement or otherwise to be determined by the Managing Member.

D.    At all times from and after the date hereof, the Managing Member may cause
the Company to establish and maintain working capital and other reserves in such
amounts as the Managing Member, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.

 

53



--------------------------------------------------------------------------------

E.    Notwithstanding any other provision of this Agreement or the Act, any
action of the Managing Member on behalf of the Company or any decision of the
Managing Member to refrain from acting on behalf of the Company, undertaken in
the belief that such action or omission is necessary or advisable in order
(i) to protect the ability of CLNS Credit to continue to qualify as a REIT,
(ii) for CLNS Credit otherwise to satisfy the REIT Requirements, (iii) for CLNS
Credit to avoid incurring any taxes under Code Section 857 or Code Section 4981,
(iv) to protect the ability of the Company to be treated as a partnership or
disregarded entity for federal income tax purposes, or (v) for any wholly owned
Subsidiary of CLNS Credit to continue to qualify as a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) or disregarded entity
(determined for federal income tax purposes) thereof, is expressly authorized
under this Agreement and is deemed approved by all of the Members.

F.    The Managing Member may, pursuant the Management Agreement or otherwise,
delegate any or all of its powers, rights and obligations hereunder, and may
appoint, employ, contract or otherwise deal with any Person, including
Affiliates of the Managing Member, for the transaction of the business of the
Company, which Person may, under supervision of the Managing Member, perform any
acts or services for the Company as the Managing Member may approve.

Section 7.2    Certificate of Formation. To the extent that such action is
determined by the Managing Member to be reasonable and necessary or appropriate,
the Managing Member shall file amendments to and restatements of the Certificate
and do all the things to maintain the Company as a limited liability company (or
a company in which the members have limited liability) under the laws of the
State of Delaware and each other state, the District of Columbia or any other
jurisdiction, in which the Company may elect to do business or own property.
Subject to the terms of Section 8.5.A hereof, the Managing Member shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
or any amendment thereto to any Member. The Managing Member shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited liability company (or a company in
which the members have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction, in which the Company may elect to do business or own
property.

Section 7.3    Restrictions on the Managing Member’s Authority.

A.    The Managing Member may not take any action in contravention of this
Agreement, including, without limitation:

 

  (1) any action that would make it impossible to carry on the ordinary business
of the Company, except as otherwise provided in this Agreement;

 

54



--------------------------------------------------------------------------------

  (2) admitting a Person as a Member, except as otherwise provided in this
Agreement;

 

  (3) performing any act that would subject a Member to liability, except as
provided herein or under the Act;

 

  (4) entering into any contract, mortgage, loan or other agreement that
expressly prohibits or restricts (a) the Managing Member or the Company from
performing its specific obligations under Section 15.1 hereof, or (b) a Member
from exercising its rights under Section 15.1 hereof to effect a Redemption,
except, in either case, with the written consent of such Member affected by the
prohibition or restriction.

B.    The Managing Member shall not, without the Consent of the Members and the
approval of the Board of Directors, undertake on behalf of the Company, or enter
into any transaction that would have the effect of, any of the following
actions:

 

  (1) except as provided in Section 7.3.C hereof, terminate this Agreement;

 

  (2) except as otherwise permitted by this Agreement, or in connection with a
Termination Transaction effected in accordance with Section 11.7, Transfer any
portion of the Membership Interest of the Managing Member or admit into the
Company any additional or successor Managing Member;

 

  (3) except as otherwise permitted by this Agreement, or in connection with a
Termination Transaction effected in accordance with Section 11.7, voluntarily
withdraw as a managing member of the Company;

 

  (4) make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Company;

 

  (5) institute any proceeding for bankruptcy on behalf of the Company;

 

  (6) a merger or consolidation of the Company with or into any other Person, or
a conversion of the Company into any other entity, other than in connection with
a Termination Transaction effected in accordance with Section 11.7; or

 

  (7) a sale, lease, exchange or other transfer of all or substantially all of
the assets of the Company not in the ordinary course of business, whether in a
single transaction or a series of related transactions, other than in connection
with a Termination Transaction effected in accordance with Section 11.7.

 

55



--------------------------------------------------------------------------------

C.    Notwithstanding Section 7.3.B hereof but subject to the rights of any
Holder of any Membership Interest set forth in a Membership Unit Designation and
Section 7.3.D, the Managing Member shall have the exclusive power, without the
Consent of the Members or the consent or approval of any Non-Managing Member, to
amend this Agreement as may be required to facilitate or implement any of the
following purposes:

 

  (1) to add to the obligations of the Managing Member or surrender any right or
power granted to the Managing Member or any Affiliate of the Managing Member for
the benefit of the Members;

 

  (2) to reflect the admission, substitution or withdrawal of Members, the
Transfer of any Membership Interest or the termination of the Company in
accordance with this Agreement, and to amend the Register in connection with
such admission, substitution, withdrawal or Transfer;

 

  (3) to reflect a change that is of an inconsequential nature or does not
adversely affect the Non-Managing Members in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

  (4) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

 

  (5) to reflect such changes as are reasonably necessary for CLNS Credit to
maintain its status as a REIT or to satisfy the REIT Requirements;

 

  (6) to modify either or both of the manner in which items of Net Income or Net
Loss are allocated pursuant to Article 6 or the manner in which Capital Accounts
are adjusted, computed or maintained (but in each case only to the extent set
forth in the definition of “Capital Account” or Section 5.5 or as contemplated
by the Code or the Regulations);

 

  (7) to reflect the issuance of additional Membership Interests in accordance
with Article 4;

 

56



--------------------------------------------------------------------------------

  (8) to set forth or amend the designations, preferences, conversion or other
rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of any additional Membership
Units issued pursuant to Article 4;

 

  (9) if the Company is the Surviving Company in any Termination Transaction, to
modify Section 15.1 or any related definitions to provide the holders of
interests in such Surviving Company rights that are consistent with
Section 11.7C(v);

 

  (10) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law; and

 

  (11) to reflect any other modification to this Agreement that is reasonably
necessary for the business or operations of the Company or CLNS Credit and that
does not violate Section 7.3.D.

The Company will provide notice to the Members when any action taken under this
Section 7.3.C is taken.

D.    Notwithstanding Sections 7.3.B, 7.3.C and Article 14 hereof, this
Agreement shall not be amended, and no action may be taken by the Managing
Member (including by way of merger, consolidation or any similar transaction),
without the consent of each Member, if any, adversely affected thereby, if such
amendment or action would (i) convert a Non-Managing Member into a managing
member of the Company (except as a result of the Non-Managing Member becoming a
Managing Member pursuant to Section 12.1 or 13.1.A of this Agreement),
(ii) modify the limited liability of a Member, (iii) adversely alter the rights
of any Member to receive the distributions to which such Member is entitled
pursuant to Article 5 or Section 13.2.A(4) hereof, or alter the allocations
specified in Article 6 hereof (except, in any case, as permitted pursuant to
Sections 4.2, 5.5 and 7.3.C hereof), (iv) alter or modify in a manner that
adversely affects any Member the Redemption rights, Cash Amount or REIT Shares
Amount as set forth in Section 15.1 hereof, or amend or modify any related
definitions (except for amendments to this Agreement or other actions that
provide rights consistent with Section 11.7.C), or (v) amend this Section 7.3.D;
provided, however, that the consent of any individual Member adversely affected
shall not be required for any amendment or action described in this
Section 7.3.D(iii) or (iv) that affects all Members holding the same class or
series of Membership Units on a uniform or pro rata basis, if approved by a
Majority in Interest of the Members of such class or series. Further, no
amendment may alter the restrictions on the Managing Member’s authority set
forth elsewhere in this Section 7.3 without the consent specified therein. Any
such amendment or action consented to by any Member shall be effective as to
that Member, notwithstanding the absence of such consent by any other Member.

 

57



--------------------------------------------------------------------------------

Section 7.4    Reimbursement of the Managing Member and CLNS Credit.

A.    The Managing Member shall not be compensated for its services as managing
member of the Company except as provided in this Agreement (including the
provisions of Articles 5 and 6 hereof regarding distributions, payments and
allocations to which it may be entitled in its capacity as Managing Member).

B.    Subject to Section 7.4.C and Section 15.11, the Company shall be liable
for, and shall advance to or reimburse the Managing Member and CLNS Credit, as
applicable, on a monthly basis, or such other basis as the Managing Member may
determine, for all sums required or expended in connection with the Company’s
business, including (i) expenses relating to the ownership of interests in and
management and operation of, or for the benefit of, the Company,
(ii) compensation of directors, officers, employees and agents, including
payments under future compensation plans of CLNS Credit, the Managing Member,
the Company, the Manager or a Subsidiary of CLNS Credit, the Managing Member, or
the Company that may provide for stock units, or phantom stock, pursuant to
which directors, officers, employees and agents of CLNS Credit, the Managing
Member, the Company, or any such Subsidiary will receive payments based upon
dividends on or the value of REIT Shares, (iii) director fees and expenses, (iv)
all costs and expenses of CLNS Credit being a public company, including costs of
filings with the SEC, reports and other distributions to its stockholders, and
(v) all amounts necessary for the timely payment of all interest, principal and
other payment obligations pursuant to any notes and long-term debt payable or
owed by CLNS Credit; provided, however, that the amount of any reimbursement
shall be reduced by any interest earned by the Managing Member or CLNS Credit
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Company as permitted pursuant to Section 7.5. Such reimbursements
shall be in addition to any reimbursement of the Managing Member and CLNS Credit
pursuant to Section 7.7 hereof.

C.    To the extent practicable, Company expenses shall be billed directly to
and paid by the Company. If and to the extent any reimbursements to the Managing
Member pursuant to this Section 7.4 constitute gross income to the Managing
Member (as opposed to the repayment of advances made on behalf of the Company),
such amounts shall (unless otherwise required by the Code and the Regulations)
constitute guaranteed payments within the meaning of Section 707(c) of the Code,
shall be treated consistently therewith by the Company and all Members, and
shall not be treated as distributions for purposes of computing the Members’
Capital Accounts.

Section 7.5    Outside Activities of the Managing Member. The Managing Member,
for so long as it is the Managing Member of the Company, shall not directly or
indirectly enter into or conduct any business, other than in connection with,
(a) the ownership, acquisition and disposition of Membership Interests, (b) the
management of the business of the Company, (c) its operation as a reporting
company with a class (or classes) of securities registered under the Exchange
Act, (d) its operations as a REIT, (e) the offering, sale, syndication, private
placement or public offering of stock, bonds, securities or other interests, (f)
financing or refinancing of any type related to the Company or its assets or
activities, (g) the holding, operation, acquisition or disposition of Excluded
Properties in accordance with the terms of this Agreement with respect thereto
and (h) such activities as are incidental thereto; provided, however, that the
Managing

 

58



--------------------------------------------------------------------------------

Member may from time to time hold or acquire assets in its own name or otherwise
other than through the Company so long as the Managing Member takes commercially
reasonable measures to insure that the economic benefits and burdens of such
Property are otherwise vested in the Company, through assignment, mortgage loan
or otherwise or, if it is not commercially reasonable to vest such economic
interests in the Company, the Members shall negotiate in good faith to amend
this Agreement, including the definition of “Adjustment Factor,” to reflect such
activities and the direct ownership of assets by the Managing Member, as
applicable. The Managing Member and all “qualified REIT subsidiaries” (within
the meaning of Code Section 856(i)(2)) and disregarded entities (determined for
federal income tax purposes) thereof, taken as a group, shall not own any assets
or take title to assets (other than temporarily in connection with an
acquisition prior to contributing such assets to the Company) other than
(i) Excluded Properties, (ii) interests in “qualified REIT subsidiaries” (within
the meaning of Code Section 856(i)(2)) or disregarded entities (determined for
federal income tax purposes), (iii) Membership Interests as the Managing Member
or CLNS Credit and (iv) such cash and cash equivalents, bank accounts or similar
instruments or accounts as such group deems reasonably necessary, taking into
account Section 7.1.D hereof and the requirements necessary for CLNS Credit to
qualify as a REIT and for the Managing Member and CLNS Credit to carry out their
respective responsibilities contemplated under this Agreement and the Charter.
The Managing Member and any Affiliates of the Managing Member may acquire
Membership Interests and shall be entitled to exercise all rights of a Member
relating to such Membership Interests.

Section 7.6    Transactions with Affiliates.

A.    The Company may lend or contribute funds or other assets to CLNS Credit
and its Subsidiaries or other Persons in which CLNS Credit has an equity
investment, and such Persons may borrow funds from the Company, on terms and
conditions no less favorable to the Company in the aggregate than would be
available from unaffiliated third parties, as determined by the Managing Member.
The foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person. It is expressly acknowledged and agreed by each
Member that CLNS Credit may (i) borrow funds from the Company in order to
redeem, at any time or from time to time, options or warrants previously or
hereafter issued by CLNS Credit, (ii) put to the Company, for cash, any rights,
options, warrants or convertible or exchangeable securities that CLNS Credit may
desire or be required to purchase or redeem, or (iii) borrow funds from the
Company to acquire assets that become Excluded Properties or will be contributed
to the Company for Membership Units.

B.    Except as provided in Section 7.5 hereof and subject to Section 3.1
hereof, the Company may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law.

C.    The Managing Member, CLNS Credit, CLNS and their respective Affiliates may
sell, transfer or convey any property to the Company, directly or indirectly, on
terms and conditions no less favorable to the Company, in the aggregate, than
would be available from unaffiliated third parties, as determined by the
Managing Member.

 

59



--------------------------------------------------------------------------------

D.    The Managing Member or CLNS Credit, without the approval of the other
Members or any of them or any other Persons, may propose and adopt, on behalf of
the Company, employee benefit plans funded by the Company for the benefit of
employees of the Managing Member, the Company, the Manager, CLNS Credit,
Subsidiaries of the Company or any Affiliate of any of them in respect of
services performed, directly or indirectly, for the benefit of the Managing
Member, CLNS Credit, the Company or any of the Company’s Subsidiaries. As used
in this section 7.7.D, references to a “third party” shall not include any
Person entitled to be indemnified by the Company with respect to the applicable
losses or other amounts.

E.    Any Affiliate of the Managing Member may be employed or retained by the
Company and may otherwise deal with the Company (whether as a buyer, lessor,
lessee, manager, furnisher of goods or services, broker, agent, lender or
otherwise) and may receive from the Company any compensation, price, or other
payment therefor which the Managing Member determines to be fair and reasonable,
in its sole discretion.

Section 7.7    Indemnification.

A.    To the fullest extent permitted by applicable law, the Company shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including attorney’s fees and other
legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Company (“Actions”), as set forth in this Agreement, in which such Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise;
provided, however, that the Company shall not indemnify an Indemnitee (i) for
any Action if it is established by a final judgment of a court of competent
jurisdiction that the actions or omissions of the Indemnitee were material to
the matter giving rise to the Action and were committed in bad faith,
constituted fraud or were the result of active and deliberate dishonesty on the
part of the Indemnitee, (ii) for an Action initiated by the Indemnitee (other
than an Action to enforce such Indemnitee’s rights to indemnification or advance
of expenses under this Section 7.7), (iii) if the Indemnitee actually received
an improper personal benefit in money, property or services, or (iv) for a
criminal proceeding if the Indemnitee had reasonable cause to believe that the
Indemnitee’s act or omission was unlawful. Without limitation, the foregoing
indemnity shall extend to any liability of any Indemnitee, pursuant to a loan
guaranty or otherwise, for any indebtedness of the Company or any Subsidiary of
the Company (including any indebtedness which the Company or any Subsidiary of
the Company has assumed or taken subject to), and the Managing Member is hereby
authorized and empowered, on behalf of the Company, to enter into one or more
indemnity agreements consistent with the provisions of this Section 7.7 in favor
of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7.A that the Company
indemnify each Indemnitee to the fullest extent permitted by law. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
of an Indemnitee or upon a plea of nolo contendere or its equivalent by an
Indemnitee, or an entry of an order of probation

 

60



--------------------------------------------------------------------------------

against an Indemnitee prior to judgment, does not create a presumption that such
Indemnitee acted in a manner contrary to that specified in this Section 7.7.A
with respect to the subject matter of such proceeding. Any indemnity provided
pursuant to this Section 7.7 shall be made only out of the assets of the
Company, and neither the Managing Member nor any other Holder shall have any
obligation to contribute to the capital of the Company or otherwise provide
funds to enable the Company to fund its obligations under this Section 7.7.

B.    To the fullest extent permitted by law, expenses incurred by an Indemnitee
who is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Company as incurred by
the Indemnitee in advance of the final disposition of the Action upon receipt by
the Company of (i) a written affirmation by the Indemnitee of the Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification by
the Company, as authorized in Section 7.7.A, has been met, and (ii) a written
undertaking by or on behalf of the Indemnitee to repay the amount if it shall
ultimately be determined that the standard of conduct has not been met; provided
that such undertaking need not be secured and shall be without reference to the
financial ability for repayment.

C.    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Members, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

D.    Notwithstanding any provision of this Section 7.7 to the contrary, to the
fullest extent permitted by law, (i) each Indemnitee must use commercially
reasonable efforts to pursue all other sources of indemnification, advancement,
insurance, and contribution it has against third parties, with respect to the
amounts to which it is entitled under this Section 7.7, (ii) any such third
party shall be the indemnitor of first resort and any obligation of the Company
to provide payments under this Section 7.7 for amounts to which an Indemnitee is
entitled are secondary, (iii) if the Company pays or causes to be paid any
amounts under this Section 7.7 that should have been paid by a third party, then
(x) the Company shall be fully subrogated to the rights of such Indemnitee with
respect to such payment, (y) such Indemnitee shall assign to the Company all of
such Indemnitee’s rights to advancement, indemnification and contribution from
or with respect to such third party, and (z) such Indemnitee shall cooperate
with the Company (at the expense of the Company) in its efforts to recover such
payments through indemnification or otherwise, including filing a claim against
such third party in the name of the Indemnitee, (iv) the Indemnitee will not
agree to subordinate or otherwise compromise or release indemnity from a third
party, without the consent of the Managing Member (not to be unreasonably
withheld or delayed), and (v) in the event the Company has previously provided
separate indemnification or advancement in connection therewith, the Indemnitee
shall reimburse the Company with any subsequent proceeds it receives from such
third parties. The intent of this Section 7.7.D is to set forth the relative
responsibilities of the Company and third parties who have overlapping
indemnity, advancement or contribution obligations to an Indemnitee. Nothing in
this Section 7.7.D

 

61



--------------------------------------------------------------------------------

is intended to diminish the indemnification and advancement rights given by the
Company to an Indemnitee, including the right to receive prompt payment of valid
indemnification and advancement claims if any third party is unwilling or unable
to do so promptly.

E.    The Company and/or the Managing Member may, but shall not be obligated to,
purchase and maintain, at the Company’s expense, insurance on behalf of any of
the Indemnitees and such other Persons as the Managing Member shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Company’s activities, regardless
of whether the Company would have the power to indemnify such Person against
such liability under the provisions of this Agreement.

F.    Any liabilities that an Indemnitee incurs as a result of acting on behalf
of the Company, or the Managing Member or CLNS Credit (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the IRS, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise) shall be treated as liabilities or
judgments or fines under this Section 7.7, unless such liabilities arise as a
result of the matters described in the proviso of the first sentence of
Section 7.7.A.

G.    In no event may an Indemnitee subject any of the Holders to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

H.    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

I.    The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the Company’s liability to any
Indemnitee under this Section 7.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

J.    If and to the extent any payments to the Managing Member pursuant to this
Section 7.7 constitute gross income to the Managing Member (as opposed to the
repayment of advances made on behalf of the Company), such amounts shall (unless
otherwise required by the Code and the Regulations) constitute guaranteed
payments within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Company and all Members, and shall not be treated
as distributions for purposes of computing the Members’ Capital Accounts.

 

62



--------------------------------------------------------------------------------

Section 7.8    Liability of the Managing Member.

A.    To the maximum extent permitted under the Act, the only duties that the
Managing Member owes to the Company, any Member or any other Person (including
any creditor of any Member or Assignee of any Membership Interest), fiduciary or
otherwise, are to perform its contractual obligations as expressly set forth in
this Agreement consistently with the implied contractual covenant of good faith
and fair dealing. The Managing Member, in its capacity as such, shall have no
other duty, fiduciary or otherwise, to the Company, any Member or any other
Person (including any creditor of any Member or any Assignee of Membership
Interest). The provisions of this Agreement shall create contractual obligations
of the Managing Member only, and no such provisions shall be interpreted to
create, expand or modify any fiduciary duties of the Managing Member.

B.    The Non-Managing Members agree that: (i) the Managing Member is acting for
the benefit of the Company, the Non-Managing Members and CLNS Credit’s
stockholders, collectively; and (ii) in the event of a conflict between the
interests of the Company or any Member, on the one hand, and the separate
interests of CLNS Credit or its stockholders, on the other hand, the Managing
Member may give priority to the separate interests of CLNS Credit and its
stockholders (including with respect to the tax consequences to Non-Managing
Members, Assignees or CLNS Credit’s stockholders) and, in the event of such a
conflict, any action or failure to act on the part of CLNS Credit that gives
priority to the separate interests of CLNS Credit or its stockholders that does
not result in a violation of the contract rights of the Non-Managing Members
under this Agreement and does not violate any duty owed by the Managing Member
to the Company or the Members.

C.    In exercising its authority under this Agreement, the Managing Member may,
but shall be under no obligation to, take into account the tax consequences to
any Member of any action taken (or not taken) by it. Except as otherwise agreed
by the Company, the Managing Member and the Company shall not have liability to
a Non-Managing Member under any circumstances as a result of any income tax
liability incurred by such Non-Managing Member as a result of an action (or
inaction) by the Managing Member or the Company pursuant to the Managing
Member’s authority under this Agreement.

D.    Subject to its obligations and duties as managing member of the Company
set forth in this Agreement and applicable law, the Managing Member may exercise
any of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its employees or
agents, including the Manager. The Managing Member shall not be responsible to
the Company or any Member for any misconduct or negligence on the part of any
such employee or agent appointed by it in good faith.

E.    In performing its duties under this Agreement and the Act, the Managing
Member shall be entitled to rely on the provisions of this Agreement and on any
information, opinion, report or statement, including any financial statement or
other financial data or the records or books of account of the Company or any
Subsidiary of the Company, prepared or presented by an officer, employee or
agent of the Managing Member or the Manager or any agent of the Company or any
such Subsidiary, or by a lawyer, certified public accountant,

 

63



--------------------------------------------------------------------------------

appraiser or other person engaged by the Company as to any matter within such
person’s professional or expert competence, and any act taken or omitted to be
taken in reliance upon any such information, opinion, report or statement as to
matters that the Managing Member reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion. The Managing
Member may rely and shall be protected in acting or refraining from acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture or other paper or document believed by
it in good faith to be genuine and to have been signed or presented by the
proper party or parties.

F.    Notwithstanding any other provision of this Agreement or the Act, any
action of the Managing Member on behalf of the Company or any decision of the
Managing Member to refrain from acting on behalf of the Company, undertaken in
the good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of CLNS Credit to continue to qualify as a
REIT, (ii) for CLNS Credit otherwise to satisfy the REIT Requirements, (iii) to
avoid CLNS Credit incurring any taxes under Code Section 857 or Code
Section 4981, (iv) to protect the ability of the Company to be treated as a
partnership or disregarded entity for federal income tax purposes, or (v) for
any wholly owned Subsidiary of CLNS Credit to continue to qualify as a
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)) or
disregarded entity (determined for federal income tax purposes) thereof, is
expressly authorized under this Agreement, is deemed approved by all of the
Non-Managing Members and does not violate any duty of the Managing Member to the
Company or any other Member.

G.    Notwithstanding anything herein to the contrary, except for the matters
described in the proviso of the first sentence of Section 7.7.A, or pursuant to
any express indemnities given to the Company by the Managing Member pursuant to
any other written instrument, the Managing Member shall not have any personal
liability whatsoever, to the Company or to the other Members, for any action or
omission taken in its capacity as the Managing Member or for the debts or
liabilities of the Company or the Company’s obligations hereunder except
pursuant to Section 15.1 hereof. Without limitation of the foregoing, and except
for the matters described in the proviso of the first sentence of Section 7.7.A,
or pursuant to Section 15.1 hereof or any such express indemnity, no property or
assets of the Managing Member, other than its interest in the Company, shall be
subject to levy, execution or other enforcement procedures for the satisfaction
of any judgment (or other judicial process) in favor of any other Member(s) and
arising out of, or in connection with, this Agreement.

H.    No manager, member, officer or agent of the Managing Member, and no
director, officer, employee or agent of CLNS Credit shall have any duties
directly to the Company or any Member. No manager, member, officer or agent of
the Managing Member or any director, officer or agent of CLNS Credit shall be
directly liable to the Company or any Member for money damages by reason of
their service as such.

I.    Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Managing Member, or its managers, members, directors,
officers or agents, to the

 

64



--------------------------------------------------------------------------------

Company and the Members under this Section 7.8, as in effect immediately prior
to such amendment, modification or repeal, with respect to claims arising from
or relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

Section 7.9    Title to Company Assets. Title to Company assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively
with other Members or Persons, shall have any ownership interest in such Company
assets or any portion thereof. Title to any or all of the Company assets may be
held in the name of the Company, the Managing Member or one or more nominees, as
the Managing Member may determine, including Affiliates of the Managing Member.
The Managing Member hereby declares and warrants that any Company assets for
which legal title is held in the name of the Managing Member or any nominee or
Affiliate of the Managing Member shall be held by the Managing Member for the
use and benefit of the Company in accordance with the provisions of this
Agreement. All Company assets shall be recorded as the property of the Company
in its books and records, irrespective of the name in which legal title to such
Company assets is held.

Section 7.10    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Company shall be
entitled to assume that the Managing Member has full power and authority,
without the consent or approval of any other Member, or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Company and to
enter into any contracts on behalf of the Company, and take any and all actions
on behalf of the Company, and such Person shall be entitled to deal with the
Managing Member as if it were the Company’s sole party in interest, both legally
and beneficially. Each Member hereby waives any and all defenses or other
remedies that may be available against such Person to contest, negate or
disaffirm any action of the Managing Member in connection with any such dealing.
In no event shall any Person dealing with the Managing Member or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expediency of any act or
action of the Managing Member or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Company by
the Managing Member or its representatives shall be conclusive evidence in favor
of any and every Person relying thereon or claiming thereunder that (i) at the
time of the execution and delivery of such certificate, document or instrument,
this Agreement was in full force and effect, (ii) the Person executing and
delivering such certificate, document or instrument was duly authorized and
empowered to do so for and on behalf of the Company, and (iii) such certificate,
document or instrument was duly executed and delivered in accordance with the
terms and provisions of this Agreement and is binding upon the Company.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF MEMBERS

Section 8.1    Limitation of Liability. No Non-Managing Member, in its capacity
as such, shall have any duties or liability under this Agreement except as
expressly provided in this Agreement (including Sections 10.3.C and 10.4 hereof)
or under the Act. To the maximum extent permitted by law, no Member, including
CLNS Credit, shall have any personal liability

 

65



--------------------------------------------------------------------------------

whatsoever, to the Company or to the other Members, for any action or omission
taken in its capacity as a member or for the debts or liabilities of the Company
or the Company’s obligations hereunder, except pursuant to any express
indemnities given to the Company by such Member pursuant to any other written
instrument and except for liabilities of the Managing Member pursuant to
Section 7.8 hereof. Without limitation of the foregoing, and except pursuant to
any such express indemnity (and, in the case of the Managing Member, pursuant to
Section 7.8 hereof), no property or assets of a Member, other than its interest
in the Company, shall be subject to levy, execution or other enforcement
procedures for the satisfaction of any judgment (or other judicial process) in
favor of any other Member(s) and arising out of, or in connection with, this
Agreement.

Section 8.2    Management of Business. No Member or Assignee (other than in its
separate capacity as the Managing Member, the Manager, any of their Affiliates
or any officer, director, manager, member, employee, partner, agent,
representative or trustee of the Managing Member, the Company, the Manager or
any of their Affiliates, in their capacity as such) shall take part in the
operations, management or control (within the meaning of the Act) of the
Company’s business, transact any business in the Company’s name or have the
power to sign documents for or otherwise bind the Company. The transaction of
any such business by the Managing Member, any of its Affiliates or any officer,
director, manager, member, employee, partner, agent, representative or trustee
of the Managing Member, the Company or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Members or Assignees under this Agreement.

Section 8.3    Outside Activities of Non-Managing Members. Subject to any
agreements entered into pursuant to Section 7.6 hereof and any other agreements
entered into by a Non-Managing Member or any of its Affiliates with the Managing
Member, the Company or a Subsidiary (including any employment agreement), any
Non-Managing Member and any Assignee, officer, director, employee, agent,
representative, trustee, Affiliate, manager, member or stockholder of any
Non-Managing Member shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Company,
including business interests and activities that are in direct or indirect
competition with the Company or that are enhanced by the activities of the
Company. Neither the Company nor any Member shall have any rights by virtue of
this Agreement in any business ventures of any Non-Managing Member or Assignee.
Subject to such agreements, none of the Non-Managing Members nor any other
Person shall have any rights by virtue of this Agreement or the company
relationship established hereby in any business ventures of any other Person
(other than CLNS Credit, to the extent expressly provided herein), and such
Person shall have no obligation pursuant to this Agreement, subject to
Section 7.6 hereof and any other agreements entered into by a Non-Managing
Member or its Affiliates with the Managing Member, the Company or a Subsidiary,
to offer any interest in any such business ventures to the Company, any
Non-Managing Member, or any such other Person, even if such opportunity is of a
character that, if presented to the Company, any Non-Managing Member or such
other Person, could be taken by such Person.

Section 8.4    Return of Capital. Except pursuant to Section 15.1 or any
Membership Unit Designation, no Member shall be entitled to the withdrawal or
return of its Capital Contribution,

 

66



--------------------------------------------------------------------------------

except to the extent of distributions made pursuant to this Agreement or upon
dissolution of the Company as provided herein. Except to the extent provided in
Article 5 or Article 6 hereof or otherwise expressly provided in this Agreement
or in any Membership Unit Designation, no Member or Assignee shall have priority
over any other Member or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions.

Section 8.5    Rights of Non-Managing Members Relating to the Company.

A.    In addition to other rights provided by this Agreement or by the Act, and
subject to Section 8.5.C, the Managing Member shall deliver to each Non-Managing
Member a copy of any information mailed to all of the common stockholders of
CLNS Credit as soon as practicable after such mailing. Except as limited by
Section 8.5.C hereof, each Member shall have the right, for a purpose reasonably
related to such Member’s interest as a member in the Company, upon written
demand with a statement of the purpose of such demand and at such Member’s own
expense:

 

  (i) To obtain a copy of the most recent annual and quarterly reports filed
with the SEC by the Managing Member pursuant to the Exchange Act;

 

  (ii) To obtain a copy of the Company’s federal, state and local income tax
returns for each Fiscal Year; and

 

  (iii) To obtain a copy of this Agreement and the Certificate and all
amendments thereto (excluding all information regarding any other Member,
including, without limitation, such Member’s identity and interests in the
Company), together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed.

B.    The Company shall notify any Non-Managing Member that is a Qualifying
Party, on request, of the then current Adjustment Factor or any change made to
the Adjustment Factor.

C.    Notwithstanding any other provision of this Section 8.5, the Managing
Member may keep confidential from the Non-Managing Members (or any of them), for
such period of time as the Managing Member determines to be reasonable, any
information that (i) the Managing Member believes to be in the nature of trade
secrets or other information the disclosure of which the Managing Member in good
faith believes is not in the best interests of the Company or CLNS Credit or
(ii) the Company or the Managing Member is required by law or by agreement to
keep confidential.

Section 8.6    No Rights as Objecting Member. No Non-Managing Member and no
Holder of a Membership Interest shall be entitled to exercise any appraisal
rights in connection with a merger, consolidation or conversion of the Company.

 

67



--------------------------------------------------------------------------------

Section 8.7    No Right to Certificate Evidencing Units; Article 8 Securities.
Membership Units shall not be certificated. No Non-Managing Member shall be
entitled to a certificate evidencing the Membership Units held by such Member.
Any certificate evidencing Membership Units issued prior to the date hereof
shall no longer evidence Membership Units. The Company shall not elect to treat
any Membership Unit as a “security” governed by (x) Article 8 of the Delaware
Uniform Commercial Code or (y) Article 8 of the Uniform Commercial Code of any
other applicable jurisdiction.

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1    Records and Accounting.

A.    The Managing Member shall keep or cause to be kept at the principal
business office of the Company those records and documents, if any, required to
be maintained by the Act and other books and records deemed by the Managing
Member to be appropriate with respect to the Company’s business, including all
books and records necessary to provide to the Members any information, lists and
copies of documents required to be provided pursuant to Section 8.5.A,
Section 9.3 or Article 13 hereof. Any records maintained by or on behalf of the
Company in the regular course of its business may be kept on any information
storage device; provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time.

B.    The books of the Company shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the Managing Member determines
to be necessary or appropriate. To the extent permitted by sound accounting
practices and principles, the Company and the Managing Member may operate with
integrated or consolidated accounting records, operations and principles.

Section 9.2    Fiscal Year. The Fiscal Year of the Company shall be the calendar
year.

Section 9.3    Reports.

A.    As soon as practicable, but in no event later than one hundred twenty
(120) days after the close of each Fiscal Year, the Managing Member shall cause
to be mailed to each Non-Managing Member of record as of the close of the Fiscal
Year, financial statements of the Company, or of CLNS Credit if such statements
are prepared solely on a consolidated basis with CLNS Credit, for such Fiscal
Year, presented in accordance with generally accepted accounting principles,
such statements to be audited by a nationally recognized firm of independent
public accountants selected by the Managing Member.

B.    As soon as practicable, but in no event later than ninety (90) days after
the close of each calendar quarter (except the last calendar quarter of each
year), the Managing Member shall cause to be mailed to each Non-Managing Member
of record as of the last day of the calendar quarter, a report containing
unaudited financial statements of the Company, or of

 

68



--------------------------------------------------------------------------------

CLNS Credit if such statements are prepared solely on a consolidated basis with
CLNS Credit, for such calendar quarter, and such other information as may be
required by applicable law or regulation or as the Managing Member determines to
be appropriate.

C.    The Managing Member may satisfy its obligations under Section 9.3.A and
Section 9.3.B by posting or making available the reports specified in such
sections on a website maintained by CLNS Credit or by filing reports containing
the information specified in Sections 9.1.A and 9.1.B on the EDGAR system (or
any successor system) of the SEC.

ARTICLE 10

TAX MATTERS

Section 10.1    Preparation of Tax Returns. The Managing Member shall arrange
for the preparation and timely filing of all returns with respect to Company
income, gains, deductions, losses and other items required of the Company for
federal and state income tax purposes and shall use all reasonable effort to
furnish, within ninety (90) days of the close of each taxable year, the tax
information reasonably required by Non-Managing Members and for federal and
state income tax and any other tax reporting purposes. The Non-Managing Members
shall promptly provide the Managing Member with such information relating to the
RED REIT Contributed Entities, including tax basis and other relevant
information, as may be reasonably requested by the Managing Member from time to
time. For purposes of this provision, the term RED REIT Contributed Entities
shall have the meaning ascribed thereto in the Combination Agreement.

Section 10.2    Tax Elections.

A.    Except as otherwise provided herein, the Managing Member shall determine
whether to make any available election pursuant to the Code, including any
election under the New Partnership Audit Procedures, the election under Code
Section 754 and the election to use the “recurring item” method of accounting
provided under Code Section 461(h) with respect to property taxes imposed on the
Company’s Properties; provided, however, that, if the “recurring item” method of
accounting is elected with respect to such property taxes, the Company shall pay
the applicable property taxes prior to the date provided in Code Section 461(h)
for purposes of determining economic performance. The Managing Member shall have
the right to seek to revoke any such election (including any election under Code
Sections 461(h) and 754).

B.    Without limiting the foregoing, the Members, intending to be legally
bound, hereby authorize the Managing Member, on behalf of the Company, to make
an election (the “LV Safe Harbor Election”) to have the “liquidation value” safe
harbor provided in Proposed Treasury Regulation § 1.83-3(1) and the Proposed
Revenue Procedure set forth in Internal Revenue Service Notice 2005-43, as such
safe harbor may be modified when such proposed guidance is issued in final form
or as amended by subsequently issued guidance (the “LV Safe Harbor”), apply to
LTIP Units and any interest in the Company transferred to, or for the benefit
of, a service provider while the LV Safe Harbor Election remains effective, to
the extent such interest meets the LV Safe Harbor requirements (collectively,
such interests are

 

69



--------------------------------------------------------------------------------

referred to as “LV Safe Harbor Interests”). The Tax Matters Member or Managing
Member, as applicable, is authorized and directed to execute and file the LV
Safe Harbor Election on behalf of the Company and the Members. The Company and
the Members (including any person to whom an LTIP Unit or other interest in the
Company is transferred in connection with the performance of services) hereby
agree to comply with all requirements of the LV Safe Harbor (including
forfeiture allocations) with respect to all LV Safe Harbor Interests and to
prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of LV Safe Harbor Interests consistent
with such final LV Safe Harbor guidance. The Company is also authorized to take
such actions as are necessary to achieve, under the LV Safe Harbor, the effect
that the election and compliance with all requirements of the LV Safe Harbor
referred to above would be intended to achieve under Proposed Treasury
Regulation Section 1.83-3, including amending this Agreement.

Section 10.3    Tax Matters Member and Partnership Representative.

A.    With respect to periods not governed by changes to the Code enacted by the
Bipartisan Budget Act of 2015, the Managing Member is hereby designated as the
tax matters partner within the meaning of Section 6231(a)(7) of the Code prior
to amendment by the Bipartisan Budget Act of 2015 (“Tax Matters Member”). With
respect to periods governed by the New Partnership Audit Procedures, to the
extent permissible under the New Partnership Audit Procedures, the Managing
Member, or such person designated by the Managing Member, shall be designated as
the “partnership representative” (within the meaning of Section 6223 of the New
Partnership Audit Procedures (the “Partnership Representative”). Neither the Tax
Matters Member nor the Partnership Representative shall receive compensation for
its services. All third-party costs and expenses incurred by the Tax Matters
Member or Partnership Representative in performing its duties as such (including
legal and accounting fees and expenses) shall be borne by the Company in
addition to any reimbursement pursuant to Section 7.4 hereof. Nothing herein
shall be construed to restrict the Company from engaging a law, advisory, or
accounting firm to assist the Tax Matters Member or Partnership Representative
in discharging its duties hereunder. At the request of any Member, the Managing
Member agrees to inform such Member regarding the preparation and filing of any
returns and with respect to any subsequent audit or litigation relating to such
returns; provided, however, that the Managing Member shall have the exclusive
power to determine whether to file, and the content of, such returns.

B.    The Tax Matters Member is authorized, but not required:

 

  (1)

to enter into any settlement with the IRS with respect to any administrative or
judicial proceedings for the adjustment of Company items required to be taken
into account by a Member for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the Tax
Matters Member may expressly state that such agreement shall bind all Members,
except that such settlement agreement shall not bind any Member (i) who (within
the time prescribed

 

70



--------------------------------------------------------------------------------

  pursuant to the Code and Regulations) files a statement with the IRS providing
that the Tax Matters Member shall not have the authority to enter into a
settlement agreement on behalf of such Member (as the case may be) or (ii) who
is a “notice partner” (as defined in Code Section 6231) or a member of a “notice
group” (as defined in Code Section 6223(b)(2));

 

  (2) in the event that a notice of a final administrative adjustment at the
Company level of any item required to be taken into account by a Member for tax
purposes (a “final adjustment”) is mailed to the Tax Matters Member, to seek
judicial review of such final adjustment, including the filing of a petition for
readjustment with the United States Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Company’s principal place of business is
located;

 

  (3) to intervene in any action brought by any other Member for judicial review
of a final adjustment;

 

  (4) to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

  (5) to enter into an agreement with the IRS to extend the period for assessing
any tax that is attributable to any item required to be taken into account by a
Member for tax purposes, or an item affected by such item; and

 

  (6) to take any other action on behalf of the Members or any of them in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the Tax Matters
Member in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the Tax Matters Member
and the provisions relating to indemnification of the Managing Member set forth
in Section 7.7 hereof shall be fully applicable to the Tax Matters Member in its
capacity as such.

C.    The Partnership Representative is authorized and required to represent the
Company in connection with all examinations of the Company’s affairs by tax
authorities, including any resulting administrative and judicial proceedings.
Under Section 6225 of the New Partnership Audit Procedures, in the case of any
adjustment by the IRS in the amount of any item of income, gain, loss,
deduction, or credit of the Company’s or any Member’s distributive share thereof
(“IRS Adjustment”), the Company may pay an imputed underpayment as calculated

 

71



--------------------------------------------------------------------------------

under Section 6225(b) of the New Partnership Audit Procedures with respect to
the IRS Adjustment, including interest and penalties (“Imputed Tax
Underpayment”) in the Adjustment Year or otherwise take the IRS Adjustment into
account in the Adjustment Year. Each Member does hereby agree to indemnify and
hold harmless the Company, the Managing Member and the Partnership
Representative from and against any liability with respect to the Member’s
proportionate share of any Imputed Tax Underpayment or other IRS Adjustment
resulting in liability of the Company, regardless of whether such Member is a
partner in the Partnership in an Adjustment Year, with such proportionate share
as reasonably determined by the Managing Member, including the Managing Member’s
reasonable discretion to consider (i) each Member’s interest in the Company in
the Reviewed Year, (ii) each Member’s status under Section 6225(c) and (iii) a
Member’s timely provision of information necessary to reduce the amount of
Imputed Tax Underpayment set forth in Section 6225(c) of the New Partnership
Audit Procedures. This obligation shall survive a Member’s ceasing to be a
member of the Company and/or the termination, dissolution, liquidation and
winding up of the Company. The Managing Member may in its sole discretion elect
under Section 6226 of the New Partnership Audit Procedures to cause the Company
to issue adjusted Internal Revenue Service Schedules K-1 (or such other form as
applicable) reflecting a Member’s shares of any IRS Adjustment for the
Adjustment Year as an alternative to the Company’s payment of an Imputed Tax
Underpayment for any tax year.

Section 10.4    Withholding. Each Member hereby authorizes the Company to
withhold from or pay on behalf of or with respect to such Member any amount of
federal, state, local or foreign taxes that the Managing Member determines that
the Company is required to withhold or pay with respect to any amount
distributable or allocable to such Member pursuant to this Agreement, including
any taxes required to be withheld or paid by the Company pursuant to Code
Sections 1441, 1442, 1445, 1446, 1471 or 1472. Any amount paid on behalf of or
with respect to a Member, including any Imputed Tax Underpayment, shall
constitute an advance by the Company to such Member, which advance shall be
repaid by such Member within fifteen (15) days after notice from the Managing
Member that such payment must be made except to the extent that (i) the Company
withholds such payment from a distribution that would otherwise be made to the
Member or (ii) the Managing Member determines that such payment may be satisfied
out of the Available Cash of the Company that would, but for such payment, be
distributed to the Member, and such amount actually is satisfied out of such
cash. Each Member hereby unconditionally and irrevocably grants to the Company a
security interest in such Member’s Membership Interest to secure such Member’s
obligation to pay to the Company any amounts required to be paid pursuant to
Section 10.3.C and this Section 10.4 and subject to the prior sentence. In the
event that a Member fails to pay any amounts owed to the Company pursuant to
Section 10.3.C and this Section 10.4 when due, the Managing Member may elect to
make the payment to the Company on behalf of such defaulting Member, and in such
event shall be deemed to have loaned such amount to such defaulting Member and
shall succeed to all rights and remedies of the Company as against such
defaulting Member (including the right to receive distributions). Any amounts
payable (or portion thereof that remain unsatisfied) by a Member hereunder shall
bear interest at the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in the Wall Street
Journal, plus four (4) percentage points (but not higher than the maximum lawful
rate) from the date such amount

 

72



--------------------------------------------------------------------------------

is due (i.e., fifteen (15) days after demand) until such amount is paid in full.
Each Member shall take such actions as the Company or the Managing Member shall
request in order to perfect or enforce the security interest created hereunder.

Section 10.5    Organizational Expenses. The Managing Member may cause the
Company to elect to deduct expenses, if any, incurred by it in organizing the
Company ratably over a 180-month period as provided in Code Section 709.

ARTICLE 11

MEMBER TRANSFERS AND WITHDRAWALS

Section 11.1    Transfer.

A.    No part of the interest of a Member shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

B.    No Membership Interest shall be Transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article 11 and any
applicable Non-Managing Member Ancillary Agreement. Any Transfer or purported
Transfer of a Membership Interest not made in accordance with this Article 11
and any applicable Non-Managing Member Ancillary Agreement shall be null and
void ab initio.

C.    No Transfer of any Membership Interest may be made to a lender to the
Company or any Person who is related (within the meaning of Section 1.752-4(b)
of the Regulations) to any lender to the Company whose loan constitutes a
Nonrecourse Liability, without the consent of the Managing Member; provided that
as a condition to such consent, the Managing Member may require the lender to
enter into an arrangement with the Company and the Managing Member to redeem or
exchange for the REIT Shares Amount any Membership Units in which a security
interest is held by such lender simultaneously with the time at which such
lender would be deemed to be a member in the Company for purposes of allocating
liabilities to such lender under Code Section 752.

Section 11.2    Transfer of the Managing Member’s Membership Interest.

A.    Subject to compliance with the other provisions of this Article 11, the
Managing Member may Transfer all or any portion of its Membership Interest at
any time (i) to any Person that is, at the time of such Transfer, a direct or
indirect wholly owned Subsidiary of CLNS Credit, including any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) and that immediately
following such Transfer owns, directly or indirectly, all the assets of CLNS
Credit and its Subsidiaries, without the Consent of any Member, and may
designate the transferee to become the new Managing Member under Section 12.1,
or (ii) in connection with a Termination Transaction as permitted under
Section 11.7.

 

73



--------------------------------------------------------------------------------

B.    The Managing Member may not voluntarily withdraw as a managing member of
the Company without the Consent of the Non-Managing Members, except in
connection with a Transfer of the Managing Member’s entire Membership Interest
permitted in this Article 11 (including in accordance with Section 11.7) and the
admission of the Transferee as a successor managing member of the Company
pursuant to the Act and this Agreement.

C.    It is a condition to any Transfer of the entire Membership Interest of a
sole Managing Member otherwise permitted hereunder (including in accordance with
Section 11.7) that (i) coincident or prior to such Transfer, the transferee is
admitted as a Managing Member pursuant to the Act and this Agreement; (ii) the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Managing Member under this Agreement with respect
to such Transferred Membership Interest; and (iii) the transferee has executed
such instruments as may be necessary to effectuate such admission and to confirm
the agreement of such transferee to be bound by all the terms and provisions of
this Agreement applicable to the Managing Member and the admission of such
transferee as a Managing Member.

Section 11.3    Non-Managing Members’ Rights to Transfer.

A.    General. Subject to any Non-Managing Member Ancillary Agreement, each
Non-Managing Member, and each transferee of such Non-Managing Member’s
Membership Interest or Assignee thereof pursuant to a Permitted Transfer, may
not Transfer all or any portion of such Membership Interest to any Person
without the consent of the Managing Member, which consent may be withheld in the
Managing Member’s sole and absolute discretion. Notwithstanding the foregoing,
but subject to Section 11.1.C and 11.3.C, any Non-Managing Member may, at any
time, without the consent of the Managing Member, Transfer all or any portion of
its Membership Interest pursuant to a Permitted Transfer (including, in the case
of a Non-Managing Member that is a Permitted Lender Transferee, any Transfer of
a Membership Interest to a Third-Party Pledge Transferee). Any Transfer of a
Membership Interest by a Non-Managing Member or an Assignee is subject to
Section 11.4 and to satisfaction of the following conditions:

 

  (1) Qualified Transferee. Any Transfer of a Membership Interest shall be made
only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee.

 

  (2)

Opinion of Counsel. The transferor shall deliver or cause to be delivered to the
Managing Member an opinion of counsel reasonably satisfactory to it to the
effect that the proposed Transfer may be effected without registration under the
Securities Act and will not otherwise violate the registration provisions of the
Securities Act and the regulations promulgated thereunder or violate any state
securities laws or regulations applicable to the

 

74



--------------------------------------------------------------------------------

  Company or the Membership Interests Transferred; provided, however, that the
Managing Member may waive this condition upon the request of the transferor. If,
in the opinion of such counsel, such Transfer would require the filing of a
registration statement under the Securities Act or would otherwise violate any
federal or state securities laws or regulations applicable to the Company or the
Membership Units, the Managing Member may prohibit any Transfer otherwise
permitted under this Section 11.3 by a Non-Managing Member of Membership
Interests.

 

  (3) Minimum Transfer Restriction. Any Transferring Member must Transfer not
less than the lesser of (i) Five Hundred (500) Membership Units or (ii) all of
the remaining Membership Units owned by such Transferring Member; provided,
however, that, for purposes of determining compliance with the foregoing
restriction, all Membership Units owned by Affiliates of a Member shall be
considered to be owned by such Member.

It is a condition to any Transfer otherwise permitted hereunder that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Member under this Agreement with respect to such
Transferred Membership Interest, and no such Transfer (other than pursuant to a
statutory merger or consolidation wherein all obligations and liabilities of the
transferor Member are assumed by a successor corporation by operation of law)
shall relieve the transferor Member of its obligations under this Agreement
without the approval of the Managing Member. Notwithstanding the foregoing, any
transferee of any Transferred Membership Interest shall be subject to any and
all ownership limitations (including the Ownership Limit) contained in the
Charter that may limit or restrict such transferee’s ability to exercise its
Redemption rights, including the Ownership Limit. Any transferee, whether or not
admitted as a Substituted Member, shall take subject to the obligations of the
transferor hereunder. Unless admitted as a Substituted Member, no transferee,
whether by a voluntary Transfer, by operation of law or otherwise, shall have
any rights hereunder, other than the rights of an Assignee as provided in
Section 11.5 hereof.

B.    Incapacity. If a Non-Managing Member is subject to Incapacity, the
executor, administrator, trustee, committee, guardian, conservator or receiver
of such Member’s estate shall have all the rights of a Non-Managing Member, but
not more rights than those enjoyed by other Non-Managing Members, for the
purpose of settling or managing the estate, and such power as the Incapacitated
Member possessed to Transfer all or any part of its interest in the Company. The
Incapacity of a Member, in and of itself, shall not dissolve or terminate the
Company.

C.    Adverse Tax Consequences. No Transfer by a Non-Managing Member of its
Membership Interests (including any Redemption, any other acquisition of
Membership Units by the Managing Member or any acquisition of Membership Units
by the Company and including any Permitted Transfer) may be made to or by any
Person if on the advice of legal counsel for the Company, (i) such Transfer
would create a material risk of the Company being

 

75



--------------------------------------------------------------------------------

treated as an association taxable as a corporation, (ii) there would be a
material risk that such Transfer would be treated as effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof),” within the meaning of Code Section 7704 or otherwise
create a material risk of the Company being treated as a “publicly traded
partnership” within the meaning of Code Section 469(k)(2) or Code Section 7704,
(iii) such Transfer would create a material risk that the Company cease to be
classified as a partnership for federal income tax purposes (except as a result
of the Redemption (or acquisition by CLNS Credit) of all Membership Units held
by all Members (other than CLNS Credit)), or such Transfer would result in a
termination of the Company under Code Section 708(b)(1)(B), or (iv) such
Transfer would create a material risk that CLNS Credit would cease to comply
with the REIT Requirements or any wholly owned Subsidiary of CLNS Credit to
cease to qualify as either a “qualified REIT subsidiary” (within the meaning of
Code Section 856(i)(2)) or disregarded entity (determined for federal income tax
purposes) thereof.

Section 11.4    Substituted Members.

A.    A transferee of the interest of a Non-Managing Member shall be admitted as
a Substituted Member only with the consent of the Managing Member, which may be
withheld in its sole and absolute discretion. The failure or refusal by the
Managing Member to permit a transferee of any such interests to become a
Substituted Member shall not give rise to any cause of action against the
Company or the Managing Member. Subject to the foregoing, an Assignee shall not
be admitted as a Substituted Member until and unless it furnishes to the
Managing Member (i) evidence of acceptance, in form and substance satisfactory
to CLNS Credit, of all the terms, conditions and applicable obligations of this
Agreement, (ii) a counterpart signature page to this Agreement executed by such
Assignee and (iii) such other documents and instruments as the Managing Member
may require to effect such Assignee’s admission as a Substituted Member.

B.    Concurrently with, and as evidence of, the admission of a Substituted
Member, the Managing Member shall amend the Register and the books and records
of the Company to reflect the name, address and number of Membership Units of
such Substituted Member and to eliminate or adjust, if necessary, the name,
address and number of Membership Units of the predecessor of such Substituted
Member.

C.    A transferee who has been admitted as a Substituted Member in accordance
with this Article 11 shall have all the rights and powers and be subject to all
the restrictions and liabilities of a Non-Managing Member under this Agreement.

Section 11.5    Assignees. If the Managing Member withholds its consent for the
admission of any transferee as a Substituted Member, as described in
Section 11.4 hereof, such transferee shall be considered an Assignee for
purposes of this Agreement. An Assignee shall be entitled to all the rights of
an assignee of a membership interest under the Act, including the right to
receive distributions from the Company and the share of Net Income, Net Losses
and other items of income, gain, loss, deduction and credit of the Company
attributable to the Membership Units assigned to such transferee and the rights
to Transfer the Membership Units provided in this Article 11, but shall not be
deemed to be a holder of Membership Units for any other purpose

 

76



--------------------------------------------------------------------------------

under this Agreement (other than as expressly provided in Section 15.1 hereof
with respect to a Qualifying Party that becomes a Tendering Party), and shall
not be entitled to effect a Consent or vote with respect to such Membership
Units on any matter presented to the Non-Managing Members for approval (such
right to Consent or vote, to the extent provided in this Agreement or under the
Act, fully remaining with the transferor Member). In the event that any such
transferee desires to make a further assignment of any such Membership Units,
such transferee shall be subject to all the provisions of this Article 11 to the
same extent and in the same manner as any Non-Managing Member desiring to make
an assignment of Membership Units.

Section 11.6    General Provisions.

A.    No Non-Managing Member may withdraw from the Company other than: (i) as a
result of a permitted Transfer of all of such Member’s Membership Interest in
accordance with this Article 11 with respect to which the transferee becomes a
Substituted Member; (ii) pursuant to a redemption (or acquisition by the
Managing Member or CLNS Credit) of all of its Membership Interest pursuant to a
Redemption under Section 15.1 hereof and/or pursuant to any Membership Unit
Designation; or (iii) as a result of the acquisition by the Managing Member or
CLNS Credit of all of such Member’s Membership Interest, whether or not pursuant
to Section 15.1.B hereof.

B.    Any Member who shall Transfer all of its Membership Units in a Transfer
(i) permitted pursuant to this Article 11 where such transferee was admitted as
a Substituted Member, (ii) pursuant to the exercise of its rights to effect a
redemption of all of its Membership Units pursuant to a Redemption under
Section 15.1 hereof and/or pursuant to any Membership Unit Designation, or
(iii) to CLNS Credit, whether or not pursuant to Section 15.1.B hereof, shall
cease to be a Member.

C.    If any Membership Unit is Transferred in compliance with the provisions of
this Article 11, or is redeemed by the Company, or acquired by CLNS Credit
pursuant to Section 15.1 hereof, on any day other than the first day of a Fiscal
Year, then Net Income, Net Losses, each item thereof and all other items of
income, gain, loss, deduction and credit attributable to such Membership Unit
for such Fiscal Year shall be allocated to the transferor Member or the
Tendering Party (as the case may be) and, in the case of a Transfer or
assignment other than a Redemption, to the transferee Member, by taking into
account their varying interests during the Fiscal Year in accordance with Code
Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the Managing Member. Solely for purposes of
making such allocations, each of such items for the calendar month in which a
Transfer occurs shall be allocated to the transferee Member and none of such
items for the calendar month in which a Transfer or a Redemption occurs shall be
allocated to the transferor Member, or the Tendering Party (as the case may be)
if such Transfer occurs on or before the fifteenth (15th) day of the month,
otherwise such items shall be allocated to the transferor. All distributions of
Available Cash attributable to such Membership Unit with respect to which the
Company Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Member or the Tendering Party (as the
case may be) and, in the case of a Transfer other than a Redemption, all
distributions of Available Cash thereafter attributable to such Membership Unit
shall be made to the transferee Member.

 

77



--------------------------------------------------------------------------------

D.    In addition to any other restrictions on Transfer herein contained or
contained in any applicable Non-Managing Member Ancillary Agreement, in no event
may any Transfer or assignment of a Membership Interest by any Member (including
any Redemption, any acquisition of Membership Units by CLNS Credit or any other
acquisition of Membership Units by the Company) be made without the consent of
the Managing Member, which may be withheld in its sole and absolute discretion:
(i) to any person or entity who lacks the legal right, power or capacity to own
a Membership Interest; (ii) in violation of applicable law; (iii) of any
component portion of a Membership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Membership Interest; (iv) in the event that such Transfer would create a
material risk that CLNS Credit would cease to comply with the REIT Requirements
or any wholly owned Subsidiary of CLNS Credit to cease to qualify as either a
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)) or
disregarded entity (determined for federal income tax purposes) thereof; (v) if
such Transfer would create a material risk that the Company cease to be
classified as a partnership for federal income tax purposes (except as a result
of the Redemption (or acquisition by CLNS Credit) of all Membership Units held
by all Members (other than CLNS Credit)), or such transfer would result in a
termination of the Company under Code Section 708(b)(1)(B); (vi) if such
Transfer would cause the Company to become, with respect to any employee benefit
plan subject to Title I of ERISA, a “party-in-interest” (as defined in ERISA
Section 3(14)) or with respect to a plan subject to Section 4975 of the Code, a
“disqualified person” (as defined in Code Section 4975(c)); (vii) if such
Transfer would, on the advice of legal counsel to the Company, cause any portion
of the assets of the Company to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.3-101, as modified by
Section 3(42) of ERISA; (viii) if such Transfer requires the registration of
such Membership Interest pursuant to any applicable federal or state securities
laws; (ix) if such Transfer would create a material risk that the Company would
become a “publicly traded partnership,” as such term is defined in Code
Section 469(k)(2) or Code Section 7704(b) or would otherwise create a material
risk that the Company would be treated as a corporation for federal income tax
purposes; (x) if such Transfer would cause the Company to have more than one
hundred (100) partners for tax purposes (including as partners those persons
indirectly owning an interest in the Company through a partnership, limited
liability company, subchapter S corporation or grantor trust); (xi) if such
Transfer would cause the Company to become a reporting company under the
Exchange Act; (xii) if such Transfer subjects the Company to regulation under
the Investment Company Act of 1940, the Investment Advisors Act of 1940 or
ERISA.

E.    Transfers by a Non-Managing Member pursuant to this Article 11 or pursuant
to any applicable Non-Managing Member Ancillary Agreement but not pursuant to
Article 15, other than a Permitted Transfer to a Permitted Transferee pursuant
to the exercise of remedies under a Pledge, may only be made on the first day of
a fiscal quarter of the Company, unless the Managing Member otherwise agrees.

Section 11.7    Restrictions on Termination Transactions. Neither CLNS Credit
nor the Managing Member shall engage in, or cause or permit, a Termination
Transaction, unless the conditions in at least one of the following paragraphs
is met:

A.    the Consent of the Non-Managing Members is obtained;

 

78



--------------------------------------------------------------------------------

B.    in connection with any such Termination Transaction, each holder of
Membership Common Units (other than CLNS Credit and its wholly owned
Subsidiaries) will receive, or will have the right to elect to receive, for each
Membership Common Unit, an amount of cash, securities or other property equal to
the product of the Adjustment Factor and the greatest amount of cash, securities
or other property paid to a holder of one REIT Share in consideration of one
REIT Share pursuant to the terms of such Termination Transaction; provided that
if, in connection with such Termination Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of a majority
of the outstanding REIT Shares, each holder of Membership Common Units (other
than CLNS Credit and its wholly owned subsidiaries) will receive, or will have
the right to elect to receive, the greatest amount of cash, securities or other
property that such holder of Membership Common Units would have received had it
exercised its right to Redemption pursuant to Article 15 hereof and received
REIT Shares in exchange for its Membership Common Units immediately prior to the
expiration of such purchase, tender or exchange offer and had thereupon accepted
such purchase, tender or exchange offer and then such Termination Transaction
shall have been consummated (the fair market value, at the time of the
Termination Transaction, of the amount specified herein with respect to each
Membership Common Unit is referred to as the “Transaction Consideration”);

C.    all of the following conditions are met: (i) substantially all of the
assets directly or indirectly owned by the Company prior to the announcement of
the Termination Transaction are, immediately after the Termination Transaction,
owned directly or indirectly by the Company or another limited liability
company, limited partnership or other entity providing similar statutory limited
liability for its non-managing equity owners that is the survivor of a merger,
consolidation or combination of assets with the Company (in each case, the
“Surviving Company”); (ii) the Surviving Company is classified as a partnership
for U.S. federal income tax purposes; and (iii) the rights of such Members with
respect to the Surviving Company include: (x) if CLNS Credit or its successor is
a REIT with a single class of Publicly Traded common equity securities, the
right to redeem their interests in the Surviving Company on terms substantially
comparable to those in Section 15.1 of this Agreement for either: (1) a number
of such REIT’s Publicly Traded common equity securities with a fair market
value, as of the date of consummation of such Termination Transaction, equal to
the Transaction Consideration, subject to anti-dilution adjustments
substantially comparable to those set forth in the definition of “Adjustment
Factor” herein (the “Successor Shares Amount”); or (2) cash in an amount equal
to the fair market value of the Successor Shares Amount at the time of such
redemption, determined in a manner consistent with the determination of the
“Cash Amount” herein; or (y) if CLNS Credit or its successor is not a REIT with
a single class of Publicly Traded common equity securities, the right to redeem
their interests in the Surviving Company on terms substantially comparable to
those in Section 15.1 of this Agreement for cash in an amount equal to the
Transaction Consideration; or

D.    in any Termination Transaction that is a merger, consolidation or other
combination with or into another Person, immediately following the consummation
of such Termination Transaction, the equity holders of the surviving entity are
substantially identical to the shareholders of CLNS Credit prior to such
transaction.

 

79



--------------------------------------------------------------------------------

ARTICLE 12

ADMISSION OF MEMBERS

Section 12.1    Admission of Successor Managing Member. A successor to all or a
portion of the Managing Member’s Membership Interest pursuant to Section 11.2.A
hereof who the Managing Member has designated to become a successor Managing
Member shall be admitted to the Company as the Managing Member, effective
immediately upon the Transfer of such Membership Interest to it. Upon any such
Transfer and the admission of any such transferee as a successor Managing Member
in accordance with this Section 12.1, the transferor Managing Member shall be
relieved of its obligations under this Agreement and shall cease to be a
Managing Member without any separate Consent of the Members or the consent or
approval of any Member. Any such successor shall carry on the business of the
Company without dissolution. In each case, the admission shall be subject to the
successor Managing Member executing and delivering to the Company an acceptance
of all of the terms and conditions of this Agreement and such other documents or
instruments as may be required to effect the admission. In the event that the
Managing Member withdraws from the Company, or transfers its entire Membership
Interest, in violation of this Agreement, or otherwise dissolves or terminates
or ceases to be the Managing Member, a Majority in Interest of the Non-Managing
Members may elect to continue the Company by selecting a successor Managing
Member in accordance with Section 13.1.A hereof.

Section 12.2    Admission of Additional Members.

A.    A Person (other than an existing Member) who makes a Capital Contribution
to the Company in exchange for Membership Units in accordance with this
Agreement shall be admitted to the Company as an Additional Member only upon
furnishing to the Managing Member (i) evidence of acceptance, in form and
substance satisfactory to the Managing Member, of all of the terms and
conditions of this Agreement, including the power of attorney granted in
Section 2.4 hereof, (ii) a counterpart signature page to this Agreement executed
by such Person, and (iii) such other documents or instruments as may be required
by the Managing Member in order to effect such Person’s admission as an
Additional Member. Concurrently with, and as evidence of, the admission of an
Additional Member, the Managing Member shall amend the Register and the books
and records of the Company to reflect the name, address, number and type of
Membership Units of such Additional Member.

B.    Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Member without the consent of the Managing
Member. The admission of any Person as an Additional Member shall become
effective on the date upon which the name of such Person is recorded on the
books and records of the Company, following the consent of the Managing Member
to such admission and the satisfaction of all the conditions set forth in
Section 12.2.A.

 

80



--------------------------------------------------------------------------------

C.    If any Additional Member is admitted to the Company on any day other than
the first day of a Fiscal Year, then Net Income, Net Losses, each item thereof
and all other items of income, gain, loss, deduction and credit allocable among
Holders for such Fiscal Year shall be allocated among such Additional Member and
all other Holders by taking into account their varying interests during the
Fiscal Year in accordance with Code Section 706(d), using the “interim closing
of the books” method or another permissible method selected by the Managing
Member. Solely for purposes of making such allocations, each of such items for
the calendar month in which an admission of any Additional Member occurs shall
be allocated among all the Holders including such Additional Member, in
accordance with the principles described in Section 11.6.C hereof. All
distributions of Available Cash with respect to which the Company Record Date is
before the date of such admission shall be made solely to Members and Assignees
other than the Additional Member, and all distributions of Available Cash
thereafter shall be made to all the Members and Assignees including such
Additional Member.

Section 12.3    Amendment of Agreement and Certificate of Formation. For the
admission to the Company of any Member, the Managing Member shall take all steps
necessary and appropriate under the Act to amend the Register and the books and
records of the Company and, if necessary, to prepare as soon as practical an
amendment of this Agreement and, if required by law, shall prepare and file an
amendment to the Certificate and may for this purpose exercise the power of
attorney granted pursuant to Section 2.4 hereof.

Section 12.4    Limit on Number of Members. Unless otherwise permitted by the
Managing Member, no Person shall be admitted to the Company as an Additional
Member if the effect of such admission would be to cause the Company to have a
number of Members (including as Members for this purpose those Persons
indirectly owning an interest in the Company through another limited liability
company, a partnership, a subchapter S corporation or a grantor trust) that
would cause the Company to become a reporting company under the Exchange Act.

Section 12.5    Admission. A Person shall be admitted to the Company as a member
of the Company and/or a managing member of the Company only upon strict
compliance, and not upon substantial compliance, with the requirements set forth
in this Agreement for admission to the Company as a Non-Managing Member or a
Managing Member.

ARTICLE 13

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1    Dissolution. The Company shall not be dissolved by the admission
of Substituted Members or Additional Members, or by the admission of a successor
managing member in accordance with the terms of this Agreement. Upon the
withdrawal of the Managing Member, any successor managing member shall continue
the business of the Company without dissolution. However, the Company shall
dissolve, and its affairs shall be wound up, upon the first to occur of any of
the following (each, a “Liquidating Event”):

A.    an event of withdrawal, as defined in the Act, with respect to a Managing
Member, unless (i) at the time of the occurrence of such event, there is at
least one remaining managing member of the Company who is authorized to and
shall carry on the business of the

 

81



--------------------------------------------------------------------------------

Company, or (ii) within ninety (90) days after the withdrawal, a Majority in
Interest of the Non-Managing Members agree in writing to continue the Company
and to the appointment, effective as of the date of withdrawal, of a successor
managing member;

B.    an election to dissolve the Company made by the Managing Member, with or
without the Consent of the other Members; or

C.    entry of a decree of judicial dissolution of the Company pursuant to the
provisions of the Act.

Section 13.2    Winding Up.

A.    Upon the occurrence of a Liquidating Event, the Company shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with the winding up of the Company’s business and
affairs. The Managing Member (or, in the event that there is no remaining
Managing Member or the Managing Member has dissolved, become bankrupt or ceased
to operate, any Person elected by a Majority in Interest of the Non-Managing
Members (the Managing Member or such other Person being referred to herein as
the “Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Company and shall take full account of the Company’s
liabilities and property, and the Company property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the Managing Member,
include shares of stock in CLNS Credit) shall be applied and distributed in the
following order:

 

  (1) First, to the satisfaction of all of the Company’s debts and liabilities
to creditors (including, without limitation, the Holders) (whether by payment or
the making of reasonable provision for payment thereof); and

 

  (2) Second, subject to the terms of any Membership Unit Designations, the
balance, if any, to the Holders in accordance with and in proportion to their
positive Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods.

The Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article 13.

B.    Notwithstanding the provisions of Section 13.2.A hereof that require
liquidation of the assets of the Company, but subject to the order of priorities
set forth therein, if prior to or upon dissolution of the Company, the
Liquidator determines that an immediate sale of part or all of the Company’s
assets would be impractical or would cause undue loss to the Holders, the
Liquidator may, in its sole and absolute discretion, defer for a reasonable time
the liquidation of any assets except those necessary to satisfy liabilities of
the Company (including to

 

82



--------------------------------------------------------------------------------

those Holders as creditors) and/or distribute to the Holders, in lieu of cash,
as tenants in common and in accordance with the provisions of Section 13.2.A
hereof, undivided interests in such Company assets as the Liquidator deems not
suitable for liquidation. Any such distributions in kind shall be made only if,
in the good faith judgment of the Liquidator, such distributions in kind are in
the best interest of the Holders, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

C.    In the event that the Company is “liquidated,” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 13 to the Holders that have positive Capital Accounts in
compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2) to the extent of,
and in proportion to, positive Capital Account balances. If any Holder has a
deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs), such Holder shall have no
obligation to make any contribution to the capital of the Company with respect
to such deficit, and such deficit shall not be considered a debt owed to the
Company or to any other Person for any purpose whatsoever. In the sole and
absolute discretion of the Managing Member or the Liquidator, a pro rata portion
of the distributions that would otherwise be made to the Holders pursuant to
this Article 13 may be:

 

  (1) distributed to a trust established for the benefit of the Managing Member
and the Holders for the purpose of liquidating Company assets, collecting
amounts owed to the Company, and paying any contingent or unforeseen liabilities
or obligations of the Company or of the Managing Member arising out of or in
connection with the Company and/or Company activities. The assets of any such
trust shall be distributed to the Holders, from time to time, in the reasonable
discretion of the Managing Member, in the same proportions and amounts as would
otherwise have been distributed to the Holders pursuant to this Agreement; or

 

  (2) withheld or escrowed to provide a reasonable reserve for Company
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Company; provided that such withheld or
escrowed amounts shall be distributed to the Holders in the manner and order of
priority set forth in Section 13.2.A hereof as soon as practicable.

Section 13.3    Deemed Contribution and Distribution. Notwithstanding any other
provision of this Article 13, in the event that the Company is liquidated within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no Liquidating
Event has occurred, the Company’s Property shall not be liquidated, the
Company’s liabilities shall not be paid or discharged and the Company’s affairs
shall not be wound up. Instead, for federal income tax purposes the Company
shall be deemed to have contributed all of its assets and liabilities to a new
partnership in

 

83



--------------------------------------------------------------------------------

exchange for an interest in the new partnership; and immediately thereafter,
distributed Membership Units to the Members in the new partnership in accordance
with their respective Capital Accounts in liquidation of the Company, and the
new partnership is deemed to continue the business of the Company. Nothing in
this Section 13.3 shall be deemed to have constituted any Assignee as a
Substituted Member without compliance with the provisions of Section 11.4
hereof.

Section 13.4    Rights of Holders. Except as otherwise provided in this
Agreement and subject to the rights of any Holder of any Membership Interest set
forth in a Membership Unit Designation, (a) each Holder shall look solely to the
assets of the Company for the return of its Capital Contribution, (b) no Holder
shall have the right or power to demand or receive property other than cash from
the Company, and (c) no Holder shall have priority over any other Holder as to
the return of its Capital Contributions, distributions or allocations.

Section 13.5    Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Members pursuant to Section 13.1 hereof, result in a dissolution of the
Company, CLNS Credit or the Liquidator shall, within thirty (30) days
thereafter, provide written notice thereof to each of the Holders and, in the
sole and absolute discretion of CLNS Credit or the Liquidator, or as required by
the Act, to all other parties with whom the Company regularly conducts business
(as determined in the sole and absolute discretion of the Managing Member or the
Liquidator), and the Managing Member or the Liquidator may, or, if required by
the Act, shall, publish notice thereof in a newspaper of general circulation in
each place in which the Company regularly conducts business (as determined in
the sole and absolute discretion of the Managing Member or the Liquidator).

Section 13.6    Cancellation of Certificate of Formation. Upon the completion of
the liquidation of the Company cash and property as provided in Section 13.2
hereof, the Company shall be terminated, a certificate of cancellation shall be
filed with the State of Delaware, all qualifications of the Company as a foreign
limited liability company in jurisdictions other than the State of Delaware
shall be cancelled, and such other actions as may be necessary to terminate the
Company shall be taken.

Section 13.7    Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the Company
and the liquidation of its assets pursuant to Section 13.2 hereof, in order to
minimize any losses otherwise attendant upon such winding-up, and the provisions
of this Agreement shall remain in effect between and among the Members during
the period of liquidation.

ARTICLE 14

PROCEDURES FOR ACTIONS AND CONSENTS

OF MEMBERS; AMENDMENTS; MEETINGS

Section 14.1    Actions and Consents of Members. The actions requiring Consent
of any Member pursuant to this Agreement, including Section 7.3 hereof, or
otherwise pursuant to applicable law, are subject to the procedures set forth in
this Article 14.

 

84



--------------------------------------------------------------------------------

Section 14.2    Amendments. Except as otherwise required, permitted or
prohibited by this Agreement (including Section 7.3 and Section 4.4.E),
amendments to this Agreement must be approved by the Consent of the Managing
Member and, if the amendment substantively and adversely affects the rights of
the Non-Managing Members disproportionately as compared to the Managing Member,
the Consent of the Non-Managing Members, and may be proposed only by (a) the
Managing Member, or (b) Non-Managing Members holding a majority of the
Membership Common Units then held by Non-Managing Members (excluding CLNS Credit
and any Controlled Entity of CLNS Credit). Following such proposal, the Managing
Member shall submit to the Members any proposed amendment that, pursuant to the
terms of this Agreement, requires the Consent of the Members. The Managing
Member shall seek the Consent of the Members entitled to vote thereon on any
such proposed amendment in accordance with Section 14.3 hereof. Upon obtaining
any such Consent, or any other Consent required by this Agreement, and without
further action or execution by any other Person, including any Member, (i) any
amendment to this Agreement may be implemented and reflected in a writing
executed solely by the Managing Member, and (ii) the Non-Managing Members shall
be deemed a party to and bound by such amendment of this Agreement. Within
thirty (30) days after the effectiveness of any amendment to this Agreement that
does not receive the Consent of all Members, the Managing Member shall deliver a
copy of such amendment to all Members that did not Consent to such amendment.
For the avoidance of doubt, notwithstanding anything to the contrary in this
Agreement, this Agreement may not be amended without the Consent of the Managing
Member.

Section 14.3    Procedures for Meetings and Actions of the Members.

A.    Meetings of the Members may be called only by the Managing Member. The
call shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Members entitled to act at the meeting not less
than ten (10) days nor more than ninety (90) days prior to the date of such
meeting. Members may vote in person or by proxy at such meeting. Unless approval
by a different number or proportion of the Members is required by this
Agreement, or any Membership Unit Designation, the affirmative vote of a
Majority in Interest of the Members shall be sufficient to approve such proposal
at a meeting of the Members. Whenever the Consent of any Members is permitted or
required under this Agreement, such Consent may be given at a meeting of Members
or in accordance with the procedure prescribed in Section 14.3.B hereof.

B.    Any action requiring the Consent of any Member or a group of Members
pursuant to this Agreement, or that is required or permitted to be taken at a
meeting of the Members may be taken without a meeting if a Consent in writing or
by electronic transmission setting forth the action so taken or consented to is
given by Members whose affirmative vote would be sufficient to approve such
action or provide such Consent at a meeting of the Members. Such Consent may be
in one instrument or in several instruments, and shall have the same force and
effect as the affirmative vote of such Members at a meeting of the Members. Such
Consent shall be filed with the Managing Member. An action so taken shall be
deemed to have been taken at a meeting held on the effective date so certified.
For purposes of obtaining a Consent in writing or by electronic transmission,
the Managing Member may require a response within a

 

85



--------------------------------------------------------------------------------

reasonable specified time, but not less than fifteen (15) days, and failure to
respond in such time period shall constitute a Consent that is consistent with
the Managing Member’s recommendation with respect to the proposal; provided,
however, that an action shall become effective at such time as requisite
Consents are received even if prior to such specified time.

C.    Each Member entitled to act at a meeting of Members may authorize any
Person or Persons to act for it by proxy on all matters in which a Member is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Each proxy must be signed by the Member or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy (or
there is receipt of a proxy authorizing a later date). Every proxy shall be
revocable at the pleasure of the Member executing it, such revocation to be
effective upon the Company’s receipt of written notice of such revocation from
the Member executing such proxy, unless such proxy states that it is irrevocable
and is coupled with an interest.

D.    The Managing Member may set, in advance, a record date for the purpose of
determining the Members (i) entitled to Consent to any action, (ii) entitled to
receive notice of or vote at any meeting of the Members or (iii) in order to
make a determination of Members for any other proper purpose. Such date, in any
case, shall not be prior to the close of business on the day the record date is
fixed and shall be not more than ninety (90) days and, in the case of a meeting
of the Members, not less than ten (10) days, before the date on which the
meeting is to be held. If no record date is fixed, the record date for the
determination of Members entitled to notice of or to vote at a meeting of the
Members shall be at the close of business on the day on which the notice of the
meeting is sent, and the record date for any other determination of Members
shall be the effective date of such Member action, distribution or other event.
When a determination of the Members entitled to vote at any meeting of the
Members has been made as provided in this section, such determination shall
apply to any adjournment thereof.

E.    Each meeting of Members shall be conducted by the Managing Member or such
other Person as the Managing Member may appoint pursuant to such rules for the
conduct of the meeting as the Managing Member or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Members may be conducted in the same manner as meetings of CLNS Credit’s
stockholders and may be held at the same time as, and as part of, the meetings
of CLNS Credit’s stockholders.

ARTICLE 15

GENERAL PROVISIONS

Section 15.1    Redemption Rights of Qualifying Parties.

A.    Subject to any Non-Managing Member Ancillary Agreement, a Qualifying Party
shall have the right (subject to the terms and conditions set forth herein) to
require the Company to redeem all or a portion of the Membership Common Units
held by such Qualifying Party (Membership Common Units that have in fact been
tendered for redemption being hereafter referred to as “Tendered Units”) in
exchange (a “Redemption”) for the Cash Amount payable on the Specified
Redemption Date. Any Redemption shall be exercised pursuant to a

 

86



--------------------------------------------------------------------------------

Notice of Redemption delivered to the Managing Member by the Qualifying Party
when exercising the Redemption right (the “Tendering Party”). The Company’s
obligation to effect a Redemption, however, shall not arise or be binding
against the Company (i) until and unless CLNS Credit declines or fails to
exercise its purchase rights pursuant to Section 15.1.B hereof following receipt
of a Notice of Redemption (a “Declination”) and (ii) unless CLNS Credit agrees
otherwise, until the Business Day following the Cut-Off Date. In the event of a
Redemption, the Cash Amount shall be delivered as a certified or bank check
payable to the Tendering Party or, in the Managing Member’s sole and absolute
discretion, in immediately available funds on or before the Specified Redemption
Date.

B.    Notwithstanding the provisions of Section 15.1.A hereof, on or before the
close of business on the Cut-Off Date, CLNS Credit may, in its sole and absolute
discretion, elect to acquire some or all of the Tendered Units (the percentage
of the Tendered Units so elected to be acquired, the “Applicable Percentage”)
from the Tendering Party in exchange for the product of the REIT Shares Amount
and the Applicable Percentage. If CLNS Credit so elects, on the Specified
Redemption Date the Tendering Party shall sell such number of the Tendered Units
to CLNS Credit in exchange for a number of Class A REIT Shares equal to the
product of the REIT Shares Amount and the Applicable Percentage. The Tendering
Party shall submit (i) such information, certification or affidavit as CLNS
Credit may reasonably require in connection with the application of the
Ownership Limit to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in CLNS
Credit’s view, to effect compliance with the Securities Act. In the event of a
purchase of the Tendered Units by CLNS Credit pursuant to this Section 15.1.B,
the Tendering Party shall no longer have the right to cause the Company to
effect a Redemption of such Tendered Units, and, upon notice to the Tendering
Party by CLNS Credit, given on or before the close of business on the Cut-Off
Date, that CLNS Credit has elected to acquire some or all of the Tendered Units
pursuant to this Section 15.1.B, the obligation of the Company to effect a
Redemption of the Tendered Units as to which CLNS Credit’s notice relates shall
not accrue or arise. A number of Class A REIT Shares equal to the product of the
Applicable Percentage and the REIT Shares Amount, if applicable, shall be
delivered by CLNS Credit as duly authorized, validly issued, fully paid and
non-assessable Class A REIT Shares and, if applicable, Rights, free of any
pledge, lien, encumbrance or restriction, other than the Ownership Limit and
other restrictions provided in the Charter, the Securities Act and relevant
state securities or “blue sky” laws. If the amount of Class A REIT Shares to be
issued in exchange for the Tendered Units is not a whole number of Class A REIT
Shares, the Tendering Party shall be paid (i) that number of Class A REIT Shares
that equals the nearest whole number less than such amount plus (ii) an amount
of cash that CLNS Credit determines, in its reasonable discretion, to represent
the fair value of the remaining fractional Class A REIT Share that would
otherwise be payable to the Tendering Party. Neither any Tendering Party whose
Tendered Units are acquired by CLNS Credit pursuant to this Section 15.1.B, any
Member, any Assignee nor any other interested Person shall have any right to
require or cause CLNS Credit to register, qualify or list any Class A REIT
Shares owned or held by such Person, whether or not such Class A REIT Shares are
issued pursuant to this Section 15.1.B, with the SEC, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant

 

87



--------------------------------------------------------------------------------

to any other written agreement (including any Non-Managing Member Ancillary
Agreement) between CLNS Credit and any such Person. Notwithstanding any delay in
such delivery, the Tendering Party shall be deemed the owner of such Class A
REIT Shares and Rights for all purposes, including rights to vote or consent,
receive dividends, and exercise rights, as of the Specified Redemption Date.
Class A REIT Shares issued upon an acquisition of the Tendered Units by CLNS
Credit pursuant to this Section 15.1.B may contain such legends regarding
restrictions under the Securities Act and applicable state securities laws as
CLNS Credit in good faith determines to be necessary or advisable in order to
ensure compliance with such laws and the Charter.

C.    Notwithstanding the provisions of Sections 15.1.A, 15.1.B and 15.1.J
hereof, (i) no Person shall be entitled to effect a Redemption for cash or an
exchange for Class A REIT Shares to the extent the ownership or right to acquire
Class A REIT Shares pursuant to such exchange on the Specified Redemption Date
could cause such Person (or any other Person) to violate the Ownership Limit,
after giving effect to any waivers or modifications of such restrictions by the
Board of Directors, and (ii) no Person shall have any rights under this
Agreement to acquire Class A REIT Shares which would otherwise be prohibited
under the Charter, after giving effect to any waivers or modifications of such
restrictions by the Board of Directors.

D.    In the event of a Declination:

 

  (1) CLNS Credit shall give notice of such Declination to the Tendering Party
on or before the close of business on the Cut-Off Date. The failure of CLNS
Credit to give notice of such Declination by the close of business on the
Cut-Off Date shall be deemed to be an election by CLNS Credit to acquire the
Tendered Units in exchange for REIT Shares.

 

  (2) The Company may elect to raise funds for the payment of the Cash Amount
either (a) by requiring that CLNS Credit contribute to the Company funds from
the proceeds of a registered public offering by CLNS Credit of Class A REIT
Shares sufficient to purchase the Tendered Units or (b) from any other sources
(including the sale of any Property and the incurrence of additional Debt)
available to the Company.

 

  (3) If the Cash Amount is not paid on or before the Specified Redemption Date,
interest shall accrue with respect to the Cash Amount from the day after the
Specified Redemption Date to and including the date on which the Cash Amount is
paid at a rate equal to the Applicable Federal Short-Term Rate as published
monthly by the IRS.

E.    Notwithstanding the provisions of Section 15.1.B hereof or Section 15.1.J
hereof, if CLNS Credit’s acquisition of Tendered Units in exchange for the REIT
Shares Amount

 

88



--------------------------------------------------------------------------------

would be prohibited under the Charter, then (i) CLNS Credit shall not elect to
acquire such Tendered Units, and (ii) the Company shall not be obligated to
effect a Redemption of such Tendered Units. For the avoidance of doubt, unless
CLNS Credit’s acquisition of Tendered Units in exchange for the REIT Shares
Amount would be prohibited under the Charter, if Tendered Units are not
exchanged for Class A REIT Shares, then the Cash Amount will be paid to the
Tendering Party in accordance with the terms of Section 15.1.A hereof.

F.    Each Non-Managing Member covenants and agrees that all Membership Common
Units delivered for redemption shall be delivered to the Company or CLNS Credit,
as the case may be, free and clear of all liens; and, notwithstanding anything
contained herein to the contrary, neither CLNS Credit nor the Company shall be
under any obligation to acquire Membership Common Units that are or may be
subject to any liens. Each Non-Managing Member further agrees that, if any
stamp, recording, documentary or similar tax is payable with respect to the
Membership Common Units as a result of the transfer thereof to the Company or
the CLNS Credit, such Tendering Party shall assume and pay such tax.

G.    Notwithstanding anything herein to the contrary (but subject to Section
15.1.C hereof), with respect to any Redemption (or any tender of Membership
Common Units for Redemption if the Tendered Units are acquired by CLNS Credit
pursuant to Section 15.1.B hereof) pursuant to this Section 15.1:

 

  (1) Without the consent of the Managing Member, no Tendering Party may effect
a Redemption for less than Five Hundred (500) Membership Common Units or, if
such Tendering Party holds less than Five Hundred (500) Membership Common Units,
all of the Membership Common Units held by such Tendering Party.

 

  (2) If (i) a Tendering Party surrenders Tendered Units during the period after
the Company Record Date with respect to a distribution payable to Holders of
Membership Common Units, and before the record date established by CLNS Credit
for a dividend to its stockholders of some or all of its portion of such Company
distribution, and (ii) CLNS Credit acquires any of such Tendered Units in
exchange for Class A REIT Shares pursuant to Section 15.1.B on or before the
record date for CLNS Credit dividends, then such Tendering Party shall pay to
CLNS Credit on the Specified Redemption Date an amount in cash equal to the
Company distribution paid or payable in respect of such Tendered Units acquired
by CLNS Credit.

 

  (3) The consummation of such Redemption (or an acquisition of Tendered Units
by CLNS Credit pursuant to Section 15.1.B hereof, as the case may be) shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

89



--------------------------------------------------------------------------------

  (4) The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provisions of Section 11.5 hereof) all Membership Common Units
subject to any Redemption, and be treated as a Member or an Assignee, as
applicable, with respect to such Membership Common Units for all purposes of
this Agreement, until the Specified Redemption Date and until such Tendered
Units are either paid for by the Company pursuant to Section 15.1.A hereof or
transferred to CLNS Credit and paid for, by the issuance of Class A REIT Shares,
pursuant to Section 15.1.B. Until a Specified Redemption Date and an acquisition
of the Tendered Units by CLNS Credit pursuant to Section 15.1.B hereof, the
Tendering Party shall have no rights as a stockholder of CLNS Credit with
respect to the REIT Shares issuable in connection with such acquisition.

H.    If CLNS Credit shall be a party to any Transaction, each Membership Common
Unit that is not converted into the right to receive cash, securities or other
property or any combination thereof in connection with such Transaction shall
thereafter be convertible into the kind and amount of cash, securities or other
property or any combination thereof receivable upon the consummation of such
Transaction by a holder of that number of REIT Shares into which one Membership
Common Unit was convertible immediately prior to such Transaction, assuming such
holder of REIT Shares (i) is not a Constituent Person or an Affiliate of a
Constituent Person and (ii) failed to exercise his or her rights of the
election, if any, as to the kind and amount of cash, securities or other
property or any combination thereof receivable upon such Transaction; provided
that if the cash, securities or other property or any combination thereof
receivable upon such Transaction is not the same for each REIT Share held
immediately prior to such Transaction by other than a Constituent Person or an
Affiliate thereof and in respect of which such rights of election shall not have
been exercised (“Non-Electing Shares”), then for purposes of this Section 15.1.H
the kind and amount of cash, securities or other property or any combination
thereof receivable upon such Transaction by each Non-Electing Share shall be
deemed to be the kind and amount so receivable per share by a plurality of the
Non-Electing Shares. CLNS Credit shall not be a party to any Transaction unless
the terms of such Transaction are consistent with the provisions of this
Section 15.1.H. The provisions of this Section 15.1.H shall similarly apply to
successive Transactions.

I.    In connection with the exercise of Redemption rights pursuant to this
Section 15.1, unless waived by CLNS Credit, the Tendering Party shall submit the
following to CLNS Credit, in addition to the Notice of Redemption:

 

  (1)

A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the Beneficial Ownership and Constructive Ownership (each as
defined in the Charter), as determined for purposes of Code Sections 856(a)(6)
and 856(h), of REIT Shares by (i) such Tendering Party and (ii) to the best of
such Tendering Party’s knowledge, any Related Party, and

 

90



--------------------------------------------------------------------------------

  (b) representing that, after giving effect to an acquisition of the Tendered
Units by CLNS Credit pursuant to Section 15.1.B hereof, neither the Tendering
Party nor, to the best of such Tendering Party’s knowledge, any Related Party,
will Beneficially Own or Constructively Own (each as defined in the Charter)
REIT Shares in excess of the Ownership Limit; provided, however, that the
written affidavit required pursuant to this Section 15.1.I(1) shall only be
required upon the reasonable request of CLNS Credit upon the good faith
determination by CLNS Credit that such affidavit is necessary to confirm that
the exercise of Redemption rights by the Tendering Party will not result in the
Tendering Party’s Constructive Ownership or Beneficial Ownership (each as
defined in the Charter) of REIT Shares exceeding the Ownership Limit;

 

  (2) A written representation that neither the Tendering Party nor, to the best
of such Tendering Party’s knowledge, any Related Party, has any intention to
acquire Beneficial Ownership or Constructive Ownership (each as defined in the
Charter) of any additional REIT Shares prior to the Specified Redemption Date
that would prevent the Tendering Party from making the certification set forth
in Section 15.1.I(3) below;

 

  (3) An undertaking to certify, at and as a condition to the closing of (i) the
Redemption or (ii) the acquisition of the Tendered Units by CLNS Credit pursuant
to Section 15.1.B hereof on the Specified Redemption Date, that either (a) the
Beneficial Ownership and Constructive Ownership (each as defined in the Charter)
of REIT Shares by the Tendering Party and, to the best of such Tendering Party’s
knowledge, any Related Party, remain unchanged from that disclosed in the
affidavit required by Section 15.1.I(1), or (b) after giving effect to the
Redemption or an acquisition of the Tendered Units by CLNS Credit pursuant to
Section 15.1.B hereof, neither the Tendering Party nor, to the best of such
Tendering Party’s knowledge, any Related Party, shall Beneficially Own or
Constructively Own (each as defined in the Charter) REIT Shares in violation of
the Ownership Limit; and

 

  (4) In connection with any Redemption, CLNS Credit shall have the right to
receive an opinion of counsel reasonably satisfactory to it to the effect that
the proposed Redemption will not cause the Company, the Managing Member or CLNS
Credit to violate any Federal or state securities laws or regulations applicable
to the Redemption or the issuance and sale of REIT Shares to the Tendering Party
pursuant to Section 15.1.B of this Agreement.

 

91



--------------------------------------------------------------------------------

J.    Stock Offering Funding Option.

 

   (1)    (a)  

Notwithstanding Sections 15.1.A or 15.1.B hereof (but subject to Sections 15.1.C
and 15.1.F hereof), if (i) a Non-Managing Member has delivered to the Managing
Member a Notice of Redemption that would result in Excess Units (together with
any other Tendered Units that such Non-Managing Member agrees to treat as Excess
Units, the “Offering Units”), and (ii) CLNS Credit is eligible to file a
registration statement under Form S-3 (or any successor form similar thereto),
then CLNS Credit may elect, in its sole and absolute discretion, to cause the
Company to redeem the Offering Units with the net proceeds of an offering,
whether registered under the Securities Act or exempt from such registration,
underwritten, offered and sold directly to investors or through agents or other
intermediaries, or otherwise distributed (a “Stock Offering Funding”) of a
number of Class A REIT Shares (“Offered Shares”) equal to or greater than the
REIT Shares Amount with respect to the Offering Units pursuant to the terms of
this Section 15.1.J. CLNS Credit must provide notice of their exercise of the
election described in clause (x) above to purchase the Tendered Units through a
Stock Offering Funding on or before the Cut-Off Date.

      (b)  

If CLNS Credit elects a Stock Offering Funding with respect to a Notice of
Redemption, the Managing Member may give notice (a “Single Funding Notice”) of
such election to all Non-Managing Members and require that all Members elect
whether or not to effect a Redemption to be funded through such Stock Offering
Funding. If a Non-Managing Member elects to effect such a Redemption, it shall
give notice thereof and of the number of Membership Common Units to be made
subject thereto in writing to the Managing Member within 10 Business Days after
receipt of the Single Funding Notice, and such Non-Managing Member shall be
treated as a Tendering Party for all purposes of this Section 15.1.J.

   (2)    If CLNS Credit elects a Stock Offering Funding, on the Specified
Redemption Date, the Company shall redeem each Offering Unit that is still a
Tendered Unit on such date for cash in immediately available funds in an amount
(the “Stock Offering Funding Amount”) equal to the net proceeds per Offered
Share received by CLNS Credit from the Stock Offering Funding, determined after
deduction of underwriting discounts and commissions but no other expenses of
CLNS Credit or any other Non-Managing Member

 

92



--------------------------------------------------------------------------------

  related thereto, including legal and accounting fees and expenses, SEC
registration fees, state blue sky and securities laws fees and expenses,
printing expenses, FINRA filing fees, exchange listing fees and other out of
pocket expenses (the “Net Proceeds”).

 

  (3) If CLNS Credit elects a Stock Offering Funding, the following additional
terms and conditions shall apply:

 

  (a) As soon as practicable after CLNS Credit elects to effect a Stock Offering
Funding, CLNS Credit shall use its reasonable efforts to effect as promptly as
possible a registration, qualification or compliance (including the execution of
an undertaking to file post-effective amendments, appropriate qualifications
under applicable blue sky or other state securities laws and appropriate
compliance with applicable regulations issued under the Securities Act and any
other governmental requirements or regulations) as would permit or facilitate
the sale and distribution of the Offered Shares; provided that, if CLNS Credit
shall deliver a certificate to the Tendering Party stating that CLNS Credit has
determined in the good faith judgment of the Board of Directors that such
filing, registration or qualification would require disclosure of material
non-public information, the disclosure of which would have a material adverse
effect on CLNS Credit, then CLNS Credit may delay making any filing or delay the
effectiveness of any registration or qualification for the shorter of (a) the
period ending on the date upon which such information is disclosed to the public
or ceases to be material or (b) an aggregate period of ninety (90) days in
connection with any Stock Offering Funding.

 

  (b)

CLNS Credit shall advise each Tendering Party, regularly and promptly upon any
request, of the status of the Stock Offering Funding process, including the
timing of all filings, the selection of and understandings with underwriters,
agents, dealers and brokers, the nature and contents of all communications with
the SEC and other governmental bodies, the expenses related to the Stock
Offering Funding as they are being incurred, the nature of marketing activities,
and any other matters reasonably related to the timing, price and expenses
relating to the Stock Offering Funding and the compliance by CLNS Credit with
its obligations with respect thereto. CLNS Credit will have reasonable
procedures whereby the

 

93



--------------------------------------------------------------------------------

  Tendering Party with the largest number of Offering Units (the “Lead Tendering
Party”) may represent all the Tendering Parties in connection with the Stock
Offering Funding by allowing it to participate in meetings with the underwriters
of the Stock Offering Funding. In addition, CLNS Credit and each Tendering Party
may, but shall be under no obligation to, enter into understandings in writing
(“Pricing Agreements”) whereby the Tendering Party will agree in advance as to
the acceptability of a Net Proceeds amount at or below a specified amount.
Furthermore, CLNS Credit shall establish pricing notification procedures with
each such Tendering Party, such that the Tendering Party will have the maximum
opportunity practicable to determine whether to become a Withdrawing Member
pursuant to Section 15.1.J(3)(c) below.

 

  (c)

CLNS Credit, upon notification of the price per Class A REIT Share in the Stock
Offering Funding from the managing underwriter(s), in the case of a registered
public offering, or lead placement agent(s), in the event of an unregistered
offering, engaged by CLNS Credit in order to sell the Offered Shares, shall
immediately use its reasonable efforts to notify each Tendering Party of the
price per REIT Share in the Stock Offering Funding and resulting Net Proceeds.
Each Tendering Party shall have one hour from the receipt of such written notice
(as such time may be extended by CLNS Credit) to elect to withdraw its
Redemption (a Tendering Party making such an election being a “Withdrawing
Member”), and Membership Common Units with a REIT Shares Amount equal to such
excluded Offered Shares shall be considered to be withdrawn from the related
Redemption; provided, however, that CLNS Credit shall keep each of the Tendering
Parties reasonably informed as to the likely timing of delivery of its notice.
If a Tendering Party, within such time period, does not notify CLNS Credit of
such Tendering Party’s election not to become a Withdrawing Member, then such
Tendering Party shall, except as otherwise provided in a Pricing Agreement, be
deemed not to have withdrawn from the Redemption, without liability to CLNS
Credit. To the extent that CLNS Credit is unable to notify any Tendering Party,
such un-notified Tendering Party shall, except as otherwise provided in any
Pricing Agreement, be deemed not to have elected to become a Withdrawing Member.
Each Tendering Party whose

 

94



--------------------------------------------------------------------------------

  Redemption is being funded through the Stock Offering Funding who does not
become a Withdrawing Member shall have the right, subject to the approval of the
managing underwriter(s) or placement agent(s) and restrictions of any applicable
securities laws, to submit for Redemption additional Membership Common Units in
a number no greater than the number of Membership Common Units withdrawn. If
more than one Tendering Party so elects to redeem additional Membership Common
Units, then such Membership Common Units shall be redeemed on a pro rata basis,
based on the number of additional Membership Common Units sought to be so
redeemed.

 

  (d) CLNS Credit shall take all reasonable action in order to effectuate the
sale of the Offered Shares including the entering into of an underwriting or
placement agreement in customary form with the managing underwriter(s) or
placement agent(s) selected for such underwriting. Notwithstanding any other
provision of this Agreement, if the managing underwriter(s) or placement
agent(s) advises CLNS Credit in writing that marketing factors require a
limitation of the number of shares to be offered, then CLNS Credit shall so
advise all Tendering Parties and the number of Membership Common Units to be
sold to CLNS Credit pursuant to the Redemption shall be allocated among all
Tendering Parties in proportion, as nearly as practicable, to the respective
number of Membership Common Units as to which each Tendering Party elected to
effect a Redemption. Notwithstanding anything to the contrary in this Agreement,
if CLNS Credit is also offering to sell shares for purposes other than to fund
the redemption of Offering Units and to pay related expenses, then those other
shares may in CLNS Credit’s sole and absolute discretion be given priority over
any shares to be sold in the Stock Offering Funding, and any shares to be sold
in the Stock Offering Funding shall be removed from the offering prior to
removing shares the proceeds of which would be used for other purposes of CLNS
Credit. No Offered Shares excluded from the underwriting by reason of the
managing underwriter’s or placement agent’s marketing limitation shall be
included in such offering.

Section 15.2    Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Member or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United

 

95



--------------------------------------------------------------------------------

States mail or by other means of written or electronic communication (including
by telecopy, facsimile, electronic mail or commercial courier service) to the
Member or Assignee at the address for such Member set forth in the Register, or
such other address of which the Member shall notify the Managing Member in
accordance with this Section 15.2.

Section 15.3    Titles and Captions. All article or Section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof.

Section 15.4    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.5    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 15.6    Waiver.

A.    No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

B.    The restrictions, conditions and other limitations on the rights and
benefits of the Members contained in this Agreement, and the duties, covenants
and other requirements of performance or notice by the Members, are for the
benefit of the Company and may be waived or relinquished by the Managing Member,
in its sole and absolute discretion, on behalf of the Company in one or more
instances from time to time and at any time; provided, however, that any such
waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any other Member, (ii) causing the Company to cease
to qualify as a limited liability company, (iii) reducing the amount of cash
otherwise distributable to the Members (other than any such reduction that
affects all of the Members holding the same class or series of Membership Units
on a uniform or pro rata basis, if approved by a Majority in Interest of the
Non-Managing Members holding such class or series of Membership Units),
(iv) resulting in the classification of the Company as an association or
publicly traded partnership taxable as a corporation or (v) violating the
Securities Act, the Exchange Act or any state “blue sky” or other securities
laws; provided, further, that any waiver relating to compliance with the
Ownership Limit or other restrictions in the Charter shall be made and shall be
effective only as provided in the Charter.

Section 15.7    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

 

96



--------------------------------------------------------------------------------

Section 15.8    Applicable Law; Consent to Jurisdiction; Jury Trial.

A.    This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

B.    Each Member hereby (i) submits to the non-exclusive jurisdiction of the
Delaware Court of Chancery or, if such court does not have subject matter
jurisdiction, any federal court sitting in the State of Delaware (collectively,
the “Delaware Courts”), with respect to any dispute arising out of this
Agreement or any transaction contemplated hereby to the extent such courts would
have subject matter jurisdiction with respect to such dispute, (ii) irrevocably
waives, and agrees not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
any of the Delaware Courts, that its property is exempt or immune from
attachment or execution, that the action is brought in an inconvenient forum, or
that the venue of the action is improper, (iii) agrees that notice or the
service of process in any action, suit or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby shall be properly
served or delivered if delivered to such Member at such Member’s last known
address as set forth in the Company’s books and records, and (iv) IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 15.9    Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Members with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Members with respect to the Company. Notwithstanding any provision in this
Agreement or any Membership Unit Designation to the contrary, including any
provisions relating to amending this Agreement, the Members hereby acknowledge
and agree that the Managing Member, without the approval of any other Member,
may enter into side letters or similar written agreements with Members that are
not Affiliates of the Managing Member or CLNS Credit, executed contemporaneously
with the admission of such Member to the Company, which may have the effect of
establishing rights under, or altering or supplementing the terms of, this
Agreement or any Membership Unit Designation, as negotiated with such Member and
which the Managing Member in its sole and absolute discretion deems necessary,
desirable or appropriate. The parties hereto agree that any terms, conditions or
provisions contained in such side letters or similar written agreements with a
Member shall govern with respect to such Member notwithstanding the provisions
of this Agreement.

Section 15.10    Invalidity of Provisions. If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

Section 15.11    Limitation to Preserve REIT Status. Notwithstanding anything
else in this Agreement, with respect to any period in which CLNS Credit has
elected to be treated as a REIT for federal income tax purposes, to the extent
that the amount paid, credited, distributed or reimbursed by the Company to any
REIT Member or its officers, directors, employees or agents,

 

97



--------------------------------------------------------------------------------

whether as a reimbursement, fee, expense or indemnity (a “REIT Payment”), would
constitute gross income to the REIT Member (as determined for purposes of Code
Section 856(c)(2) or Code Section 856(c)(3)), then, notwithstanding any other
provision of this Agreement, the amount of such REIT Payments, as selected by
the Managing Member in its discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Fiscal Year so that the REIT Payments, as so reduced, for or with
respect to such REIT Member shall not exceed the lesser of:

 

  (i) an amount equal to the excess, if any, of (a) four and nine-tenths percent
(4.9%) of the REIT Member’s total gross income (but excluding the amount of any
REIT Payments) for the Fiscal Year that is described in subsections (A) through
(I) of Code Section 856(c)(2) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(2)) derived by the REIT Member from sources other
than those described in subsections (A) through (I) of Code Section 856(c)(2)
(but not including the amount of any REIT Payments); or

 

  (ii) an amount equal to the excess, if any, of (a) twenty-four percent (24%)
of the REIT Member’s total gross income (but excluding the amount of any REIT
Payments) for the Fiscal Year that is described in subsections (A) through (I)
of Code Section 856(c)(3) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Member from sources other
than those described in subsections (A) through (I) of Code Section 856(c)(3)
(but not including the amount of any REIT Payments); provided, however, that
REIT Payments in excess of the amounts set forth in clauses (i) and (ii) above
may be made if the Managing Member, as a condition precedent, obtains an opinion
of tax counsel that the receipt of such excess amounts should not adversely
affect the REIT Member’s ability to qualify as a REIT. To the extent that REIT
Payments may not be made in a Fiscal Year as a consequence of the limitations
set forth in this Section 15.11, such REIT Payments shall carry over and shall
be treated as arising in the following Fiscal Year if such carry over does not
adversely affect the REIT Member’s ability to qualify as a REIT; provided,
however, that such amounts shall not carry over for more than five Fiscal Years,
and if not paid within such five Fiscal Year period, shall expire; and provided
further that (i) as REIT Payments are made, such payments shall be applied first
to carry over amounts outstanding, if any, and (ii) with respect to carry over
amounts for more than one Fiscal Year, such payments shall be applied to the
earliest Fiscal Year first. The purpose of the limitations contained in this
Section 15.11 is to prevent any REIT Member from failing to qualify as a REIT
under the Code by reason of such REIT Member’s share of items, including
distributions, reimbursements, fees, expenses or indemnities, receivable
directly or indirectly from the Company, and this Section 15.11 shall be
interpreted and applied to effectuate such purpose.

 

98



--------------------------------------------------------------------------------

Section 15.12    No Partition. No Member nor any successor-in-interest to a
Member shall have the right while this Agreement remains in effect to have any
property of the Company partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Company partitioned,
and each Member, on behalf of itself and its successors and assigns hereby
waives any such right. It is the intention of the Members that the rights of the
parties hereto and their successors-in-interest to Company property, as among
themselves, shall be governed by the terms of this Agreement, and that the
rights of the Members and their respective successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.

Section 15.13    No Third-Party Rights Created Hereby. Other than as set forth
in Section 7.7.I, the provisions of this Agreement are solely for the purpose of
defining the interests of the Holders, inter se; and no other person, firm or
entity (i.e., a party who is not a signatory hereto or a permitted successor to
such signatory hereto) shall have any right, power, title or interest by way of
subrogation or otherwise, in and to the rights, powers, title and provisions of
this Agreement. No creditor or other third party having dealings with the
Company (other than as expressly set forth herein with respect to Indemnitees)
shall have the right to enforce the right or obligation of any Member to make
Capital Contributions or loans to the Company or to pursue any other right or
remedy hereunder or at law or in equity. None of the rights or obligations of
the Members herein set forth to make Capital Contributions or loans to the
Company shall be deemed an asset of the Company for any purpose by any creditor
or other third party, nor may any such rights or obligations be sold,
Transferred or assigned by the Company or pledged or encumbered by the Company
to secure any Debt or other obligation of the Company or any of the Members.

Section 15.14    No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the Holders of Membership Units any rights
whatsoever as stockholders of CLNS Credit, including any right to receive
dividends or other distributions made to stockholders of CLNS Credit or to vote
or to consent or receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of CLNS Credit or any other matter.

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

MEMBERS: COLONY NORTHSTAR CREDIT REAL ESTATE, INC. By:  

/s/ David A. Palamé

Name:   David A. Palamé Title:   General Counsel and Secretary NRF RED REIT
CORP. By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President

 

100



--------------------------------------------------------------------------------

EXHIBIT A: EXAMPLES REGARDING ADJUSTMENT FACTOR

For purposes of the following examples, it is assumed that (a) the Adjustment
Factor in effect on December 31, 2017 is 1.0 and (b) on January 1, 2018 (the
“Company Record Date” for purposes of these examples), prior to the events
described in the examples, there are 100 REIT Shares issued and outstanding.

Example 1

On the Company Record Date, CLNS Credit declares a dividend on its outstanding
REIT Shares in REIT Shares. The amount of the dividend is one REIT Share paid in
respect of each REIT Share owned. Pursuant to Paragraph (i) of the definition of
“Adjustment Factor,” the Adjustment Factor shall be adjusted on the Company
Record Date, effective immediately after the stock dividend is declared, as
follows:

1.0 * 200/100 = 2.0

Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.

Example 2

On the Company Record Date, CLNS Credit distributes options to purchase REIT
Shares to all holders of its REIT Shares. The amount of the distribution is one
option to acquire one REIT Share in respect of each REIT Share owned. The strike
price is $4.00 a share. The Value of a REIT Share on the Company Record Date is
$5.00 per share. Pursuant to Paragraph (ii) of the definition of “Adjustment
Factor,” the Adjustment Factor shall be adjusted on the Company Record Date,
effective immediately after the options are distributed, as follows:

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111

Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (ii) of the definition of “Adjustment Factor”
shall apply.

Example 3

On the Company Record Date, CLNS Credit distributes assets to all holders of its
REIT Shares. The amount of the distribution is one asset with a fair market
value (as determined by the Managing Member) of $1.00 in respect of each REIT
Share owned. It is also assumed that the assets do not relate to assets received
by the Managing Member pursuant to a pro rata distribution by the Company. The
Value of a REIT Share on the Company Record Date is $5.00 a share. Pursuant to
Paragraph (iii) of the definition of “Adjustment Factor,” the Adjustment Factor
shall be adjusted on the Company Record Date, effective immediately after the
assets are distributed, as follows:

1.0 * $5.00/($5.00 - $1.00) = 1.25

Accordingly, the Adjustment Factor after the assets are distributed is 1.25.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B: NOTICE OF REDEMPTION

Colony NorthStar Credit Real Estate, Inc.

c/o Colony NorthStar, Inc.

515 South Flower Street, 44th Floor

Los Angeles, CA 90071

The undersigned Member or Assignee hereby irrevocably tenders for Redemption
Membership Common Units in Credit RE Operating Company, LLC in accordance with
the terms of the Amended and Restated Limited Liability Company Agreement of
Credit RE Operating Company, LLC, dated as of January 31, 2018, as amended (the
“Agreement”), and the Redemption rights referred to therein. All capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Agreement. The undersigned Member or Assignee:

(a) undertakes (i) to surrender such Membership Common Units at the closing of
the Redemption and (ii) to furnish to CLNS Credit, prior to the Specified
Redemption Date, the documentation, instruments and information required under
Section 15.1.I of the Agreement;

(b) directs that the certified check representing the Cash Amount, or the REIT
Shares Amount, as applicable, deliverable upon the closing of such Redemption be
delivered to the address specified below;

(c) represents, warrants, certifies and agrees that: (i) the undersigned Member
or Assignee is a Qualifying Party; (ii) the undersigned Member or Assignee has,
and at the closing of the Redemption will have, good, marketable and
unencumbered title to such Membership Common Units, free and clear of the rights
or interests of any other person or entity; (iii) the undersigned Member or
Assignee has, and at the closing of the Redemption will have, the full right,
power and authority to tender and surrender such Membership Common Units as
provided herein; (iv) the undersigned Member or Assignee, and the tender and
surrender of such Membership Common Units for Redemption as provided herein
complies with all conditions and requirements for redemption of Membership
Common Units set forth in the Agreement; and (v) the undersigned Member or
Assignee has obtained the consent or approval of all persons and entities, if
any, having the right to consent to or approve such tender and surrender; and

(d) acknowledges that the undersigned will continue to own such Membership
Common Units unless and until either (1) such Membership Common Units are
acquired by CLNS Credit pursuant to Section 15.1.B of the Agreement or (2) such
redemption transaction closes.

Dated:                     

 

 

Name of Member or Assignee:

 

Signature of Member or Assignee

 

B-1



--------------------------------------------------------------------------------

 

Street Address City, State and Zip Code

 

Social security or identifying number Signature Medallion Guaranteed by:

 

Issue Check Payable to (or shares in the name of):

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C: MEMBER NOTICE OF LTIP CONVERSION ELECTION

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
the number of LTIP Units in Credit RE Operating Company, LLC (the “Company”) set
forth below into Membership Common Units in accordance with the terms of the
Amended and Restated Limited Liability Company Agreement of the Company, as
amended; and (ii) directs that any cash in lieu of Membership Common Units that
may be deliverable upon such conversion be delivered to the address specified
below. The undersigned hereby represents, warrants, and certifies that the
undersigned (a) has title to such LTIP Units, free and clear of the rights of
interests of any other person or entity other than the Company; (b) has the full
right, power, and authority to cause the conversion of such LTIP Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such conversion.

 

Name of Holder:                                
                                         
                                         
                                                           
                                (Please Print: Exact Name as Registered with
Company)

Number of LTIP Units to be Converted:

                                       
                                         
                                                        
Date of this Notice:                              
                                         
                                         
                                                          

 

(Signature of Holder: Sign Exact Name as Registered with Company)

 

(Street Address)

 

(City) (State) (Zip Code)

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D: COMPANY NOTICE OF LTIP CONVERSION ELECTION

Credit RE Operating Company, LLC (the “Company”) hereby irrevocably elects to
cause the number of LTIP Units held by the holder of LTIP Units set forth below
to be converted into Membership Common Units in accordance with the terms of the
Amended and Restated Limited Liability Company Agreement of the Company, as
amended.

 

Name of Holder:                                
                                         
                                         
                                                          
                          (Please Print: Exact Name as Registered with Company)
Number of LTIP Units to be Converted:                         
                                         
                                                                     Date of
this Notice:                                        
                                         
                                         
                                            

 

D-1



--------------------------------------------------------------------------------

SCHEDULE I

MEMBERS AND CAPITAL ACCOUNTS

 

* Schedule separately maintained by the Managing Member Sch. I-1

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

SCHEDULE OF GROSS ASSET VALUES

 

* Schedule separately maintained by the Managing Member Sch. II-1

 

Schedule II-1